Exhibit 10.15

 

FIRST AMENDED AND RESTATED TERM LOAN AGREEMENT

 

BY AND AMONG

 

NEW PLAN EXCEL REALTY TRUST, INC.,

 

THE LENDERS PARTY HERETO,

 

FLEET NATIONAL BANK

 

AS ADMINISTRATIVE AGENT, AND

 

FLEET SECURITIES, INC. AS SOLE LEAD ARRANGER

 

AND SYNDICATION AGENT

 

DATED AS OF NOVEMBER 6, 2002

 

--------------------------------------------------------------------------------


 

FIRST AMENDED AND RESTATED TERM LOAN AGREEMENT, dated as of November 6, 2002, by
and among NEW PLAN EXCEL REALTY TRUST, INC., a Maryland corporation (the
“Borrower”), each lender party hereto or which becomes a “Lender” pursuant to
the provisions of Section 11.7 (each a “Lender” and, collectively, the
“Lenders”), and FLEET NATIONAL BANK (“FNB”), as administrative agent (in such
capacity, the “Administrative Agent”).

 

RECITALS

 

WHEREAS, Borrower, FNB, certain other lenders and Administrative Agent entered
into that certain Term Loan Agreement dated as of March 1, 2002 (the “Original
Loan Agreement”); and

 

WHEREAS, Borrower has requested that the Lenders and Administrative Agent amend
certain provisions of the Original Loan Agreement; and

 

WHEREAS, Administrative Agent, Borrower and the Lenders desire to amend and
restate the Original Loan Agreement in its entirety;

 

NOW, THEREFORE, in consideration of the recitals herein and the mutual covenants
contained herein, the parties hereto hereby amend and restate the Original Loan
Agreement in its entirety as follows:

 

1.             DEFINITIONS.

 

1.1           Defined Terms.

 

As used in this Agreement, terms defined in the preamble have the meanings
therein indicated, and the following terms have the following meanings:

 

“Accountants”:  any of PricewaterhouseCoopers LLP; Deloitte & Touche LLP; Ernst
& Young LLP; KPMG LLP; or any successor to any of the foregoing; or such other
firm of certified public accountants selected by the Borrower and satisfactory
to the Administrative Agent.

 

“Acquisitions”:  collectively, the CenterAmerica Acquisition and the EIG
Acquisition.

 

“Adjusted Consolidated Total Assets”:  on a consolidated basis for Borrower and
its Subsidiaries, the sum (without duplication) of the following:

 

(i)            the Operating Property Value; plus

 

(ii)           the book value of Land Assets, Redevelopment Assets, New
Construction Assets and Notes Receivable of Borrower and its Subsidiaries
(including, without limitation, all capitalized costs incurred in connection
therewith) on the last day of the fiscal quarter just ended; plus

 

--------------------------------------------------------------------------------


 

(iii)          to the extent not included pursuant to (ii) above, Borrower’s pro
rata share of the book value of Land Assets, New Construction Assets,
Redevelopment Assets and Notes Receivable of Joint Ventures (including, without
limitation, all capitalized costs incurred in connection therewith) on the last
day of the fiscal quarter just ended; plus

 

(iv)          the aggregate amount of the unpledged portion of (x) all
unrestricted cash and marketable securities of Borrower and its Subsidiaries
(including, without limitation, Investments described in Sections 8.3(a) through
8.3(f)) plus (y) all restricted cash held by any Person serving as a “qualified
intermediary” for purposes of an exchange pursuant to Section 1031 of the Code
on behalf of Borrower or any of its Subsidiaries.

 

Adjusted Consolidated Total Assets shall be calculated on a pro forma basis as
if assets acquired during the relevant period were owned as of the beginning of
the relevant period, and all assets disposed of during the relevant period were
not owned during any portion of the relevant period.  For purposes of
calculating the percentages set forth in Section 8.15, Adjusted Consolidated
Total Assets shall include an amount equal to the aggregate amount of the then
undrawn face amount of the Fleet Letter of Credit (as the same may be reduced
from time to time), provided, however, that upon the expiration, termination or
return of the Fleet Letter of Credit, an amount equal to the amount of the Fleet
Letter of Credit shall no longer be included within the calculation of Adjusted
Consolidated Total Assets.

 

“Adjusted Net Operating Income”:  for any period, the aggregate amount of the
Net Operating Income from each Unencumbered Asset or Operating Property, as
applicable, during such period, less the Capital Expense Reserve for such
Unencumbered Asset or Operating Property, as applicable, during such period.

 

“Advance”:  a Prime Rate Loan or a LIBOR Loan, as the case may be.

 

“Affected Advance”:  as defined in Section 2.10.

 

“Affected Principal Amount”:  in the event that (i) the Borrower shall fail for
any reason to borrow or convert after it shall have notified the Administrative
Agent of its intent to do so in any instance in which it shall have requested a
LIBOR Loan on the Effective Date or pursuant to Section 2.8, an amount equal to
the principal amount of such LIBOR Loan; (ii) a LIBOR Loan shall terminate for
any reason prior to the last day of the Interest Period applicable thereto, an
amount equal to the principal amount of such LIBOR Loan; or (iii) the Borrower
shall prepay or repay all or any part of the principal amount of a LIBOR Loan
prior to the last day of the Interest Period applicable thereto (including,
without limitation, any mandatory prepayment or a prepayment resulting from
acceleration or illegality), an amount equal to the principal amount of such
LIBOR Loan so prepaid or repaid.

 

“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (i) to vote 10% or more of the securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

2

--------------------------------------------------------------------------------


 

“Agreement”:  this First Amended and Restated Term Loan Agreement, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Agreement Regarding Fees”:  that certain Agreement Regarding Fees dated of even
date herewith between FNB and the Borrower.

 

“Ancillary Assets”:  at any time (without duplication), (a) all Real Property of
the Borrower and its Subsidiaries which is (i) a mortgage, (ii) a New
Construction Asset, or (iii) any other Real Property other than an open air
shopping center (including single tenant retail properties) or a residential
apartment building or a residential apartment community (and appurtenant
amenities), and (b) all Investments of the Borrower and its Subsidiaries of the
type described in Section 8.3(h) and (q).

 

“Applicable Lending Office”:  in respect of any Lender, (A) in the case of such
Lender’s Prime Rate Loans, its Domestic Lending Office and (B) in the case of
such Lender’s LIBOR Loans, its LIBOR Lending Office.

 

“Applicable Margin”:  with respect to the unpaid principal balance of Prime Rate
Loans or LIBOR Loans, at all times during which the applicable Pricing Level set
forth below is in effect, the respective percentage set forth below next to such
Pricing Level:

 

Pricing Level

 

LIBOR Loans

 

Prime Rate Loans

 

 

 

 

 

 

 

Pricing Level I

 

0.80

%

0

%

Pricing Level II

 

0.90

%

0

%

Pricing Level III

 

1.15

%

0

%

Pricing Level IV

 

1.25

%

0

%

Pricing Level V

 

1.50

%

0.25

%

 

Changes in the Applicable Margin resulting from a change in a Pricing Level
shall become effective as of the opening of business upon the date of any change
in the Senior Debt Rating of the Borrower, as determined by S&P or Moody’s, as
the case may be, which would affect the applicable Pricing Level.

 

“Assignment and Assumption Agreement”:  an assignment and assumption agreement
executed by an assignor and an assignee pursuant to which such assignor assigns
to such assignee all or any portion of such assignor’s Notes and Commitments,
substantially in the form of Exhibit A, with such changes thereto as shall be
reasonably acceptable to the Administrative Agent.

 

“Assignment Fee”:  as defined in Section 11.7(b).

 

3

--------------------------------------------------------------------------------


 

“Authorized Signatory”:  the chairman of the board, the chief executive officer,
the president, any executive vice president, the Chief Financial Officer or any
other duly authorized officer (acceptable to the Administrative Agent) of the
Borrower.

 

“Benefited Lender”:  as defined in Section 11.10.

 

“Borrower’s Interest”:  for any period, (i) with respect to Unencumbered Assets
or Operating Properties, as applicable, owned by a DownREIT Partnership, a
fraction, expressed as a percentage, the numerator of which is the Net Operating
Income of such Unencumbered Assets or Operating Properties, as applicable, for
such period, less any distributions required to be made to partners or members
of such DownREIT Partnership, other than the Borrower and its Subsidiaries, and
the denominator of which is the Net Operating Income of such Unencumbered Assets
or Operating Properties, as applicable, for such period, and (ii) with respect
to any Ancillary Asset or Redevelopment Asset, the percentage of profits and
losses with respect thereto which the Borrower or its Subsidiaries, directly or
indirectly, may be entitled to receive for such period.

 

“Borrowing Date”:  the date on which the Borrower requests the Lenders to make
Loans, which date shall be the Effective Date.

 

“Business Day”:  for all purposes other than as set forth in clause (ii) below,
(i) any day other than a Saturday, a Sunday or a day on which commercial banks
located in Boston, Massachusetts or New York City, New York, are authorized or
required by law or other governmental action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, LIBOR Loans, any day which is also a LIBOR Business Day.

 

“Capital Event”:  the consummation of asset sales after the date hereof in a
single transaction or series of transactions, the total net proceeds of which
are $190,000,000.00 or more.

 

“Capital Expense Reserve”:  during any period, (i) with respect to each
Unencumbered Asset or Operating Property, as applicable, other than a
residential apartment building or residential apartment community, an amount
equal to (A) a per annum rate of $.20 times (B) the total Net Rentable Area of
such Unencumbered Asset or Operating Property, as applicable, and (ii) with
respect to each Unencumbered Asset or Operating Property, as applicable, that is
a residential apartment building or residential apartment community, an amount
equal to (A) $150 times (B) the number of apartment units in such residential
apartment building or community (in each case whether or not such reserves are
actually established by the Borrower).

 

“Capital Leases”:  leases which have been, or under GAAP are required to be,
capitalized.

 

“CenterAmerica Acquisition”:  the acquisition by Borrower or any one or more of
its Subsidiaries, in one or more transactions, for approximately $660,000,000
(but not less than $450,000,000) of a significant portion of the CenterAmerica
Property Trust, L.P. portfolio.

 

“Change of Control”:  the occurrence of any one of the following events:

 

4

--------------------------------------------------------------------------------


 

(a)           any Person or Persons acting as a group shall acquire direct or
indirect ownership of 30% or more of the Borrower’s common Stock; or

 

(b)           during any twelve month period on or after the Effective Date,
individuals who at the beginning of such period constituted the Board of
Directors of the Borrower (together with any new directors whose election by the
Board of Directors or whose nomination for election by the shareholders of the
Borrower was approved by a vote of at least a majority of the members of the
Board of Directors then in office who either were members of the Board of
Directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the members of the Board of Directors then in office; or

 

(c)           there occurs a change of control of the Borrower of a nature that
would be required to be reported in response to Item 1a of Form 8-K filed
pursuant to Section 13 or 15 under the Securities Exchange Act of 1934, or in
any other filing by the Borrower with the Securities and Exchange Commission; or

 

(d)           the Borrower consolidates with, is acquired by, or merges into or
with any Person (other than a merger permitted by Section 8.2).

 

“Chief Financial Officer”:  at any time, the chief financial officer of the
Borrower, or if the Borrower does not have a chief financial officer at such
time, the officer designated by the Borrower as its principal financial officer
or such other officer of the Borrower that is acceptable to the Administrative
Agent.

 

“Code”:  the Internal Revenue Code of 1986, as the same may be amended from time
to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.

 

“Commitment”:  in respect of any Lender, such Lender’s undertaking to make
Loans, subject to the terms and conditions hereof, in an aggregate outstanding
principal amount not exceeding such Lender’s Commitment Amount.

 

“Commitment Amount”:  the amount set forth next to the name of such Lender in
Exhibit B under the heading “Commitments” as such Lender’s Commitment Amount.

 

“Commitment Percentage”:  on any day, and as to any Lender, the quotient of (i)
such Lender’s Commitment Amount on such day, divided by (ii) the Commitments of
all Lenders on such day.

 

“Compliance Certificate”:  a certificate substantially in the form of Exhibit D.

 

“Consolidated”:  the Borrower and its Subsidiaries which are consolidated for
financial reporting purposes.

 

“Consolidated EBITDA”:  with respect to any period an amount equal to the EBITDA
of Borrower and its Subsidiaries for such period, Consolidated in accordance
with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Fixed Charges”:  during any period, the sum of each of the
following with respect to the Borrower and its Subsidiaries (without
duplication), determined on a Consolidated basis in accordance with GAAP:  (i)
the aggregate amount of all interest expense, both expensed and capitalized
(including Consolidated Interest Expense) for such period, (ii) the aggregate of
all scheduled principal amounts that become payable during such period in
respect of any Indebtedness of the Borrower or its Subsidiaries (excluding
balloon payments at maturity) and (iii) the aggregate amount of all cash
dividends paid during such period in respect of preferred stock of the Borrower
or its Subsidiaries.

 

“Consolidated Interest Expense”:  for any period, interest and fees accrued,
accreted or paid by the Borrower and its Subsidiaries during such period in
respect of Consolidated Total Indebtedness, determined in accordance with GAAP,
including (a) the amortization of debt discounts to the extent included in
interest expense in accordance with GAAP, (b) the amortization of all fees
(including fees with respect to Hedging Agreements entered into by the Borrower
or any of its Subsidiaries) payable in connection with the incurrence of any
Indebtedness to the extent included in interest expense in accordance with GAAP
and (c) the portion of any rents payable under capital leases allocable to
interest expense in accordance with GAAP.

 

“Consolidated Total Indebtedness”:  as of any date, the aggregate principal
amount of all Indebtedness of the Borrower and its Subsidiaries determined on a
Consolidated basis in accordance with GAAP, plus, if not otherwise required to
be reflected in the Borrower’s Consolidated balance sheet (and without
duplication) (i) Contingent Obligations of the Borrower and its Subsidiaries on
such date which are required in accordance with GAAP to be disclosed in a
footnote to any such balance sheet, and (ii) any guarantee by the Borrower of
any Indebtedness of an unconsolidated Subsidiary or Joint Venture in which the
Borrower is a direct or indirect investor (to the full extent of the amount of
such guaranteed Indebtedness on such date); provided, however, that with respect
to Joint Ventures in which Borrower is a direct or indirect investor that are
not consolidated in the Borrower’s Consolidated balance sheet, Consolidated
Total Indebtedness shall also include (x) the aggregate principal amount of all
Indebtedness of such Joint Ventures if such Indebtedness is recourse to the
Borrower or one of its Subsidiaries, and (y) Borrower’s pro rata share of the
aggregate principal amount of all Indebtedness of such Joint Ventures if such
Indebtedness is Non-Recourse Indebtedness.  Notwithstanding the foregoing,
unfunded portions of any Indebtedness (and any Contingent Obligations relating
solely to such unfunded amounts) shall not be included in Consolidated Total
Indebtedness.

 

“Contingent Obligation”:  as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (“Primary Obligations”) of any other Person (the “Primary
Obligor”) in any manner, whether directly or indirectly, and whether arising
from partnership or keep-well agreements, including, without limitation, any
obligation of such Person, whether contingent or not contingent (a) to purchase
any such Primary Obligation or any Property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Primary Obligation or (ii) to maintain working capital or
equity capital of the Primary Obligor or otherwise to maintain net worth,
solvency or other financial statement condition of the Primary Obligor, (c) to
purchase Property, securities or services primarily for the purpose of assuring
the beneficiary of any such Primary Obligation of the ability of the Primary
Obligor to make payment of such Primary

 

6

--------------------------------------------------------------------------------


 

Obligation or (d) otherwise to assure, protect from loss or hold harmless the
beneficiary of such Primary Obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include (a) the
endorsement of instruments for deposit or collection in the ordinary course of
business, or (b) guarantees or carve-outs with respect to claims of the types
referenced in (i)-(iv) of the definition of Non-Recourse Exclusions until a
claim is made with respect thereto, and then shall be included only to the
extent of the amount of such claim.  The term Contingent Obligation shall also
include the liability of a general partner in respect of the liabilities of the
partnership in which it is a general partner, but shall not include the
liability of a member (managing or otherwise) of a limited liability company in
respect of the liabilities of such limited liability company to the extent not
imposed by agreement or by law.  The amount of any Contingent Obligation of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the Primary Obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.

 

“Conversion Date”:  the date on which a LIBOR Loan is converted to a Prime Rate
Loan, or the date on which a Prime Rate Loan is converted to a LIBOR Loan, or
the date on which a LIBOR Loan is converted to a new LIBOR Loan, all in
accordance with Section 2.8.

 

“Credit Party”:  the Administrative Agent, the Lead Arranger, each Lender and
their successors and assigns.

 

“Default”:  any event or condition which constitutes an Event of Default or
which, with the giving of notice, the lapse of time, or any other condition,
would, unless cured or waived, become an Event of Default.

 

“Defaulting Lender”:  at any time, any Lender that, at such time, (i) has failed
to comply with any of its obligations to make a Loan as required pursuant to
Section 2.3 of this Agreement, (ii) has failed to pay to the Administrative
Agent or any Lender an amount owed by such Lender pursuant to the terms of this
Agreement or any of the other Loan Documents, or (iii) has advised the
Administrative Agent that it does not intend to comply with its obligations
under Section  2.3 by reason of having been deemed insolvent or having become
subject to a bankruptcy or insolvency proceeding.

 

“Dollars” and “$”:  lawful currency of the United States of America.

 

“Domestic Lending Office”:  in respect of any Lender, initially, the office or
offices of such Lender designated as such on Exhibit B; thereafter, such other
office of such Lender through which it shall be making or maintaining Prime Rate
Loans, as reported by such Lender to the Administrative Agent and the Borrower.

 

“Domestic Reference Lender”:  FNB or such other Lender as may become the
Administrative Agent hereunder.

 

“DownREIT Partnership”:  Excel Realty Partners, L.P. and any other partnership
or limited liability company hereafter created by the Borrower for the purpose
of acquiring assets qualifying as “real estate assets” under Section 856(c) of
the Code through the issuance of partnership or limited liability company units
in such partnership or limited liability company to

 

7

--------------------------------------------------------------------------------


 

third parties, provided that, in the case of each such entity (including Excel
Realty Partners, L.P.) (i) the Borrower or a wholly owned Subsidiary of the
Borrower is the sole general partner or managing member of such partnership or
limited liability company, as the case may be, and (ii) the Borrower or its
wholly owned Subsidiary shall be entitled to receive not less than 99% of the
net income and gains before depreciation, if any, from such partnership or
limited liability company after the limited partners or non-managing members of
such partnership or limited liability company receive a stipulated distribution.
Any partnership or limited liability company created after the Effective Date
must be approved by the Administrative Agent as a “DownREIT Partnership” for
purposes of being included in this definition.

 

“EBITDA”:  with respect to a Person or a Subsidiary of a Person (or any asset of
a Person or a Subsidiary of such Person) for any period, an amount equal to the
sum of (a) the net income (or loss) of such Person (or attributable to such
asset) for such period plus (b) depreciation and amortization, interest, and any
extraordinary or non-recurring losses or charges for impairment of real estate
deducted in calculating such net income minus (c) any extraordinary or
non-recurring gains included in calculating such net income, all as determined
in accordance with GAAP.  EBITDA shall be calculated on a pro forma basis as if
assets acquired during the relevant period were owned as of the beginning of the
relevant period, and all assets disposed of during the relevant period were not
owned during any portion of the relevant period.  Adjustments for unconsolidated
partnerships and Joint Ventures will be calculated to reflect EBITDA on the same
basis.

 

“Effective Date”:  the date on which the conditions specified in Section 5 are
satisfied.

 

“EIG Acquisition”:  the acquisition by the Borrower or one or more of its
Subsidiaries, in one or more transactions, for not less than $375,000,000 (of
which up to $30,000,000 may be in the form of units in a DownREIT Partnership)
of a portfolio of neighborhood and community shopping centers from EIG Realty,
Inc. and its Affiliates.

 

“EIG Acquisition Date”:  the date by which each of the following shall have
occurred: (i) the payment (other than a good faith deposit or down payment) by
the Borrower or any one or more of its Subsidiaries of the purchase price for
the assets which are the subject of the EIG Acquisition, and (ii) the transfer
to the Borrower or any one or more of its Subsidiaries (or to an Exchange
Accommodation Titleholder to the extent permitted in the definition of
“Unencumbered Assets”) of the assets which are the subject of the EIG
Acquisition.

 

“Environmental Laws”:  any and all federal, state and local laws relating to the
environment, the use, storage, transporting, manufacturing, handling, discharge,
disposal or recycling of hazardous substances, materials or pollutants or
industrial hygiene and including, without limitation, (i) the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, 42 USCA
§9601 et seq.; (ii) the Resource Conservation and Recovery Act of 1976, as
amended, 42 USCA §6901 et seq.; (iii) the Toxic Substance Control Act, as
amended, 15 USCA §2601 et seq.; (iv) the Water Pollution Control Act, as
amended, 33 USCA §1251 et seq.; (v) the Clean Air Act, as amended, 42 USCA §7401
et seq.; (vi) the Hazardous Material Transportation Act, as amended, 49 USCA
§1801 et seq. and (viii) all rules, regulations, judgments, decrees, injunctions
and restrictions thereunder and any analogous state law.

 

8

--------------------------------------------------------------------------------


 

“Environmental Risk Property”:  any Real Property of the Borrower, a Subsidiary
or a DownREIT Partnership in respect of which, at any time:

 

(i)            Hazardous Substances are (A) generated or manufactured on,
transported to or from, treated at, stored at or discharged from such Real
Property in violation of any Environmental Laws; (B) discharged into subsurface
waters under such Real Property in violation of any Environmental Laws; or (C)
discharged from such Real Property on or into property or waters (including
subsurface waters) adjacent to such Real Property in violation of any
Environmental Laws, and any of the foregoing events in (A), (B) or (C) has an
Adverse Environmental Impact; or

 

(ii)           there exists with respect to such Real Property (A) a claim,
demand, suit, action, proceeding, condition, report, directive, lien, violation,
or non-compliance concerning any liability (including, without limitation,
potential liability for enforcement, investigatory costs, cleanup costs,
government response costs, removal costs, remedial costs, natural resources
damages, property damages, personal injuries or penalties) arising in connection
with:  (x) any non-compliance with or violation of the requirements of any
applicable Environmental Laws, or (y) the presence of any Hazardous Substance on
such Real Property or the release of any Hazardous Substance into the
environment from such Real Property, or (B) any actual liability in connection
with the presence of any Hazardous Substance on such Real Property or the
release of any Hazardous Substance into the environment from such Real Property,
and any of the foregoing events in (A) or (B) has an Adverse Environmental
Impact.

 

For purposes of this definition, the term “Adverse Environmental Impact” shall
mean any event described in clauses (A), (B) or (C) of paragraph (i) above or
clauses (A) or (B) of paragraph (ii) above which could reasonably be expected to
have a material adverse effect on (1) the value of such Real Property, (2) the
marketability of such Real Property, or (3) the ability to finance or refinance
such Real Property.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations issued thereunder, as from time to
time in effect.

 

“ERISA Affiliate”:  any Person which is a member of any group of organizations
(i) described in Section 414(b) or (c) of the Code of which the Borrower is a
member, or (ii) solely for purposes of potential liability under Section
302(c)(11) of ERISA and Section 412(c)(11) of the Code and the Lien created
under Section 302(f) of ERISA and Section 412(n) of the Code, described in
Section 414(m) or (o) of the Code of which the Borrower is a member.

 

“ERISA Liabilities”:  without duplication, the aggregate of all unfunded vested
benefits under all Plans and all potential withdrawal liabilities under all
Multiemployer Plans.

 

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time or any other condition
specified in Section 9 has occurred or been satisfied.

 

“Exchange Accommodation Titleholder”:  An entity approved by Administrative
Agent to act as an exchange accommodation titleholder under Rev. Proc. 2000-37.

 

9

--------------------------------------------------------------------------------


 

“Excluded Subsidiary”:  (i) Excel Realty Partners, L.P., a Delaware limited
partnership, CA New Plan Floating Rate Partnership, L.P., a Delaware limited
partnership, and CA New Plan Fixed Rate Partnership, L.P., a Delaware limited
partnership, (ii) any Subsidiary all of the Real Property of which is encumbered
in favor of a Person other than Borrower or any of its Subsidiaries, (iii) any
Consolidated Joint Venture or any Subsidiary, the sole asset of which is an
interest as a partner, member or similar interest in an unconsolidated or
Consolidated Joint Venture, (iv) any Subsidiary that does not directly own any
Real Property, or (v) any Subsidiary which is established as a special purpose
entity to own Real Property or equity interests related thereto in a bankruptcy
remote manner to secure secured Indebtedness permitted by this Agreement.

 

“Existing Credit Agreement”:  that certain Revolving Credit Agreement dated as
of April 26, 2002 among the Borrower, FNB as Administrative Agent, and the
lenders signatory thereto, as subsequently amended, and any restatements,
consolidations, replacements or refinancings thereof.

 

“Federal Funds Rate”:  for any day, a rate per annum (expressed as a decimal,
rounded upwards, if necessary, to the next higher 1/100 of 1%), equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
of the quotations for such day on such transactions received by FNB as
determined by FNB and reported to the Administrative Agent.

 

“Financial Statements”:  as defined in Section 4.13.

 

“Fixed Charge Coverage Ratio”:  on any date of determination, for the period of
four (4) fiscal quarters just ended prior to the date of determination, the
ratio of (i) Consolidated EBITDA for such period to (ii) Consolidated Fixed
Charges for such period.

 

“Fleet Letter of Credit”:  that certain irrevocable standby letter of credit
issued by FNB for the benefit of Bank of America, N.A. for the account of
Borrower, dated September 13, 2001, in the face amount of $31,306,511.00, as
originally issued or as amended, modified, extended, renewed or supplemented.

 

“FNB”:  Fleet National Bank.

 

“FNB Fee”:  as defined in Section 3.1.

 

“Funds from Operations”:  with respect to any Person for any fiscal period, the
sum of (i) the net income of such Person for such fiscal period (computed in
accordance with GAAP), excluding gains (or losses) from debt restructuring and
sales of property, (ii) depreciation and amortization, and (iii) other non-cash
items, and after adjustments for unconsolidated partnerships and Joint
Ventures.  Adjustments for unconsolidated partnerships and Joint Ventures will
be calculated to reflect funds from operations on the same basis.

 

10

--------------------------------------------------------------------------------


 

“GAAP”:  generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statement by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination, consistently
applied.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator.

 

“Ground Lease”:  a ground lease in favor of the Borrower, a wholly owned
Subsidiary or a DownREIT Partnership which has an unexpired term of 30 years or
more (inclusive of any tenant-controlled renewal options) and which includes
within its terms those rights customarily required by mortgagees making a loan
secured by the interest of the holder of the leasehold estate demised pursuant
to such ground lease.

 

“Guaranty”:  collectively, (i) an Amended and Restated Guaranty substantially in
the form of Exhibit F executed by each of the Subsidiary Guarantors identified
on Schedule 4.4 and delivered to the Administrative Agent for the benefit of the
Lenders on or prior to the Effective Date, and (ii) each additional Guaranty
substantially in the form of Exhibit F executed by each Required Additional
Guarantor and delivered to the Administrative Agent for the benefit of the
Lenders after the Effective Date.

 

“Hazardous Substance”:  any hazardous or toxic substance, material or waste,
including, but not limited to, (i) those substances, materials, and wastes
listed in the United States Department of Transportation Hazardous Materials
Table (49 CFR 172.101) or by the Environmental Protection Agency as hazardous
substances (40 CFR Part 302) and amendments thereto and replacements therefor
and (ii) any substance, pollutant or material defined as, or designated in, any
Environmental Law as a “hazardous substance,” “toxic substance,” “hazardous
material,” “hazardous waste,” “restricted hazardous waste,” “pollutant,” “toxic
pollutant” or words of similar import.

 

“Hedging Agreement”:  any interest rate protection agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.

 

“Highest Lawful Rate”:  with respect to any Lender, the maximum rate of
interest, if any, that at any time or from time to time may be contracted for,
taken, charged or received by such Lender on its Note or which may be owing to
such Lender pursuant to this Agreement under the laws applicable to such Lender
and this Agreement.

 

“Indebtedness”:  as to any Person, at a particular time, all items which
constitute, without duplication, (a) indebtedness for borrowed money (including,
without limitation, indebtedness under this Agreement and the Notes) or the
deferred purchase price of Property (other than trade payables incurred in the
ordinary course of business), (b) indebtedness evidenced by notes, bonds,
debentures or similar instruments, (c) obligations with respect to any
conditional sale or

 

11

--------------------------------------------------------------------------------


 

title retention agreement, (d) indebtedness arising under acceptance facilities
and the amount available to be drawn under all letters of credit issued for the
account of such Person and, without duplication, all drafts drawn thereunder to
the extent such Person shall not have reimbursed the issuer in respect of the
issuer’s payment of such drafts, (e) all liabilities secured by any Lien on any
Property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof (other than carriers’,
warehousemen’s, mechanics’, repairmen’s or other like non-consensual statutory
Liens arising in the ordinary course of business), (f) obligations under Capital
Leases, (g) Contingent Obligations and (h) ERISA Liabilities; provided, however,
that the term Indebtedness shall not include guarantees or carve-outs with
respect to claims of the types referenced in (i)-(iv) of the definition of
Non-Recourse Exclusions until a claim is made with respect thereto, and then
shall be included only to the extent of the amount of such claim.

 

“Indemnified Person”:  as defined in Section 11.12.

 

“Intellectual Property”:  all copyrights, trademarks, patents, trade names and
service names.

 

“Interest Payment Date”:  as to any Loan, the first day of each month,
commencing with the first day of the first month following the date hereof.

 

“Interest Period”:  with respect to any LIBOR Loans requested by the Borrower,
the period commencing on, as the case may be, the Effective Date or Conversion
Date with respect to such LIBOR Loans and ending one, two, three or six months
thereafter, as selected by the Borrower in its irrevocable request to
Administrative Agent with respect to the Loans to be made on the Effective Date
or its irrevocable notice of conversion as provided in Section 2.8; provided,
however, that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(a)           if any Interest Period pertaining to a LIBOR Loan would otherwise
end on a day which is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(b)           if, with respect to the borrowing of any Loan as a LIBOR Loan or
the conversion of one Advance to another pursuant to Section 2.8, the Borrower
shall fail to give due notice with respect to the Loans to be made on the
Effective Date or with respect to a conversion as provided in Section 2.8, as
the case may be, the Borrower shall be deemed to have elected that such Loan or
Advance shall be made as a Prime Rate Loan;

 

(c)           any Interest Period pertaining to a LIBOR Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month;

 

(d)           with respect to any Interest Period applicable to a LIBOR Loan, no
such Interest Period shall end after the Maturity Date; and

 

12

--------------------------------------------------------------------------------


 

(e)           the Borrower shall select Interest Periods so as not to have more
than five (5) different Interest Periods outstanding at any one time with
respect to LIBOR Loans.

 

“Investments”:  as defined in Section 8.3.

 

“Joint Venture”:  an Investment by Borrower or any of its Subsidiaries with
third persons in joint ventures, general partnerships, limited partnerships,
limited liability companies or any other business association.  Joint Ventures
include non-wholly owned Subsidiaries of Borrower.

 

“Land Assets”:  any land of the Borrower or its Subsidiaries, or in which the
Borrower or any of its Subsidiaries has an interest (either directly or
indirectly, through a Joint Venture or otherwise) with respect to which the
commencement of grading, construction of improvements or infrastructure has not
yet commenced, and all unimproved land according to GAAP.

 

“Lead Arranger”:  Fleet Securities, Inc.

 

“LIBOR”:  as applicable to any Interest Period for any LIBOR Loan, the rate per
annum (rounded upwards, if necessary, to the nearest 1/32nd of one percent) as
determined on the basis of the offered rates for deposits in Dollars, for the
period of time comparable to such Interest Period which appears on the Telerate
page 3750 as of 11:00 a.m. London time on the day that is two (2) LIBOR Business
Days preceding the first day of such Interest Period; provided, however, if the
rate described above does not appear on the Telerate system on any applicable
interest determination date, LIBOR shall be the rate (rounded upwards as
described above, if necessary) for deposits in Dollars for a period
substantially equal to the Interest Period on the Reuters Page “LIBO” (or such
other page as may replace the LIBO Page on that service for the purpose of
displaying such rates), as of 11:00 a.m. (London Time), on the day that is two
(2) LIBOR Business Days prior to the beginning of such Interest Period.  If both
the Telerate and Reuters systems are unavailable, then the rate for that date
will be determined on the basis of the offered rates for deposits in Dollars for
a period of time comparable to such Interest Period which are offered by four
major banks in the London interbank market at approximately 11:00 a.m. London
time, on the day that is two (2) LIBOR Business Days preceding the first day of
such Interest Period as selected by Administrative Agent.  The principal London
office of each of the four major London banks will be requested to provide a
quotation of its U.S. dollar deposit offered rate.  If at least two such
quotations are provided, the rate for that date will be the arithmetic mean of
the quotations.  If fewer than two quotations are provided, the rate for that
date will be determined on the basis of the rates quoted for loans in Dollars to
leading European banks for a period of time comparable to such Interest Period
offered by major banks in New York City at approximately 11:00 a.m. (New York
City time), on the day that is two (2) LIBOR Business Days preceding the first
day of such Interest Period.  In the event that Administrative Agent is unable
to obtain any such quotation as provided above, it will be deemed that LIBOR
pursuant to a LIBOR Loan cannot be determined and the provisions of Section 2.10
shall apply.  In the event that the Board of Governors of the Federal Reserve
System shall impose a Reserve Percentage with respect to LIBOR deposits of
Administrative Agent, then for any period during which such Reserve Percentage
shall apply, LIBOR shall be equal to the amount determined above divided by an
amount equal to 1 minus the Reserve Percentage.

 

13

--------------------------------------------------------------------------------


 

“LIBOR Business Day”:  any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London,
England.

 

“LIBOR Lending Office”:  initially, the office of each Lender designated as such
in Exhibit B hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Loans.

 

“LIBOR Loans”:  loans bearing interest calculated by reference to a LIBOR.

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit or
preferential arrangement, encumbrance, lien (statutory or other), or other
security agreement or security interest of any kind or nature whatsoever,
including, without limitation, any conditional sale or other title retention
agreement and any capital or financing lease having substantially the same
economic effect as any of the foregoing.

 

“Loan” and “Loans”:  an individual term loan or the aggregate term loans as the
case may be, to be made by the Lenders hereunder.  All Loans shall be made in
Dollars.

 

“Loan Documents”:  collectively, this Agreement, the Guaranty (and each Guaranty
subsequently delivered pursuant to Section 7.11) and the Notes.

 

“Margin Stock”:  any “margin stock”, as said term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, as the same may be amended
or supplemented from time to time.

 

“Material Adverse Effect”:  a material adverse effect on (i) the financial
condition, operations, business, or Properties of (A) the Borrower or (B) the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Borrower
to perform any of its material obligations under the Loan Documents or (iii) the
ability of the Administrative Agent and the Lenders to enforce the Loan
Documents.

 

“Maturity Date”:  the earlier of (i) December 31, 2003, or (ii) the date on
which the Notes shall become due and payable, whether by acceleration or
otherwise.

 

“Moody’s”:  Moody’s Investors Services, Inc.

 

“Multiemployer Plan”:  a plan defined as such Section 3(37) of ERISA to which
contributions have been made by the Borrower or any ERISA Affiliate and which is
covered by Title IV of ERISA.

 

“Net Operating Income”:  for any period and with respect to all assets which are
Unencumbered Assets or Operating Properties, as applicable, during such period,
the sum of (a) net income for such period, determined in accordance with GAAP,
attributable to Unencumbered Assets or Operating Properties, as applicable, plus
(b) depreciation and amortization, interest expense and any extraordinary or
non-recurring losses or charges for impairment of real estate deducted in
calculating such net income, minus (c) extraordinary or non-recurring gains and
payments (including rent insurance proceeds and condemnation awards) included in
such net income, minus (d) any portion of such net income attributable to rents
paid

 

14

--------------------------------------------------------------------------------


 

by any tenant which is an Affiliate of the Borrower, minus (e) an amount (but
not less than zero) equal to the excess (if any) of (i) 3% of operating income
for such period, over (ii) management fees payable in respect of such
Unencumbered Assets or Operating Properties, as applicable, during such period. 
For purposes of any calculation of Net Operating Income, real estate taxes,
ground rent and insurance shall be included only at their stabilized, recurring
levels.

 

“Net Rentable Area”:  with respect to any Real Property, the floor area of any
buildings, structures or improvements thereof (expressed in square feet)
available for leasing to tenants, as determined in accordance with the leases or
site plans or leasing plans for such Real Property, or if such leases or site
plans or leasing plans do not set forth the floor area demised thereunder (or if
such Real Property is not subject to a lease), then as determined by the
Borrower in accordance with an industry-accepted protocol approved by the
Administrative Agent.

 

“New Construction Asset”:  any Property of the Borrower or its Subsidiaries, or
in which the Borrower or any of its Subsidiaries has an interest (either
directly or indirectly, through a Joint Venture or otherwise) (i) which is new
ground-up construction (but not including an expansion of an existing Property),
and (ii) for which a certificate of occupancy, whether temporary or permanent,
or the functional equivalent thereof, has not been issued with respect to such
construction or expansion (if required by law to occupy the same). 
Notwithstanding the foregoing, any such new construction which shall have been a
New Construction Asset under the criteria of this definition shall no longer be
a New Construction Asset upon such time as (A) the same is an income-producing
Property in operating condition, and (B) at least 60% of the Net Rentable Area
(determined on an “as completed” basis) of such construction is initially leased
to tenants who have taken possession thereof.

 

“Non-Recourse Exclusions”:  with respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; or (iv) are the
result of any unpaid real estate taxes and assessments.

 

“Non-Recourse Indebtedness”:  at any time, Indebtedness of the Borrower, its
Subsidiaries or a Joint Venture at such time which is secured by one or more
parcels of Real Property or interests therein and which is not a general
obligation of the Borrower or such Subsidiary, the holder of such Indebtedness
having recourse solely to the parcels of Real Property, or interests therein,
securing such Indebtedness, the leases thereon and the rents, profits and equity
thereof (except for recourse against the general credit of the Borrower or its
Subsidiaries for any Non-Recourse Exclusions), provided that in calculating the
amount of Non-Recourse Indebtedness at any time, the amount of any Non-Recourse
Exclusions which are the subject of a final judgment shall not be included in
Non-Recourse Indebtedness.

 

“Note” and “Notes”:  as defined in Section 2.2.

 

15

--------------------------------------------------------------------------------


 

“Notes Receivable”:  mortgage and notes receivable and reimbursement agreements
(to the extent obligations are payable under such reimbursement agreements),
including interest payments thereunder, of Borrower or any Subsidiary in a
Person (other than Borrower or its Subsidiaries).

 

“Operating Property”:  any Real Property which at any time (i) is an
income-producing property in operating condition and in respect of which no
material part thereof has been damaged by fire or other casualty (unless such
damage has been repaired) or condemned (unless such condemnation has been
restored), (ii)(a) is a retail shopping center (including single tenant retail
properties) or (b) is one of the properties included in the garden apartment
community portfolio sold by the Borrower to a private investor group comprised
of Houlihan-Parnes Realtors, LLC and C.L.K. Management Corp., which transaction
was completed on September 21, 2001, and which property is subsequently
reacquired by Borrower or one of its Subsidiaries, and (iii) for which a
certificate of occupancy, whether temporary or permanent, or the functional
equivalent thereof, has been issued for the operating portions of the
improvements comprising the same (if required by law to occupy the same) and are
in full force and effect, and “Operating Properties” means all such Operating
Properties, collectively.  An Operating Property shall not include any
Redevelopment Asset or any New Construction Asset.

 

“Operating Property Value”:  as of any date the quotient of (i) an amount equal
to the Adjusted Net Operating Income for all Operating Properties in the
aggregate for the four fiscal quarters of the Borrower most recently ending as
of such date, divided by (ii) 9.5%. For purposes of any determination of
Operating Property Value, the following limitations and methodology shall
apply:  (A) the Adjusted Net Operating Income of any Operating Property owned by
a DownREIT Partnership shall be based on the Borrower’s Interest in the Adjusted
Net Operating Income for each such Operating Property for the four fiscal
quarters having most recently ended as of such date; (B) in the event more than
15% of the gross base rents payable under all leases for Properties of the
Borrower, its Subsidiaries or a DownREIT Partnership (including the Borrower’s
Interest in any Properties) shall be payable by one tenant and its Subsidiaries,
then Operating Property Value shall be reduced by the percentage amount of such
excess multiplied by the Operating Property Value attributable to the Properties
leased or controlled by such tenant and its Subsidiaries; and (C) in the event
that the Borrower or a Subsidiary of the Borrower shall not have owned an
Operating Property for the entire previous four fiscal quarters, then for the
purposes of determining the Operating Property Value with respect to such
Operating Property, the Adjusted Net Operating Income for such Operating
Property shall be annualized in a manner reasonably satisfactory to the
Administrative Agent, provided, however, that to the extent that a New
Construction Asset or Redevelopment Asset becomes an Operating Property during
the relevant period, the Adjusted Net Operating Income of such Operating
Property during such period and the following periods shall be annualized until
such time as such Operating Property has performed as an Operating Property for
four (4) full fiscal quarters.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.

 

“Permitted Liens”:  Liens permitted to exist under Section 8.1.

 

16

--------------------------------------------------------------------------------


 

“Person”:  an individual, a partnership, a corporation, a business trust, a
limited liability company, a joint stock company, a trust, an unincorporated
association, a joint venture, a Governmental Authority or any other entity of
whatever nature.

 

“Plan”:  any employee benefit or other plan established or maintained by the
Borrower or any ERISA Affiliate and which is covered by or subject to the
minimum funding standards of Title IV of ERISA, other than a Multiemployer Plan.

 

“Pricing Level”:  one of the following five pricing levels, as applicable,
provided that if the ratings by S&P and Moody’s in any such Pricing Level are
split by one equivalent rating level, the operative rating would be deemed to be
the higher of the two ratings, and if the ratings by S&P and Moody’s in any such
Pricing Level are split by more than one equivalent rating level, the operative
rating would be deemed to be one rating level higher than the lower of the two
ratings, and provided, further, that during any period that the Borrower has no
Senior Debt Rating, Pricing Level V would be the applicable Pricing Level:

 

“Pricing Level I”:  the Pricing Level which would be applicable for so long as
the Senior Debt Rating is greater than or equal to A- by S&P or A3 by Moody’s;

 

“Pricing Level II”:  the Pricing Level which would be applicable for so long as
the Senior Debt Rating is equal to BBB+ by S&P or Baa1 by Moody’s and Pricing
Level I is not applicable;

 

“Pricing Level III”:  the Pricing Level which would be applicable for so long as
the Senior Debt Rating is equal to BBB by S&P or Baa2 by Moody’s and Pricing
Levels I and II are not applicable;

 

“Pricing Level IV”:  the Pricing Level which would be applicable for so long as
the Senior Debt Rating is equal to BBB- by S&P or Baa3 by Moody’s and Pricing
Levels I, II and III are not applicable; and

 

“Pricing Level V”:  the Pricing Level which would be applicable for so long as
the Senior Debt Rating is less than BBB- by S&P or Baa3 by Moody’s and Pricing
Levels I, II, III and IV are not applicable.

 

“Prime Rate”:  the greater of (a) the variable annual rate of interest announced
from time to time by Administrative Agent at Administrative Agent’s Domestic
Lending Office as its “Prime Rate” or (b) one-half of one percent (0.5%) above
the Federal Funds Rate (rounded upwards, if necessary, to the next one-eighth of
one percent).  The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer.  Any change in
the rate of interest payable hereunder resulting from a change in the Prime Rate
shall become effective as of the opening of business on the day on which such
change in the Prime Rate becomes effective, without notice or demand of any
kind.

 

“Prime Rate Loans”:  those Loans bearing interest calculated by reference to the
Prime Rate.

 

“Property”:  all types of real, personal, tangible, intangible or mixed
property.

 

17

--------------------------------------------------------------------------------


 

“Real Property”:  all real Property, and all interests in real Property, now or
hereafter owned, leased or held by the Borrower or any Subsidiary of the
Borrower.

 

“Redevelopment Asset”:  any Property of the Borrower or its Subsidiaries, or in
which the Borrower or any of its Subsidiaries has an interest (either directly
or indirectly, through a Joint Venture or otherwise) (i) which is not a New
Construction Asset, (ii) which is undergoing an expansion which will increase
the Net Rentable Area of such Property by 20,000 square feet or more (provided
that with respect to any Property which is under expansion, if the balance
thereof is a fully integrated, rentable property, then only the portion of such
Property that is under expansion shall be a Redevelopment Asset), and (iii) for
which a certificate of occupancy, whether temporary or permanent, or the
functional equivalent thereof, has not been issued with respect to such
construction or expansion (if required by law to occupy the same). 
Notwithstanding the foregoing, any such expansion which shall have been a
Redevelopment Asset under the criteria of this definition shall no longer be a
Redevelopment Asset upon such time as (A) the same is an income-producing
Property in operating condition, and (B) at least 60% of the Net Rentable Area
(determined on an “as completed” basis) of such expansion is initially leased to
tenants who have taken possession thereof.  A Property shall not be considered a
Redevelopment Asset solely because such Property is being restored to its prior
condition following a casualty or condemnation.

 

“REIT”:  a Person qualifying as a real estate investment trust under sections
856-859 of the Code and the regulations and rulings of the Internal Revenue
Service issued thereunder.

 

“Remaining Interest Period”:  (i) in the event that the Borrower shall fail for
any reason to borrow a Loan in respect of which it shall have requested a LIBOR
Loan or to convert an Advance to a LIBOR Loan after it shall have notified the
Administrative Agent of its intent to do so with respect to the Loans to be made
on the Effective Date or with respect to a conversion pursuant to Section 2.8, a
period equal to the Interest Period that the Borrower elected in respect of such
LIBOR Loan; or (ii) in the event that a LIBOR Loan shall terminate for any
reason prior to the last day of the Interest Period applicable thereto, a period
equal to the remaining portion of such Interest Period if such Interest Period
had not been so terminated; or (iii) in the event that the Borrower shall prepay
or repay all or any part of the principal amount of a LIBOR Loan, (including,
without limitation, any mandatory prepayment or a prepayment resulting from
acceleration or illegality) prior to the last day of the Interest Period
applicable thereto, a period equal to the period from and including the date of
such prepayment or repayment to but excluding the last day of such Interest
Period.

 

“Rent Roll”:  a schedule prepared by the Borrower from time to time identifying
(i) the Real Property owned by the Borrower or its Subsidiaries and stating
whether such items of Real Property are Unencumbered Assets at such time, (ii)
the annual base rent payable under each lease of Real Property owned by the
Borrower or any of its Subsidiaries, (iii) the commencement and termination
dates of the term of each such lease, (iv) any renewal options with respect to
such lease, (v) the Net Rentable Area of the space demised under each such lease
and (vi) such other information as the Administrative Agent may reasonably
require.

 

“Required Additional Guarantors”:  any Subsidiary required to execute and
deliver a Guaranty pursuant to Section 7.11(a).

 

18

--------------------------------------------------------------------------------


 

“Required Lenders”:  (a) as of any date on which there are five (5) or more
Lenders, not less than three (3) Lenders whose aggregate Commitment Percentage
exceeds fifty percent (50%), and (b) as of any date on which there are fewer
than five (5) Lenders, the Lender or Lenders whose aggregate Commitment
Percentage exceeds fifty percent (50%).

 

“Reserve Percentage”:  for any day with respect to a LIBOR Loan, the maximum
rate (expressed as a decimal) at which any lender subject thereto would be
required to maintain reserves (including, without limitation, all base,
supplemental, marginal and other reserves) under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor or similar regulations
relating to such reserve requirements) against “Eurocurrency Liabilities” (as
that term is used in Regulation D or any successor or similar regulation), if
such liabilities were outstanding.  The Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.

 

“Responsible Official”: (a) when used with reference to a Person other than an
individual, any corporate officer of such Person, general partner or managing
member of such Person, corporate officer of a corporate general partner or
managing member of such Person, or corporate officer of a corporate general
partner of a partnership that is a general partner of such Person or corporate
managing member of a limited liability company that is a managing member of such
Person, or any other responsible official thereof duly acting on behalf thereof,
and (b) when used with reference to a Person who is an individual, such Person.

 

“Restricted Payment”:  as to any Person, any dividend or other distribution by
such Person (whether in cash, securities or other property) with respect to any
shares of any class of equity securities or beneficial interests of such Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such shares or
beneficial interests or any option, warrant or other right to acquire any such
shares or beneficial interests.

 

“Senior Debt Rating”:  the senior unsecured non-credit-enhanced debt rating of
the Borrower as determined by S&P and/or Moody’s from time to time.

 

“Special Counsel”:  McKenna Long & Aldridge LLP, special counsel to FNB.

 

“S&P”:  Standard & Poor’s Ratings Group.

 

“Stock”:  any and all shares, rights, interests, participations, warrants,
depositary receipts or other equivalents (however designated) of corporate
stock, including, without limitation, so-called “phantom stock,” preferred stock
and common stock.

 

“Subsidiary”:  as to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity (A) which is
required pursuant to GAAP to be consolidated with such Person for financial
reporting purposes, and (B) of which such Person, directly or indirectly, either
(i) in respect of a corporation, owns or controls more than 50% of the
outstanding Stock having ordinary voting power to elect a majority of the board
of directors or similar managing body, irrespective of whether a class or
classes shall or might have voting power by reason of the happening of any
contingency, or (ii) in respect of an association,

 

19

--------------------------------------------------------------------------------


 

partnership, limited liability company, joint venture or other business entity
(other than a corporation which is provided for in (i) above), is entitled to
share, either directly or indirectly through an entity described in clause (i)
above, in more than 50% of the profits and losses, however determined (without
taking into account returns of capital to such Person as an equity investor or
payment of fees to such Person for services rendered to such entity).

 

“Subsidiary Guarantor”: the Subsidiaries of the Borrower listed on Schedule 4.4
and designated thereon as a Subsidiary Guarantor, each Required Additional
Guarantor, and their successors and assigns; and “Subsidiary Guarantors” shall
mean all such guarantors, collectively.

 

“Supermajority Lenders”: the Lender or Lenders whose aggregate Commitment
Percentage exceeds sixty-six and two-thirds percent (66.67%).

 

“Tangible Net Worth”:  as of any date of determination thereof with respect to
the Borrower and its Subsidiaries, determined on a Consolidated basis in
accordance with GAAP, the remainder of (i) the amounts which would, in
conformity with GAAP, be included under “shareholder’s equity” (or any like
caption) on a Consolidated balance sheet of the Borrower and its Subsidiaries as
at such date, minus (ii) the net book value of all assets of the Borrower and
its Subsidiaries on a Consolidated basis (to the extent reflected in the
Consolidated balance sheet of the Borrower at such date) which would be treated
as intangibles under GAAP, including, without limitation, goodwill (whether
representing the excess cost over book value of assets acquired or otherwise),
patents, trademarks, trade names, franchises, copyrights, licenses, service
marks, rights with respect to the foregoing and deferred charges (including,
without limitation, unamortized debt discount and expense, organization costs
and research and development costs).

 

“Taxes”:  any present or future income, stamp or other taxes, levies, imposts,
duties, fees, assessments, deductions, withholdings, or other charges of
whatever nature, now or hereafter imposed, levied, collected, withheld, or
assessed by any Governmental Authority.

 

“Total Commitment Amount”:  on any day, the sum of the Commitment Amounts of all
Lenders on such day.

 

“Unencumbered Asset”:  any Operating Property which Borrower desires to have
treated as an Unencumbered Asset and which at any time (i) is wholly owned in
fee simple by the Borrower, a direct or indirect wholly owned Subsidiary of the
Borrower or a DownREIT Partnership (or is the subject of a Ground Lease), (ii)
is free and clear of all Liens, including any Liens on any direct or indirect
interest of Borrower or any Subsidiary therein (other than Liens permitted under
clauses (i), (ii), (iii), (iv), (v) (vi), (viii) and (ix) of Section 8.1), (iii)
does not have applicable to it (or to any such Ground Lease) any restriction on
the pledge, transfer, mortgage or assignment of such Operating Property or
Ground Lease (including any restriction imposed by the organizational documents
of any such Subsidiary or DownREIT Partnership, but excluding any requirement in
a Ground Lease that such Ground Lease be assumed upon the assignment thereof),
(iv) if owned by any such Subsidiary or DownREIT Partnership, the Stock,
partnership interests or membership interests, as the case may be, of such
Subsidiary or DownREIT Partnership that are owned by the Borrower or any
Subsidiary are not subject to any pledge or security interest in favor of any
Person other than the Borrower or a Subsidiary Guarantor, (v) is not an
Environmental Risk Property; (vi) does not have, to the best of the

 

20

--------------------------------------------------------------------------------


 

Borrower’s knowledge, any title, survey, or other defect which could reasonably
be expected to materially and adversely affect the value, use, financeability or
marketability thereof, and (vii) is located within the contiguous 48 states of
the continental United States; and “Unencumbered Assets” means all such
Unencumbered Assets, collectively.  The Unencumbered Assets (X) which are retail
shopping centers shall on an aggregate basis have an occupancy level of tenants
in possession and operating and which are paying base, minimum or similar
regularly scheduled fixed payments of rent (but not pass-throughs of common area
maintenance charges, operating expenses, taxes, insurance and similar charges)
in accordance with the terms of their leases of at least eighty percent (80%) of
the Net Rentable Area within such Unencumbered Assets based on bona fide
arms-length tenant leases requiring current rental payments, and (Y) which are
residential apartments shall on an aggregate basis have an occupancy level of
tenants in possession and which are paying rent in accordance with the terms of
their leases of at least eighty percent (80%) of the number of apartment units
in such residential apartments within such Unencumbered Assets based on bona
fide arm’s-length tenant leases requiring current rental payments. 
Notwithstanding the foregoing, for the purposes of this Agreement, from and
after the EIG Acquisition Date a portion of the Operating Properties to be
acquired by Borrower pursuant to the EIG Acquisition which are held on an
interim basis by an Exchange Accommodation Titleholder may be included as
Unencumbered Assets for the purposes of this Agreement and shall be deemed to be
owned by Borrower in fee simple for the purposes of this Agreement, provided
that (A) all other conditions to such Operating Properties being Unencumbered
Assets shall be satisfied (including, without limitation, the provisions of
clause (iv) above as the same would apply to such Exchange Accommodation
Titleholder), (B) such Exchange Accommodation Titleholder acquires fee simple
title to the assets for the purposes of facilitating an exchange pursuant to
Section 1031 of the Code on behalf of Borrower or any of its wholly owned
Subsidiaries, (C) the Unencumbered Asset Value attributable to such assets shall
not exceed $200,000,000 at the time of such acquisition (provided that such
Exchange Accommodation Titleholder may acquire assets in excess of such
$200,000,000 limit, but such assets over such limit shall not be included as
Unencumbered Assets), (D) Administrative Agent approves the Exchange
Accommodation Titleholder, (E) Administrative Agent approves the structure and
documentation for such transaction (which documentation shall not be modified,
amended or terminated without Administrative Agent’s consent), and (F) such
Operating Properties shall not be included as Unencumbered Assets for more than
ninety (90) days following the acquisition thereof by such Exchange
Accommodation Titleholder (provided, however, that Administrative Agent may in
its discretion extend such period (such consent not to be unreasonably withheld)
for an additional ninety (90) days if Borrower has not been able to complete its
like-kind exchange pursuant to Section 1031 of the Code).

 

“Unencumbered Assets Coverage Ratio”:  on any date of determination the ratio of
(i) the sum of all Adjusted Net Operating Income for all Unencumbered Assets of
the Borrower and its Subsidiaries on a Consolidated basis, plus (without
duplication) the Borrower’s Interest in all Adjusted Net Operating Income for
all Unencumbered Assets owned by a DownREIT Partnership, in each case, for the
period of four (4) fiscal quarters just ended prior to the date of
determination, to (ii) the portion of the Consolidated Interest Expense (which
excludes interest on unsecured Indebtedness of Joint Ventures that are not
Subsidiaries) consisting of interest on all unsecured Indebtedness of the
Borrower and its Subsidiaries for such period.

 

21

--------------------------------------------------------------------------------


 

“Unencumbered Asset Value”:  as of any date the quotient of (i) an amount equal
to the Adjusted Net Operating Income for all Unencumbered Assets in the
aggregate for the four fiscal quarters of the Borrower most recently ending as
of such date, divided by (ii) 9.5%. For purposes of any determination of
Unencumbered Asset Value, the following limitations and methodology shall
apply:  (A) the Adjusted Net Operating Income of any Unencumbered Asset owned by
a DownREIT Partnership shall be based on the Borrower’s Interest in the Adjusted
Net Operating Income for each such Unencumbered Asset for the four fiscal
quarters having most recently ended as of such date; (B) in the event more than
15% of the gross base rents payable under all leases for Properties of the
Borrower, its Subsidiaries or a DownREIT Partnership (including the Borrower’s
Interest in any Properties) shall be payable by one tenant and its Subsidiaries,
then Unencumbered Asset Value shall be reduced by the percentage amount of such
excess multiplied by the Unencumbered Asset Value attributable to the Properties
leased or controlled by such tenant and its Subsidiaries; and (C) in the event
that the Borrower or a Subsidiary of the Borrower shall not have owned an
Unencumbered Asset for the entire previous four fiscal quarters, then for the
purposes of determining the Unencumbered Asset Value with respect to such
Unencumbered Asset, the Adjusted Net Operating Income for such Unencumbered
Asset shall be annualized in a manner reasonably satisfactory to the
Administrative Agent, provided, however, that to the extent that a New
Construction Asset or Redevelopment Asset becomes an Operating Property during
the relevant period, the Adjusted Net Operating Income of such Operating
Property during such period and the following periods shall be annualized until
such time as such Operating Property has performed as an Operating Property for
four (4) full fiscal quarters.

 

1.2           Other Definitional Provisions.

 

(a)           All terms defined in this Agreement shall have the meanings given
such terms herein when used in the Loan Documents or any certificate, opinion 
or other document made or delivered pursuant hereto or thereto, unless otherwise
defined therein.

 

(b)           As used in the Loan Documents and in any certificate, opinion or
other document made or delivered pursuant hereto or thereto, accounting terms
not defined in Section 1.1, and accounting terms partly defined in Section 1.1,
to the extent not defined, shall have the respective meanings given to them
under GAAP.

 

(c)           The words “hereof”, “herein”, “hereto” and “hereunder” and similar
words when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, schedule and
exhibit references contained herein shall refer to Sections hereof or schedules
or exhibits hereto unless otherwise expressly provided herein.

 

(d)           The word “or” shall not be exclusive; “may not” is prohibitive and
not permissive.

 

(e)           Unless the context otherwise requires, words in the singular
number include the plural, and words in the plural include the singular.

 

22

--------------------------------------------------------------------------------


 

(f)            Unless specifically provided in a Loan Document to the contrary,
references to time shall refer to Boston, Massachusetts time.

 

2.             AMOUNT AND TERMS OF LOANS.

 

2.1           Loans.  Subject to the terms and conditions set forth in this
Agreement, each of the Lenders severally agrees to lend to the Borrower on the
Effective Date the aggregate principal amount of such Lender’s Commitment
Amount, for the purposes set forth in Section 2.15.  On the Effective Date, the
Total Commitment Amount as of the Effective Date shall be disbursed to Borrower
in a single advance.  The Loan shall be made pro rata in accordance with each
Lender’s Commitment Percentage.  The acceptance by Borrower of the Loans
hereunder shall constitute a representation and warranty by the Borrower that
all of the conditions set forth in Section 5 have been satisfied.  No Lender
shall have any obligation to make a Loan to the Borrower of more than the
principal face amount of its Note.

 

2.2           Notes.

 

(a)           Notes as Evidence of Indebtedness.  The Loan of each Lender shall
be evidenced by a promissory note of the Borrower, substantially in the form of
Exhibit H, with appropriate insertions therein as to date and principal amount
(each, as endorsed or modified from time to time, a “Note” and, collectively
with the Notes of all other Lenders, the “Notes”), payable to the order of such
Lender for the account of its Applicable Lending Office in the initial principal
face amount equal to the original amount of the Commitment of such Lender and
representing the obligation of the Borrower to pay the lesser of (a) the
original amount of the Commitment of such Lender and (b) the aggregate unpaid
principal balance of all Loans of such Lender, plus interest and other amounts
due and owing to the Lenders under the Loan Documents.

 

(b)           The Notes Generally.  Each Note shall bear interest from the date
thereof on the unpaid principal balance thereof at the applicable interest rate
or rates per annum determined as provided in Section 2.9 and shall be stated to
mature on the Maturity Date.  The following information shall be recorded by
each Lender on its books:  (i) the date and amount of the Loan of such Lender;
(ii) its character as a Prime Rate Loan, a LIBOR Loan or a combination thereof;
(iii) the interest rate and Interest Period applicable to LIBOR Loans; and (iv)
each payment and prepayment of the principal thereof; provided, that the failure
of such Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make payment when due of any amount owing under
the Loan Documents.

 

(c)           By delivery of the Notes, there shall not be deemed to have
occurred, and there has not otherwise occurred, any payment, satisfaction or
novation of the indebtedness evidenced by the “Notes” as defined in the Original
Loan Agreement, which indebtedness is instead allocated among the Banks as of
the date hereof and evidenced by the Notes in accordance with their respective
Commitment Percentages.

 

2.3           Procedure for Loan Borrowings.

 

(a)           Intentionally Omitted.

 

23

--------------------------------------------------------------------------------


 

(b)           Intentionally Omitted.

 

(c)           Intentionally Omitted.

 

(d)           Funding of Loans.  Each Lender will make its Loan, in an amount
equal to its Commitment Amount, available to the Administrative Agent for the
account of the Borrower at the office of the Administrative Agent set forth in
Section 11.2 not later than 12:00 noon, Massachusetts time, on the Borrowing
Date in funds immediately available to the Administrative Agent at such office. 
The amounts so made available to the Administrative Agent on the Borrowing Date
will then, subject to the satisfaction of the terms and conditions of this
Agreement, as determined by the Administrative Agent, be made available on such
date to the Borrower by the Administrative Agent at the office of the
Administrative Agent specified in Section 11.2 by crediting the account of the
Borrower on the books of such office with the aggregate of said amounts received
by the Administrative Agent.

 

(e)           Intentionally Omitted.

 

(f)            Administrative Agent’s Assumption.  Unless the Administrative
Agent shall have received prior notice from a Lender (by telephone or otherwise,
such notice to be promptly confirmed by telecopy or other writing) that such
Lender will not make available to the Administrative Agent such Lender’s pro
rata share of the Loans, the Administrative Agent may assume that such Lender
has made such share available to the Administrative Agent on the Borrowing Date
in accordance with this Section, provided that such Lender received notice of
the proposed borrowing from the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
the Borrowing Date a corresponding amount.  If and to the extent such Lender
shall not have so made such pro rata share available to the Administrative
Agent, such Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount (to the extent not
previously paid by the other), together with interest thereon for each day from
the date such amount is made available to the Borrower until the date such
amount is paid to the Administrative Agent, at a rate per annum equal to, in the
case of the Borrower, the applicable interest rate set forth in Section 2.9 for
Prime Rate Loans or LIBOR Loans, as initially requested by Borrower, and, in the
case of such Lender, the Federal Funds Rate in effect on each such day (as
determined by the Administrative Agent).  Such payment by the Borrower, however,
shall be without prejudice to its rights against such Lender.  If such Lender
shall pay to the Administrative Agent such corresponding amount, such amount so
paid shall constitute such Lender’s Loan as part of the Loans for purposes of
this Agreement, which Loan shall be deemed to have been made by such Lender on
the Borrowing Date applicable to such Loans, but without prejudice to the
Borrower’s rights against such Lender.

 

2.4           [Intentionally Omitted].

 

2.5           [Intentionally Omitted].

 

2.6           Repayment of Loans; Evidence of Debt.

 

24

--------------------------------------------------------------------------------


 

(a)           Promise to Pay.  The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Maturity Date.

 

(b)           Lenders’ Accounts.  Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the debt of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           Administrative Agent’s Accounts.  The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the type of Advance thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any other sum received by the Administrative Agent hereunder for the
account of the Lenders and each Lender’s share thereof.

 

(d)           Entries Made in Accounts.  The entries made in the accounts
maintained pursuant to paragraphs (b) and (c) of this Section shall, to the
extent not inconsistent with any entries made in any Note and absent manifest
error, be prima facie evidence of the existence and amounts of the obligations
recorded therein, provided that the failure of any Lender, or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

 

(e)           Loans Evidenced by Notes.  The Loans and interest thereon shall at
all times (including after assignment pursuant to Section 11.7) be represented
by one or more Notes in like form payable to the order of the payee named
therein and its registered assigns.

 

2.7           Prepayments of the Loans.

 

(a)           Voluntary Prepayments. The Borrower may, at its option, prepay the
Prime Rate Loans and LIBOR Loans, in whole or in part, without premium or
penalty (other than any indemnification amounts, as provided for in Section
2.14) at any time and from time to time by notifying the Administrative Agent in
writing at least one Business Day prior to the proposed prepayment date in the
case of Loans consisting of Prime Rate Loans and at least three Business Days
prior to the proposed prepayment date in the case of Loans consisting of LIBOR
Loans, specifying the Loans to be prepaid consisting of Prime Rate Loans, LIBOR
Loans or a combination thereof, the amount to be prepaid and the date of
prepayment.  Such notice shall be irrevocable and the amount specified in such
notice shall be due and payable on the date specified, together with accrued
interest to the date of such payment on the amount prepaid.  Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender in
respect thereof.  Partial prepayments of Prime Rate Loans and/or LIBOR Loans
shall be in an aggregate minimum principal amount of $500,000 or such amount
plus a whole multiple of $500,000 in excess thereof, or, if less, the
outstanding principal balance thereof.  After giving effect to any partial
prepayment with respect to LIBOR Loans which were converted on the same date and
which had the same Interest Period, the outstanding principal amount of such
LIBOR

 

25

--------------------------------------------------------------------------------


 

Loans shall be at least (subject to Section 2.8(a)) $1,000,000 or such amount
plus a whole multiple of $100,000 in excess thereof.  Any Loans prepaid shall
not be readvanced.

 

(b)           In General. If any prepayment is made in respect of any Advance,
in whole or in part, prior to the last day of the applicable Interest Period,
the Borrower agrees to indemnify the Lenders in accordance with Section 2.14.

 

(c)           Partial Prepayments.  Each partial prepayment of the Loans (other
than Prime Rate Loans) under Section 2.7(a) shall be accompanied by the payment
of accrued interest on the principal prepaid to the date of payment and, after
payment of such interest, shall be applied, in the absence of instruction by the
Borrower, to the Lenders in accordance with the provisions of Section 3.2.

 

2.8           Conversions.

 

(a)           Conversion Elections.  The Borrower may elect from time to time to
convert LIBOR Loans to Prime Rate Loans by giving the Administrative Agent at
least one Business Day’s prior irrevocable notice of such election, specifying
the amount to be so converted, provided, that any such conversion of LIBOR Loans
shall only be made on the last day of the Interest Period applicable thereto. 
In addition, the Borrower may elect from time to time to convert Prime Rate
Loans to LIBOR Loans or to convert LIBOR Loans to new LIBOR Loans by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, specifying the amount to be so converted and the initial Interest
Period relating thereto, provided that any such conversion of Prime Rate Loans
to LIBOR Loans shall only be made on a Business Day and any such conversion of
LIBOR Loans to new LIBOR Loans shall only be made on the last day of the
Interest Period applicable to the LIBOR Loans which are to be converted to such
new LIBOR Loans.  Each such notice shall be in the form of Exhibit M and must be
delivered to the Administrative Agent prior to 12:00 noon on the Business Day
required by this Section for the delivery of such notices to the Administrative
Agent.  The Administrative Agent shall promptly provide the Lenders with notice
of any such election.  Prime Rate Loans and LIBOR Loans may be converted
pursuant to this Section in whole or in part, provided that conversions of Prime
Rate Loans to LIBOR Loans, or LIBOR Loans to new LIBOR Loans, shall be in an
aggregate principal amount of $5,000,000 or such amount plus a whole multiple of
$100,000 in excess thereof.

 

(b)           Effect on Conversions if an Event of Default.  Notwithstanding
anything in this Section to the contrary, no Prime Rate Loan may be converted to
a LIBOR Loan, and no LIBOR Loan may be converted to a new LIBOR Loan, if a
Default or Event of Default has occurred and is continuing either (i) at the
time the Borrower shall notify the Administrative Agent of its election to
convert or (ii) on the requested Conversion Date.  In such event, such Prime
Rate Loan shall be automatically continued as a Prime Rate Loan or such LIBOR
Loan shall be automatically converted to a Prime Rate Loan on the last day of
the Interest Period applicable to such LIBOR Loan.

 

(c)           Conversion not a Borrowing.  Each conversion shall be effected by
each Lender by applying the proceeds of its new Prime Rate Loan or LIBOR Loan,
as the case may

 

26

--------------------------------------------------------------------------------


 

be, to its Advances (or portion thereof) being converted (it being understood
that such conversion shall not constitute a borrowing for purposes of Sections 4
or 5).

 

2.9           Interest Rate and Payment Dates.

 

(a)           Prior to Maturity.  Except as otherwise provided in Section
2.9(b), prior to the Maturity Date, the Loans shall bear interest on the
outstanding principal balance thereof at the applicable interest rate or rates
per annum set forth below:

 

ADVANCES

 

RATE

 

 

 

 

 

Each Prime Rate Loan

 

Prime Rate plus the Applicable Margin.

 

 

 

 

 

Each LIBOR Loan

 

LIBOR for the applicable Interest Period plus the Applicable Margin.

 

 

 

(b)           Event of Default.  After the occurrence and during the continuance
of an Event of Default, the outstanding principal balance of (a) the LIBOR Rate
Loans and any overdue interest with respect thereto shall bear interest, whether
before or after the entry of any judgment thereon, at a rate per annum equal to
LIBOR for the applicable Interest Period plus the Applicable Margin plus 2% (b)
the Prime Rate Loans and any overdue interest with respect thereto or other
amount payable under the Loan Documents shall bear interest, whether before or
after the entry of any judgment thereon, at a rate per annum equal to the Prime
Rate plus 2%.

 

(c)           Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan, provided that
(i) interest accrued pursuant to paragraph (b) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
LIBOR Loans prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

 

(d)           General.  Interest on (i) Prime Rate Loans shall be calculated on
the basis of a 365-day year and (ii) LIBOR Loans shall be calculated on the
basis of a 360-day year, in each case for the actual number of days elapsed,
including the first day but excluding the last.  Any change in the interest rate
on the Loans resulting from a change in the Prime Rate or a Pricing Level shall
become effective as of the opening of business on the day on which such change
shall become effective.  The Administrative Agent shall, as soon as practicable,
notify the Borrower and the Lenders of the effective date and the amount of each
such change in the Prime Rate or a Pricing Level, but any failure to so notify
shall not in any manner affect the obligation of the Borrower to pay interest on
the Loans in the amounts and on the dates required.  Each determination of the
Prime Rate, a LIBOR or a Pricing Level by the Administrative Agent pursuant to
this Agreement shall be conclusive and binding on the Borrower and the Lenders

 

27

--------------------------------------------------------------------------------


 

absent manifest error.  At no time shall the interest rate payable on the Loans
of any Lender, together with the Facility Fee and all other amounts payable
under the Loan Documents, to the extent the same are construed to constitute
interest, exceed the Highest Lawful Rate.  If interest payable to a Lender on
any date would exceed the maximum amount permitted by the Highest Lawful Rate,
such interest payment shall automatically be reduced to such maximum permitted
amount, and interest for any subsequent period, to the extent less than the
maximum amount permitted for such period by the Highest Lawful Rate, shall be
increased by the unpaid amount of such reduction.  Any interest actually
received for any period in excess of such maximum allowable amount for such
period shall be deemed to have been applied as a prepayment of the Loans.  The
Borrower acknowledges that the Prime Rate is only one of the bases for computing
interest on loans made by the Lenders, and by basing interest payable on Prime
Rate Loans on the Prime Rate, the Lenders have not committed to charge, and the
Borrower has not in any way bargained for, interest based on a lower or the
lowest rate at which the Lenders may now or in the future make loans to other
borrowers.

 

2.10         Substituted Interest Rate.

 

In the event that (i) the Administrative Agent shall have reasonably determined
(which determination shall be conclusive and binding upon the Borrower) that by
reason of circumstances affecting the interbank eurodollar market adequate and
reasonable means do not exist for ascertaining the LIBOR applicable pursuant to
Section 2.9 or (ii) the Required Lenders shall have notified the Administrative
Agent that they have reasonably determined (which determination shall be
conclusive and binding on the Borrower) that the applicable LIBOR will not
adequately and fairly reflect the cost to such Lenders of maintaining or funding
loans bearing interest based on such LIBOR, with respect to any portion of the
Loans that the Borrower has requested be made as LIBOR Loans or LIBOR Loans that
will result from the requested conversion of any portion of the Advances into
LIBOR Loans (each, an “Affected Advance”), the Administrative Agent shall
promptly notify the Borrower and the Lenders (by telephone or otherwise, to be
promptly confirmed in writing) of such determination, on or, to the extent
practicable, prior to the requested Borrowing Date or Conversion Date for such
Affected Advances.  If the Administrative Agent shall give such notice, (a) any
Affected Advances shall be made as Prime Rate Loans, (b) the Advances (or any
portion thereof) that were to have been converted to Affected Advances shall be
converted to or continued as Prime Rate Loans and (c) any outstanding Affected
Advances shall be converted, on the last day of the then current Interest Period
with respect thereto, to Prime Rate Loans.  Until any notice under clauses (i)
or (ii), as the case may be, of this Section has been withdrawn by the
Administrative Agent (by notice to the Borrower promptly upon either (x) the
Administrative Agent having determined that such circumstances affecting the
LIBOR market no longer exist and that adequate and reasonable means do exist for
determining the LIBOR pursuant to Section 2.9 or (y) the Administrative Agent
having been notified by such Required Lenders that circumstances no longer
render the Advances (or any portion thereof) Affected Advances), no further
LIBOR Loans shall be required to be made by the Lenders nor shall the Borrower
have the right to convert all or any portion of the Loans to LIBOR Loans.

 

28

--------------------------------------------------------------------------------


 

2.11         Taxes; Net Payments.

 

(a)           All payments made by the Borrower or any Subsidiary Guarantor
under the Loan Documents shall be made free and clear of, and without reduction
for or on account of, any taxes, levies, imposts, deductions, charges or
withholdings required by law to be withheld from any amounts payable under the
Loan Documents.  A statement setting forth the calculations of any amounts
payable pursuant to this paragraph submitted by a Lender to the Borrower shall
be conclusive absent manifest error.  The obligations of the Borrower under this
Section shall survive the termination of this Agreement and the Commitments and
the payment of the Notes and all other amounts payable under the Loan Documents.

 

(b)           Each Lender which is a foreign corporation within the meaning of
Section 1442 of the Code shall deliver to the Borrower such certificates,
documents or other evidence as the Borrower may reasonably require from time to
time as are necessary to establish that such Lender is not subject to
withholding under Section 1441 or 1442 of the Code or as may be necessary to
establish, under any law hereafter imposing upon the Borrower, an obligation to
withhold any portion of the payments made by the Borrower under the Loan
Documents, that payments to the Administrative Agent on behalf of such Lender
are not subject to withholding.

 

2.12         Illegality.

 

Notwithstanding any other provisions herein, if any law, regulation, treaty or
directive hereafter enacted, promulgated, approved or issued, or any change in
any presently existing law, regulation, treaty or directive, or in the
interpretation or application thereof, shall make it unlawful for any Credit
Party to make or maintain its LIBOR Loans as contemplated by this Agreement,
such Credit Party shall so notify the Administrative Agent and the
Administrative Agent shall forthwith give notice thereof to the other Credit
Parties and the Borrower, whereupon (i) the commitment of such Credit Party
hereunder to make LIBOR Loans or convert Prime Rate Loans to LIBOR Loans shall
forthwith be suspended and (ii) such Credit Party’s Loans then outstanding as
LIBOR Loans affected hereby, if any, shall be converted automatically to Prime
Rate Loans on the last day of the then current Interest Period applicable
thereto or within such earlier period as required by law.  If the commitment of
any Credit Party with respect to LIBOR Loans is suspended pursuant to this
Section and thereafter it is once again legal for such Credit Party to make or
maintain LIBOR Loans, such Credit Party’s commitment to make or maintain LIBOR
Loans shall be reinstated and such Credit Party shall notify the Administrative
Agent and the Borrower of such event.  Notwithstanding the foregoing, to the
extent that the conditions giving rise to the notice requirement set forth in
this Section can be eliminated by the transfer of such Credit Party’s Loans or
Commitment to another of its branches, and to the extent that such transfer is
not inconsistent with such Credit Party’s internal policies of general
application and only if, as determined by such Credit Party in its sole
discretion, the transfer of such Loan or Commitment, as the case may be, would
not otherwise adversely affect such Loans or such Credit Party, the Borrower may
request, and such Credit Party shall use reasonable efforts to effect, such
transfer.

 

2.13         Increased Costs.

 

In the event that any law, regulation, treaty or directive hereafter enacted,
promulgated, approved or issued or any change in any presently existing law,
regulation, treaty or directive therein or in the interpretation or application
thereof by any Governmental Authority charged

 

29

--------------------------------------------------------------------------------


 

with the administration thereof or compliance by any Credit Party (or any
corporation directly or indirectly owning or controlling such Credit Party) with
any request or directive, whether or not having the force of law, from any
central bank or other Governmental Authority, agency or instrumentality:

 

(a)           does or shall subject any Credit Party to any Taxes of any kind
whatsoever with respect to any LIBOR Loans or its obligations under this
Agreement to make LIBOR Loans, or change the basis of taxation of payments to
any Credit Party of principal, interest or any other amount payable hereunder in
respect of its LIBOR Loans, including any Taxes required to be withheld from any
amounts payable under the Loan Documents (except for (i) imposition of, or
change in the rate of, tax on the overall net income of such Credit Party or its
Applicable Lending Office for any of such Advances by any jurisdiction,
including, in the case of Credit Parties incorporated in any State of the United
States, such tax imposed by the United States and (ii) any franchise,
unincorporated business or gains taxes); or

 

(b)           does or shall impose, modify or make applicable any reserve,
special deposit, compulsory loan, assessment, increased cost or similar
requirement against assets held by, or deposits of, or advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
such Credit Party in respect of its LIBOR Loans, which, in the case of LIBOR
Loans, is not otherwise included in the determination of the LIBOR;

 

and the result of any of the foregoing is to increase the cost to such Credit
Party of making, issuing, renewing, converting or maintaining its LIBOR Loans or
its commitment to make such LIBOR Loans, or to reduce any amount receivable
hereunder in respect of its LIBOR Loans, then, in any such case, the Borrower
shall pay such Credit Party, upon its demand, any additional amounts necessary
to compensate such Credit Party for such additional cost or reduction in such
amount receivable which such Credit Party deems to be material as reasonably
determined by such Credit Party; provided, however, that nothing in this Section
shall require the Borrower to indemnify the Credit Parties with respect to
withholding Taxes for which the Borrower has no obligation under Section 2.11. 
No failure by any Credit Party to demand compensation for any increased cost
during any Interest Period shall constitute a waiver of such Credit Party’s
right to demand such compensation at any time.  A statement setting forth the
calculations of any additional amounts payable pursuant to the foregoing
sentence submitted by a Credit Party to the Borrower shall be conclusive absent
manifest error.  The obligations of the Borrower under this Section shall
survive the termination of this Agreement and any of the Commitments or the
payment of the Notes and all other amounts payable under the Loan Documents for
a period of one hundred eighty (180) days and shall thereafter terminate
forever.  Failure to demand compensation pursuant to this Section shall not
constitute a waiver of such Credit Party’s right to demand such compensation. 
To the extent that any increased costs of the type referred to in this Section
are being incurred by a Credit Party and such costs can be eliminated or reduced
by the transfer of such Credit Party’s Loans or Commitment to another of its
branches, and to the extent that such transfer is not inconsistent with such
Credit Party’s internal policies of general application and only if, as
determined by such Credit Party in its sole discretion, the transfer of such
Loan or Commitment, as the case may be, would not otherwise materially adversely
affect such Loan or such Credit Party, the Borrower may request, and such Lender
shall use reasonable efforts to effect, such transfer.

 

30

--------------------------------------------------------------------------------


 

2.14         Indemnification for Break Funding Losses.

 

Notwithstanding anything contained herein to the contrary, if (i) the Borrower
shall fail to borrow on the Borrowing Date, if it shall have requested a LIBOR
Loan, or shall fail to convert on a Conversion Date, after it shall have given
notice to do so in which it shall have requested a LIBOR Loan pursuant to
Section 2.8, or (ii) a LIBOR Loan shall be terminated or prepaid for any reason
prior to the last day of the Interest Period applicable thereto (including,
without limitation, any mandatory prepayment or a prepayment resulting from
acceleration or illegality), the Borrower agrees to indemnify each Credit Party
against, and to pay on demand directly to such Credit Party, any loss or expense
suffered by such Credit Party as a result of such failure to borrow or convert,
or such termination or repayment, including, without limitation, an amount, if
greater than zero, equal to:

 

A

x

(B-C)

x  D

 

 

360

 

 

where:

 

“A” equals such Credit Party’s pro rata share of the Affected Principal Amount;

 

“B” equals the applicable LIBOR;

 

“C” equals the applicable LIBOR (expressed as a decimal) in effect on or about
the first day of the applicable Remaining Interest Period, based on the
applicable rates offered or bid, as the case may be, on or about such date, for
deposits in an amount equal approximately to such Credit Party’s pro rata share
of the Affected Principal Amount with an Interest Period equal approximately to
the applicable Remaining Interest Period, as determined by such Credit Party;

 

“D” equals the number of days from and including the first day of the applicable
Remaining Interest Period to but excluding the last day of such Remaining
Interest Period;

 

and any other out-of-pocket loss or expense (including any internal processing
charge customarily charged by such Credit Party) suffered by such Credit Party
in connection with such LIBOR Loan including, without limitation, in liquidating
or employing deposits acquired to fund or maintain the funding of its pro rata
share of the Affected Principal Amount, or redeploying funds prepaid or repaid,
in amounts which correspond to its pro rata share of the Affected Principal
Amount.  A statement setting forth the calculations of any amounts payable
pursuant to this Section submitted by a Credit Party to the Borrower shall be
conclusive and binding on the Borrower absent manifest error.  The obligations
of the Borrower under this Section shall survive the termination of this
Agreement and the Commitments and the payment of the Notes and all other amounts
payable under the Loan Documents.

 

31

--------------------------------------------------------------------------------


 

2.15         Use of Proceeds.

 

The proceeds of Loans shall be used solely for (i) partial financing for the EIG
Acquisition; and (ii) general business purposes, including, without limitation,
working capital.

 

2.16         Capital Adequacy.

 

If (i) after the date hereof, the enactment or promulgation of, or any change or
phasing in of, any United States or foreign law or regulation or in the
interpretation thereof by any Governmental Authority charged with the
administration thereof, (ii) compliance with any directive or guideline from any
central bank or United States or foreign Governmental Authority (whether or not
having the force of law) promulgated or made after the date hereof, or (iii)
compliance with the Risk-Based Capital Guidelines of the Board of Governors of
the Federal Reserve System as set forth in 12 CFR Parts 208 and 225, or of the
Comptroller of the Currency, Department of the Treasury, as set forth in 12 CFR
Part 3, or similar legislation, rules, guidelines, directives or regulations
under any applicable United States or foreign Governmental Authority affects or
would affect the amount of capital required to be maintained by a Credit Party
(or any lending office of such Credit Party) or any corporation directly or
indirectly owning or controlling such Credit Party or imposes any restriction on
or otherwise adversely affects such Credit Party (or any lending office of such
Credit Party) or any corporation directly or indirectly owning or controlling
such Credit Party and such Credit Party shall have reasonably determined that
such enactment, promulgation, change or compliance has the effect of reducing
the rate of return on such Credit Party’s capital or the asset value to such
Credit Party of any Loan made by such Credit Party as a consequence, directly or
indirectly, of its obligations to make and maintain the funding of its Loans at
a level below that which such Credit Party could have achieved but for such
enactment, promulgation, change or compliance (after taking into account such
Credit Party’s policies regarding capital adequacy) by an amount deemed by such
Credit Party to be material, then, upon demand by such Credit Party, the
Borrower shall promptly pay to such Credit Party such additional amount or
amounts as shall be sufficient to compensate such Credit Party for such
reduction in such rate of return or asset value.  A certificate in reasonable
detail as to such amounts submitted to the Borrower and the Administrative Agent
setting forth the determination of such amount or amounts that will compensate
such Credit Party for such reductions shall be presumed correct absent manifest
error.  No failure by any Credit Party to demand compensation for such amounts
hereunder shall constitute a waiver of such Credit Party’s right to demand such
compensation at any time.  Such Credit Party shall, however, use reasonable
efforts to notify the Borrower of such claim within 90 days after the officer of
such Credit Party having primary responsibility for this Agreement has obtained
knowledge of the events giving rise to such claim.  The obligations of the
Borrower under this Section shall survive the termination of this Agreement and
the Commitments and the payment of the Notes and all other amounts payable under
the Loan Documents.

 

2.17         Administrative Agent’s Records.

 

The Administrative Agent’s records with respect to the Loans, the interest rates
applicable thereto, each payment by the Borrower of principal and interest on
the Loans, and fees, expenses and any other amounts due and payable in
connection with this Agreement shall be presumptively correct absent manifest
error as to the amount of the Loans, and the amount of

 

32

--------------------------------------------------------------------------------


 

principal and interest paid by the Borrower in respect of such Loans and as to
the other information relating to the Loans, and amounts paid and payable by the
Borrower hereunder and under the Notes.  The Administrative Agent will when
requested by the Borrower advise the Borrower of the principal and interest
outstanding under the Loans as of the date of such request and the dates on
which such payments are due.

 

3.             FEES; PAYMENTS.

 

3.1           FNB Fee.

 

(a)           The Borrower agrees to pay to FNB and Lead Arranger on the
Effective Date a commitment and loan structuring fee (the “FNB Fee”), as
provided in the Agreement Regarding Fees.  FNB shall pay to the other Lenders a
commitment and loan structuring fee in accordance with their separate agreement.

 

(b)           The Borrower agrees to pay any other fees payable to any Credit
Party under any separate agreement at the times so agreed upon in such separate
agreements.

 

(c)           The FNB Fee shall be paid on the date due, in immediately
available funds, to FNB.  The FNB Fee and all other fees and amounts paid shall
not be refundable under any circumstances.

 

3.2           Payments; Application of Payments.

 

Each payment, including each prepayment, of principal and interest on the Loans
and the FNB Fee, the Administrative Agent’s fees, and any other amounts due
hereunder shall be made by the Borrower to the Administrative Agent or FNB, as
applicable, without set-off, deduction or counterclaim, at its office set forth
in Section 11.2 in funds immediately available to the Administrative Agent at
such office by 12:00 noon on the due date for such payment.  Promptly upon
receipt thereof by the Administrative Agent, the Administrative Agent shall
remit, in like funds as received, to the Lenders who maintain any of their Loans
as Prime Rate Loans or LIBOR Loans, each such Lender’s pro rata share of such
payments which are in respect of principal or interest due on such Prime Rate
Loans or LIBOR Loans.  The failure of the Borrower to make any such payment by
such time shall not constitute a default hereunder, provided that such payment
is made on such due date, but any such payment made after 12:00 noon on such due
date shall be deemed to have been made on the next Business Day for the purpose
of calculating interest on amounts outstanding on the Loans.  If any payment
hereunder or under the Notes shall be due and payable on a day which is not a
Business Day, the due date thereof (except as otherwise provided in the
definition of Interest Period) shall be extended to the next Business Day and
interest shall be payable at the applicable rate specified herein during such
extension.  If any payment is made with respect to any LIBOR Loans prior to the
last day of the applicable Interest Period, the Borrower shall indemnify each
Lender in accordance with Section 2.14.

 

33

--------------------------------------------------------------------------------


 

4.             REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans the Borrower makes the following representations
and warranties to the Administrative Agent and each Lender:

 

4.1           Existence and Power.

 

(a)           The Borrower (i) is a Maryland corporation duly organized and
validly existing and in good standing under the laws of Maryland, (ii) has all
requisite power and authority to own its Property and to carry on its business
as now conducted, and (iii) is in good standing and authorized to do business in
each jurisdiction in which the nature of the business conducted therein or the
Property owned therein make such qualification necessary, except where such
failure to qualify could not reasonably be expected to have a Material Adverse
Effect.

 

(b)           Each Subsidiary of the Borrower (including each Subsidiary
Guarantor) (i) is a corporation, partnership, limited liability company, real
estate investment trust or business trust, is validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to own its Property and to carry on its business
as now conducted, and (ii) is in good standing and authorized to do business in
each other jurisdiction in which the nature of the business conducted therein or
the Property owned therein make such qualification necessary, except where such
failure to qualify could not reasonably be expected to have a Material Adverse
Effect.

 

4.2           Authority.

 

The Borrower has full legal power and authority to enter into, execute, deliver
and perform the terms of the Loan Documents to which it is a party and to make
the borrowings contemplated thereby, to execute, deliver and carry out the terms
of the Notes and to incur the obligations provided for herein and therein, all
of which have been duly authorized by all proper and necessary corporate action.

 

4.3           Binding Agreement.

 

(a)           The Loan Documents to which the Borrower is a party constitute the
valid and legally binding obligations of the Borrower, enforceable in accordance
with their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally.

 

(b)           The execution, delivery and performance by the Borrower of the
Loan Documents to which it is a party do not violate the provisions of any
applicable statute, law (including, without limitation, any applicable usury or
similar law), rule or regulation of any Governmental Authority.

 

34

--------------------------------------------------------------------------------


 

4.4           Subsidiaries; DownREIT Partnerships.

 

As of the Effective Date, the Borrower has only the Subsidiaries set forth on
Schedule 4.4.  Schedule 4.4 sets forth the name of, and the ownership interest
of the Borrower in, each Subsidiary of the Borrower and identifies each
Subsidiary that is a Subsidiary Guarantor, in each case as of the Effective
Date. The shares of each corporate Subsidiary of the Borrower that are owned by
the Borrower are duly authorized, validly issued, fully paid and nonassessable
and are owned free and clear of any Liens.  The interest of the Borrower in each
non-corporate Subsidiary is owned free and clear of any Liens (other than Liens
applicable to a partner under the terms of any partnership agreement, or those
applicable to a member under the terms of any limited liability company
operating agreement,  to secure the Borrower’s obligation to make capital
contributions or similar payments thereunder).  As of the Effective Date, the
only DownREIT Partnership is Excel Realty Partners, L.P.  As of the Effective
Date, there is no Subsidiary of the Borrower (other than ERT Development
Corporation) that is a guarantor of any unsecured Indebtedness of Borrower
(other than the Loans) that is not also a Subsidiary Guarantor.

 

4.5           Litigation.

 

(a)           There are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority (whether or not purportedly on behalf of
the Borrower or any Subsidiary of the Borrower) pending or, to the knowledge of
the Borrower, threatened against the Borrower or any Subsidiary of the Borrower
or any of their respective Properties or rights, which (i) if adversely
determined, could reasonably be expected to have a Material Adverse Effect, (ii)
call into question the validity or enforceability of any of the Loan Documents,
or (iii) could reasonably be expected to result in the rescission, termination
or cancellation of any franchise, right, license, permit or similar
authorization held by the Borrower or any Subsidiary of the Borrower, which
rescission, termination or cancellation could reasonably be expected to have a
Material Adverse Effect.

 

(b)           As of the date hereof, Schedule 4.5 sets forth all actions, suits
and proceedings at law or in equity or by or before any Governmental Authority
(whether or not purportedly on behalf of the Borrower or any Subsidiary of the
Borrower) pending or, to the knowledge of the Borrower, threatened against the
Borrower, any Subsidiary of the Borrower or any of their respective Properties
or rights which, if adversely determined, could have a Material Adverse Effect.

 

4.6           Required Consents.

 

No consent, authorization or approval of, filing with, notice to, or exemption
by, stockholders, any Governmental Authority or any other Person not obtained is
required to be obtained by the Borrower to authorize, or is required in
connection with the execution, delivery and performance of the Loan Documents or
is required to be obtained by the Borrower as a condition to the validity or
enforceability of the Loan Documents.

 

35

--------------------------------------------------------------------------------


 

4.7           No Conflicting Agreements.

 

Neither the Borrower nor any Subsidiary of the Borrower is in default beyond any
applicable grace or cure period under any mortgage, indenture, contract or
agreement to which it is a party or by which it or any of its Property is bound,
the effect of which default could reasonably be expected to have a Material
Adverse Effect.  The execution, delivery or carrying out of the terms of the
Loan Documents will not constitute a default under, or result in the creation or
imposition of, or obligation to create, any Lien upon any Property of the
Borrower or any Subsidiary of the Borrower pursuant to the terms of any such
mortgage, indenture, contract or agreement.

 

4.8           Compliance with Applicable Laws.

 

Neither the Borrower nor any Subsidiary of the Borrower is in default with
respect to any judgment, order, writ, injunction, decree or decision of any
Governmental Authority which default could reasonably be expected to have a
Material Adverse Effect. The Borrower and each Subsidiary of the Borrower is in
compliance in all material respects with all statutes, regulations, rules and
orders applicable to Borrower or such Subsidiary of all Governmental
Authorities, including, without limitation, (i) Environmental Laws and ERISA, a
violation of which could reasonably be expected to have a Material Adverse
Effect and (ii) §§856-860 of the Code, compliance with which is required to
preserve the Borrower’s status as a REIT.

 

4.9           Taxes.

 

Each of the Borrower and its Subsidiaries has filed or caused to be filed all
tax returns required to be filed and has paid, or has filed appropriate
extensions and has made adequate provision for the payment of, all taxes shown
to be due and payable on said returns or in any assessments made against it
(other than those being contested as permitted under Section 7.4) in which the
failure to pay could reasonably be expected to have a Material Adverse Effect,
and no tax Liens have been filed with respect thereto.  The charges, accruals
and reserves on the books of the Borrower and each Subsidiary of the Borrower
with respect to all federal, state, local and other taxes are, to the best
knowledge of the Borrower, adequate for the payment of all such taxes, and the
Borrower knows of no unpaid assessment which is due and payable against it or
any of its Subsidiaries or any claims being asserted which could reasonably be
expected to have a Material Adverse Effect.

 

4.10         Governmental Regulations.

 

Neither the Borrower nor any Subsidiary of the Borrower is subject to regulation
under the Public Utility Holding Company Act of 1935, as amended, the Federal
Power Act, as amended, or the Investment Company Act of 1940, as amended, and
neither the Borrower nor any Subsidiary of the Borrower is subject to any
statute or regulation which prohibits or restricts the incurrence of
Indebtedness under the Loan Documents, including, without limitation, statutes
or regulations relative to common or contract carriers or to the sale of
electricity, gas, steam, water, telephone, telegraph or other public utility
services.

 

36

--------------------------------------------------------------------------------


 

4.11         Federal Reserve Regulations; Use of Loan Proceeds.

 

Neither the Borrower nor any Subsidiary of the Borrower is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock.  No part of the proceeds
of the Loans will be used, directly or indirectly, for a purpose which violates
any law, rule or regulation of any Governmental Authority, including, without
limitation, the provisions of Regulations T, U or X of the Board of Governors of
the Federal Reserve System, as amended.  No part of the proceeds of the Loans
will be used, directly or indirectly, to purchase or carry Margin Stock or to
extend credit to others for the purpose of purchasing or carrying Margin Stock.

 

4.12         Plans; Multiemployer Plans.

 

As of the Effective Date, each of the Borrower and its ERISA Affiliates
maintains or makes contributions only to the Plans and Multiemployer Plans
listed on Schedule 4.12.  Each Plan, and, to the best knowledge of the Borrower,
each Multiemployer Plan, is in compliance in all material respects with, and has
been administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other applicable Federal or state law, and
no event or condition is occurring or exists concerning which the Borrower would
be under an obligation to furnish a report to the Administrative Agent and each
Lender as required by Section 7.2(d).  As of September 30, 2002, each Plan was
“fully funded”, which for purposes of this Section means that the fair market
value of the assets of such Plan is not less than the present value of the
accrued benefits of all participants in the Plan, computed on a plan termination
basis.  To the best knowledge of the Borrower, no Plan has ceased being fully
funded.

 

4.13         Financial Statements.

 

The Borrower has heretofore delivered to the Administrative Agent and the
Lenders (i) copies of the audited Consolidated Balance Sheet of the Borrower and
its Consolidated Subsidiaries as of December 31, 2001, and the Consolidated
Statements of Operations, Stockholders’ Equity and Cash Flows for the Borrower
and its Consolidated Subsidiaries for the six months ended June 30, 2002 and
(ii) the Consolidated Statements of Income and Cash Flows for the Borrower and
its Consolidated Subsidiaries for the six months ending June 30, 2002, certified
by its Chief Financial Officer (collectively, with the related notes and
schedules, the “Financial Statements”).  The Financial Statements fairly present
in all material respects the Consolidated financial condition and results of the
operations of the Borrower and its Consolidated Subsidiaries as of the dates and
for the periods indicated therein and have been prepared in conformity with
GAAP.  Except as reflected in the Financial Statements or in the notes thereto,
neither the Borrower nor any Subsidiary of the Borrower has any obligation or
liability of any kind (whether fixed, accrued, contingent, unmatured or
otherwise) involving material amounts which, in accordance with GAAP, should
have been shown on the Financial Statements and was not.  Since June 30, 2002
there has been no material adverse change in the condition (financial or
otherwise), operations, prospects or business of the Borrower and its
Subsidiaries taken as a whole.

 

37

--------------------------------------------------------------------------------


 

4.14         Property.

 

Each of the Borrower and its Subsidiaries has good and marketable title to all
of its Property, title to which is material to the Borrower or such Subsidiary,
subject to no Liens, except Permitted Liens.  There are no unpaid or outstanding
real estate or similar taxes or assessments on or against any Real Property
other than (i) real estate or other taxes or assessments that are not yet due
and payable, and (ii) such taxes as the Borrower or any Subsidiary of the
Borrower is contesting in good faith or which individually or in the aggregate
could not reasonably be expected to have a Materially Adverse Effect.  There are
no pending eminent domain proceedings against any Real Property, and, to the
knowledge of the Borrower, no such proceedings are presently threatened or
contemplated by any Governmental Authority against any Real Property, which
pending, threatened or contemplated proceedings individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.  None
of the Real Property is now damaged as a result of any fire, explosion,
accident, flood or other casualty which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

 

4.15         Franchises, Intellectual Property, Etc.

 

Each of the Borrower and its Subsidiaries possesses or has the right to use all
franchises, Intellectual Property, licenses and other rights, in each case that
are material and necessary for the conduct of its business, with no known
conflict with the valid rights of others which could reasonably be expected to
have a Material Adverse Effect.  No event has occurred which permits or, to the
best knowledge of the Borrower, after notice or the lapse of time or both, or
any other condition, could reasonably be expected to permit, the revocation or
termination of any such franchise, Intellectual Property, license or other right
and which revocation or termination could reasonably be expected to have a
Material Adverse Effect.

 

4.16         Environmental Matters.

 

(a)           The Borrower and each of its Subsidiaries is in compliance with
the requirements of all applicable Environmental Laws except for such
non-compliance which could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)           No Hazardous Substances have been (i) generated or manufactured
on, transported to or from, treated at, stored at or discharged from any Real
Property in violation of any Environmental Laws; (ii) discharged into subsurface
waters under any Real Property in violation of any Environmental Laws; or (iii)
discharged from any Real Property on or into property or waters (including
subsurface waters) adjacent to any Real Property in violation of any
Environmental Laws, which violation, in the case of any of (i), (ii) or (iii)
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(c)           Neither the Borrower nor any of its Subsidiaries (i) has received
notice (written or oral) or otherwise learned of any claim, demand, suit,
action, proceeding, event, condition, report, directive, lien, violation,
non-compliance or investigation indicating or concerning any potential or actual
liability (including, without limitation, potential liability for

 

38

--------------------------------------------------------------------------------


 

enforcement, investigatory costs, cleanup costs, government response costs,
removal costs, remedial costs, natural resources damages, property damages,
personal injuries or penalties) arising in connection with (x) any
non-compliance with or violation of the requirements of any applicable
Environmental Laws, or (y) the presence of any Hazardous Substance on any Real
Property (or any Real Property previously owned by the Borrower or any
Subsidiary of the Borrower) or the release or threatened release of any
Hazardous Substance into the environment which, in either case, could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (ii) has any threatened or actual liability in connection with
the presence of any Hazardous Substance on any Real Property (or any Real
Property previously owned by the Borrower or any Subsidiary of the Borrower) or
the release or threatened release of any Hazardous Substance into the
environment which, in either case, could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (iii) has
received notice of any federal or state investigation evaluating whether any
remedial action is needed to respond to the presence of any Hazardous Substance
on any Real Property (or any Real Property previously owned by the Borrower or
any Subsidiary of the Borrower) or a release or threatened release of any
Hazardous Substance into the environment for which the Borrower or any
Subsidiary of the Borrower is or may be liable the results of which could, in
either case, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, or (iv) has received notice that the Borrower or
any Subsidiary of the Borrower is or may be liable to any Person under any
Environmental Law which liability could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(d)           To the best of the Borrower’s knowledge, no Real Property is
located in an area identified by the Secretary of Housing and Urban Development
as an area having special flood hazards, or if any such Real Property is located
in such a special flood hazard area, then the Borrower has obtained all
insurance that is required to be maintained by law or which is customarily
maintained by Persons engaged in similar businesses and owning similar
Properties in the same general areas in which the Borrower operates.

 

4.17         Labor Relations.

 

Neither the Borrower nor any of its Subsidiaries is a party to any collective
bargaining agreement, other than the collective bargaining agreement covering
fewer than 10 employees at the Roosevelt Mall Shopping Center in Philadelphia,
Pennsylvania, and, to the best knowledge of the Borrower, no petition has been
filed or proceedings instituted by any employee or group of employees with any
labor relations board seeking recognition of a bargaining representative with
respect to the Borrower or such Subsidiary.  There are no material controversies
pending between the Borrower or any Subsidiary and any of their respective
employees, which could reasonably be expected to have a Material Adverse Effect.

 

4.18         [Intentionally Omitted.]

 

4.19         Solvency.

 

On the Effective Date and immediately following the making of the Loans, and
after giving effect to the application of the proceeds of such Loans:  (a) the
fair value of the assets of the Borrower and its Subsidiaries, taken as a whole,
at a fair valuation, will exceed the debts and

 

39

--------------------------------------------------------------------------------


 

liabilities, including Contingent Obligations, of the Borrower and its
Subsidiaries, taken as a whole; (b) the present fair saleable value of the
Property of the Borrower and its Subsidiaries, taken as a whole, will be greater
than the amount that will be required to pay the probable liability of the debts
and other liabilities, subordinated, contingent or otherwise of the Borrower and
its Subsidiaries, as such debts and other liabilities become absolute and
mature; (c) the Borrower and its Subsidiaries, taken as a whole, will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and mature; and (d) the Borrower and its
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted hereafter.

 

4.20         REIT Status.

 

The Borrower (i) has made an election pursuant to Section 856 of the Code to
qualify as a REIT, (ii) has satisfied and continues to satisfy all of the
requirements under §§ 856-859 of the Code and the regulations and rulings issued
thereunder which must be satisfied for the Borrower to maintain its status as a
REIT, and (iii) is in compliance in all material respects with all Code sections
applicable to REITs generally and the regulations and rulings issued thereunder.

 

4.21         List of Unencumbered Assets.

 

A list of all the Unencumbered Assets as of the date of this Agreement is
attached hereto as Schedule 4.21.

 

4.22         [Intentionally Omitted].

 

4.23         Operation of Business.

 

The Borrower is a self-advised, and self-managed REIT.

 

4.24         No Misrepresentation.

 

No representation or warranty contained herein and no certificate or report
furnished or to be furnished by the Borrower or any Subsidiary of the Borrower
in connection with the transactions contemplated hereby, contains or will
contain a misstatement of material fact, or, to the best knowledge of the
Borrower, omits or will omit to state a material fact required to be stated in
order to make the statements herein or therein contained not misleading in the
light of the circumstances under which made.

 

5.             CONDITIONS TO LOANS.

 

The obligation of each Lender to make its Loan shall be subject to the
fulfillment of the following conditions precedent:

 

5.1           Evidence of Action.

 

(a)           The Administrative Agent shall have received a certificate, dated
the Effective Date, of the Secretary or Assistant Secretary of the Borrower
substantially in the form

 

40

--------------------------------------------------------------------------------


 

of Exhibit I (i) attaching a true and complete copy of the resolutions of its
Board of Directors authorizing the execution and delivery of the Loan Documents
by the Borrower and the performance of the Borrower’s obligations thereunder,
and of all other documents evidencing other necessary action (in form and
substance reasonably satisfactory to the Administrative Agent) taken by it to
authorize the Loan Documents and the transactions contemplated thereby, (ii)
attaching a true and complete copy of its articles of incorporation and by-laws,
(iii) setting forth the incumbency of its officer or officers who may sign the
Loan Documents, including therein a signature specimen of such officer or
officers, and (iv) certifying that said corporate charter and by-laws are true
and complete copies thereof, are in full force and effect and have not been
amended or modified.

 

(b)           The Administrative Agent shall have received a certificate, dated
the Effective Date, of the Secretary or Assistant Secretary of each Subsidiary
Guarantor substantially in the form of Exhibit J (i) attaching a true and
complete copy of the resolutions of its Board of Directors or Trustees, as the
case may be, authorizing its execution and delivery of the Guaranty and the
performance of its obligations thereunder, and of all other documents evidencing
other necessary action (in form and substance reasonably satisfactory to the
Administrative Agent) taken by it to authorize the Guaranty and the transactions
contemplated thereby, (ii) attaching a true and complete copy of its articles of
incorporation or corporate charter or declaration of trust and, if applicable,
by-laws, (iii) setting forth the incumbency of its officer or officers who may
sign the Guaranty, including therein a signature specimen of such officer or
officers, and (iv) certifying that said articles of incorporation, corporate
charter or declaration of trust and, if applicable, by-laws, are true and
complete copies thereof, is in full force and effect and has not been amended or
modified.

 

(c)           The Administrative Agent shall have received certificates of good
standing for the Borrower from the Maryland State Department of Assessments and
Taxation and for each Subsidiary Guarantor from the Secretary of State for the
State in which such Subsidiary Guarantor is incorporated, and for the Borrower
from each jurisdiction other than Maryland in which the Borrower is qualified to
do business, provided that such Secretaries issue such certificates with respect
to the Borrower.

 

5.2           This Agreement.

 

The Administrative Agent shall have received counterparts of this Agreement
signed by each of the parties hereto (or receipt by the Administrative Agent
from a party hereto of a facsimile signature page signed by such party which
shall have agreed to promptly provide the Administrative Agent with originally
executed counterparts hereof).

 

5.3           Notes.

 

The Administrative Agent shall have received the Notes, duly executed by an
Authorized Signatory of the Borrower.

 

5.4           Guaranty.

 

The Administrative Agent shall have received counterparts of the Guaranty signed
by each of the Subsidiary Guarantors (or receipt by the Administrative Agent
from a party hereto of

 

41

--------------------------------------------------------------------------------


 

a facsimile signature page signed by such party which shall have agreed to
promptly provide the Administrative Agent with originally executed counterparts
thereof).

 

5.5           Litigation.

 

There shall be no injunction, writ, preliminary restraining order or other order
of any nature issued by any Governmental Authority in any respect affecting the
transactions provided for herein and no action or proceeding by or before any
Governmental Authority shall have been commenced and be pending or, to the
knowledge of the Borrower, threatened, seeking to prevent or delay the
transactions contemplated by the Loan Documents or challenging any other terms
and provisions hereof or thereof or seeking any damages in connection therewith
and the Administrative Agent shall have received a certificate of an Authorized
Signatory of the Borrower to the foregoing effects.

 

5.6           Opinion of Counsel to the Borrower.

 

The Administrative Agent shall have received an opinion of (i) Hogan & Hartson,
L.L.P., outside counsel to the Borrower, and (ii) Steven F. Siegel, Esq.,
in-house counsel to the Borrower, and (iii) counsel to each Subsidiary
Guarantor, each addressed to the Administrative Agent and the Lenders, and each
dated the Effective Date, and each in form and substance satisfactory to
Administrative Agent, covering such matters as Administrative Agent may
reasonably request.

 

5.7           Fees.

 

The FNB Fee and all other fees payable to the Administrative Agent, the Lead
Arranger and  the Lenders shall have been paid.

 

5.8           Fees and Expenses of Special Counsel.

 

The fees and expenses of Special Counsel in connection with the preparation,
negotiation and closing of the Loan Documents shall have been paid.

 

5.9           Compliance.

 

On the Effective Date and after giving effect to the Loans to be made or
created, (a) the Borrower shall be in compliance with all of the terms,
covenants and conditions hereof, (b) there shall not exist and be continuing any
Default or Event of Default, (c) the representations and warranties contained in
the Loan Documents shall be true and correct, and (d) the aggregate outstanding
principal balance of the Loans shall not exceed the Total Commitment Amount.

 

5.10         Loan Closing.

 

All documents required by the provisions of the Loan Documents to be executed or
delivered to the Administrative Agent on or before the Effective Date shall have
been executed and shall have been delivered at the office of the Administrative
Agent set forth in Section 11.2 on or before the Effective Date.

 

42

--------------------------------------------------------------------------------


 

5.11         Documentation and Proceedings.

 

All corporate matters and legal proceedings and all documents and papers in
connection with the transactions contemplated by the Loan Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent and
the Administrative Agent shall have received all information and copies of all
documents which the Administrative Agent or the Required Lenders may reasonably
have requested in connection therewith, such documents (where appropriate) to be
certified by an Authorized Signatory of the Borrower or proper Governmental
Authorities.

 

5.12         Required Acts and Conditions.

 

All acts, conditions and things (including, without limitation, the obtaining of
any necessary regulatory approvals and the making of any filings, recordings or
registrations) required to be done or performed by the Borrower and to have
happened on or prior to the Effective Date and which are necessary for the
continued effectiveness of the Loan Documents, shall have been done or performed
and shall have happened in due compliance with all applicable laws.

 

5.13         Approval of Special Counsel.

 

All legal matters in connection with the making of each Loan shall be reasonably
satisfactory to Special Counsel.

 

5.14         Other Documents.

 

The Administrative Agent shall have received such other documents and
information with respect to the Borrower and its Subsidiaries or the
transactions contemplated hereby as the Administrative Agent or the Lenders
shall reasonably request.

 

5.15         [INTENTIONALLY OMITTED]

 

6.             [INTENTIONALLY OMITTED]

 

7.             AFFIRMATIVE COVENANTS.

 

The Borrower agrees that, so long as any Loan remains outstanding and unpaid, or
any other amount is owing under any Loan Document to any Lender or the
Administrative Agent, the Borrower shall:

 

7.1           Financial Statements.

 

Maintain a standard system of accounting in accordance with GAAP, and furnish or
cause to be furnished to the Administrative Agent and each Lender:

 

(a)           Annual Statements.  As soon as available, but in any event within
120 days after the end of each fiscal year of the Borrower, a copy of its
Consolidated Balance Sheet as at the end of such fiscal year, together with the
related Consolidated Statements of Income,

 

43

--------------------------------------------------------------------------------


 

Stockholders’ Equity and Cash Flows as of and through the end of such fiscal
year, setting forth in each case in comparative form the figures for the
preceding fiscal year.  The Consolidated Balance Sheets and Consolidated
Statements of Income, Stockholders’ Equity and Cash Flows shall be audited and
certified without qualification by the Accountants, which certification shall
(i) state that the examination by such Accountants in connection with such
Consolidated financial statements has been made in accordance with generally
accepted auditing standards and, accordingly, includes the examination, on a
test basis, of evidence supporting the amounts and disclosures in such
Consolidated financial statements, and (ii) include the opinion of such
Accountants that such Consolidated financial statements present fairly, in all
material respects, the Consolidated financial position of the Borrower and its
Subsidiaries, as of the date of such Consolidated financial statements, and the
Consolidated results of their operations and their cash flows for each of the
years identified therein in conformity with GAAP (subject to any change in the
requirements of GAAP).

 

(b)           Annual Operating Statements and Rent Roll.  As soon as available,
but in any event within 90 days after the end of each fiscal year of the
Borrower, copies of (i) the operating statements (in a form reasonably
satisfactory to the Administrative Agent) for all Real Property of the Borrower,
and (ii) a Rent Roll, each of which shall be certified by the Chief Financial
Officer to be true, correct and complete in all material respects.

 

(c)           Quarterly Statements.  As soon as available, but in any event
within 60 days after the end of the first three fiscal quarters of the Borrower,
a copy of the unaudited Consolidated Balance Sheet of the Borrower as at the end
of each such quarterly period, together with the related unaudited Consolidated
Statements of Income and Cash Flows for the elapsed portion of the fiscal year
through the end of such period, setting forth in each case in comparative form
the figures for the corresponding periods of the preceding fiscal year,
certified by the Chief Financial Officer as being true, correct and complete in
all material respects and as presenting fairly the Consolidated financial
condition and the Consolidated results of operations of the Borrower and its
Subsidiaries.

 

(d)           Quarterly Information Regarding Unencumbered Assets.  As soon as
available, but in any event 60 days after the end of each of the first three
fiscal quarters of the Borrower (120 days after the end of the last fiscal
quarter of the Borrower), a list of all the Unencumbered Assets owned by the
Borrower, any wholly owned Subsidiary of the Borrower and each DownREIT
Partnership as of the last day of such fiscal quarter setting forth the
following information with respect to each such Unencumbered Asset as of such
date:  (i) asset type (i.e., retail shopping center or residential apartment
building); (ii) location; (iii) percentage of the Unencumbered Asset owned by
the Borrower, any wholly owned Subsidiary of the Borrower and each DownREIT
Partnership; and (iv) the Net Operating Income for such Unencumbered Asset
during such fiscal quarter.

 

(e)           Compliance Certificate.  Within 60 days after the end of each of
the first three fiscal quarters of the Borrower (120 days after the end of the
last fiscal quarter of the Borrower), a Compliance Certificate, certified by the
Chief Financial Officer, setting forth in reasonable detail the computations
demonstrating the Borrower’s compliance with the provisions of Sections 8.12,
8.13, 8.14, 8.15, 8.16, 8.17 and 8.18.

 

44

--------------------------------------------------------------------------------


 

(f)            Rent Roll.  Upon the request of the Administrative Agent, a Rent
Roll.

 

(g)           Other Information.  Such other information as the Administrative
Agent or any Lender may reasonably request from time to time.

 

7.2           Certificates; Other Information.

 

Furnish to the Administrative Agent and each Lender:

 

(a)           Defaults Under Other Indebtedness.  Prompt written notice if:  (i)
any Indebtedness of the Borrower or any Subsidiary of the Borrower is declared
or shall become due and payable prior to its stated maturity, or called and not
paid when due, or (ii) a default that extends beyond any applicable notice or
grace period shall have occurred under any note (other than the Notes) or the
holder of any such note, or other evidence of Indebtedness, certificate or
security evidencing any such Indebtedness or any obligee with respect to any
other Indebtedness of the Borrower or any Subsidiary of the Borrower has the
right to declare any such Indebtedness due and payable prior to its stated
maturity, and, in the case of either (i) or (ii), the Indebtedness that is the
subject of (i) or (ii) is, in the aggregate, $15,000,000 or more;

 

(b)           Action of Governmental Authorities.  Prompt written notice of: 
(i) receipt of any citation, summons, subpoena, order to show cause or other
document naming the Borrower or any Subsidiary of the Borrower a party to any
proceeding before any Governmental Authority which could reasonably be expected
to have a Material Adverse Effect or which calls into question the validity or
enforceability of any of the Loan Documents, and include with such notice a copy
of such citation, summons, subpoena, order to show cause or other document; (ii)
any lapse or other termination of any Intellectual Property, license, permit,
franchise or other authorization issued to the Borrower or any Subsidiary of the
Borrower by any Person or Governmental Authority, which lapse or termination
could reasonably be expected to have a Material Adverse Effect; and (iii) any
refusal by any Person or Governmental Authority to renew or extend any such
material Intellectual Property, license, permit, franchise or other
authorization, which refusal could reasonably be expected to have a Material
Adverse Effect;

 

(c)           SEC or other Governmental Reports and Filings.  Promptly upon
becoming available, copies of all regular, periodic or special reports which the
Borrower or any Subsidiary of the Borrower may now or hereafter be required to
file with or deliver to any securities exchange or the Securities and Exchange
Commission, or any other Governmental Authority succeeding to the functions
thereof, pursuant to the Securities Exchange Act of 1934, as amended.

 

(d)           ERISA Information.  Promptly, and in any event within ten Business
Days, after the Borrower knows or has reason to know that any of the events or
conditions enumerated below with respect to any Plan or Multiemployer Plan has
occurred or exists, a statement signed by the Chief Financial Officer setting
forth details with respect to such event or condition and the action, if any,
which the Borrower or an ERISA Affiliate proposes to take with respect thereto;
provided, however, that if such event or condition is required to be reported or
noticed to the PBGC, such statement, together with a copy of the relevant report
or notice to the

 

45

--------------------------------------------------------------------------------


 

PBGC, shall be furnished promptly and in any event not later than ten days after
it is reported or noticed to the PBGC:

 

(i)            any reportable event, as defined in Section 4043(b) of ERISA with
respect to a Plan, as to which the PBGC has not by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty days
of the occurrence of such event (provided that a failure to meet the minimum
funding standard of Section 412 of the Code or of Section 302 of ERISA,
including, without limitation, the failure to make, on or before its due date, a
required installment under Section 412(m) of the Code or Section 302(e) of ERISA
or the disqualification of such Plan for purposes of Section 4043(b)(1) of
ERISA, shall be a reportable event regardless of the issuance of any waivers in
accordance with Section 412(d) of the Code) and any request for a waiver under
Section 412(d) of the Code for any Plan;

 

(ii)           the distribution under Section 4041 of ERISA of a notice of
intent to terminate any Plan or any action taken by the Borrower or any ERISA
Affiliate to terminate any Plan;

 

(iii)          the institution by the PBGC of proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Borrower or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan;

 

(iv)          the complete or partial withdrawal from a Multiemployer Plan by
the Borrower or any ERISA Affiliate that results in liability under Section 4201
or 4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt of the Borrower or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA;

 

(v)           the institution of a proceeding by a fiduciary of any
Multiemployer Plan against the Borrower or any ERISA Affiliate to enforce
Section 515 of ERISA, which proceeding is not dismissed within thirty days from
its commencement;

 

(vi)          the adoption of an amendment to any Plan pursuant to Section
401(a)(29) of the Code or Section 307 of ERISA that would result in the loss of
the tax-exempt status of the trust of which such Plan is a part or the Borrower
or any ERISA Affiliate fails to timely provide security to such Plan in
accordance with the provisions of said Sections; and

 

(vii)         any event or circumstance exists which may reasonably be expected
to constitute grounds for the incurrence of material liability by the Borrower
or any ERISA Affiliate under Title IV of ERISA or under Sections 412(c)(11) or
412(n) of the Code with respect to any employee benefit plan;

 

(e)           ERISA Reports.  Promptly after the request of the Administrative
Agent or any Lender therefor, copies of each annual report filed pursuant to
Section 104 of ERISA with respect to each Plan (including, to the extent
required by Section 104 of ERISA, the related financial and actuarial statements
and opinions and other supporting statements, certifications, schedules and
information referred to in Section 103 of ERISA) and each annual report filed

 

46

--------------------------------------------------------------------------------


 

with respect to each Plan under Section 4065 of ERISA; provided, however, that
in the case of a Multiemployer Plan, such annual reports shall be furnished only
if they are available to the Borrower or any ERISA Affiliate;

 

(f)            Notice of Sales or Transfers.  Quarterly, on each date that a
Compliance Certificate is to be delivered pursuant to Section 7.1(e), a list of
all sales or transfers of any Unencumbered Assets that occurred during such
quarter; provided that, if during any fiscal quarter of the Borrower any sale or
transfer of an Unencumbered Asset, which combined with all other such sales or
transfers of Unencumbered Assets during such fiscal quarter, would exceed
$100,000,000 in the aggregate, then the Borrower shall promptly provide such
list and a certification of the Chief Financial Officer as to the Borrower’s
compliance with Sections 8.12 and 8.16;

 

(g)           Casualties or Condemnations.  Prompt written notice of any
casualty or condemnation of any Real Property, if such casualty or condemnation
could reasonably be expected to have a Material Adverse Effect;

 

(h)           Environmental Law Notices.  Prompt written notice of any order,
notice, claim or proceeding received by, or brought against, the Borrower or any
Subsidiary of the Borrower, or with respect to any of the Real Property, under
any Environmental Law, which could reasonably be expected to have a Material
Adverse Effect;

 

(i)            Management Letters and Reports.  If requested by the
Administrative Agent, promptly thereafter, copies of all material management
letters and similar material reports provided to the Borrower by the
Accountants;

 

(j)            New Subsidiary Guarantors.  Notice of any Subsidiary (i) which
Borrower is adding as a Subsidiary Guarantor in the event that the Borrower and
the then current Subsidiary Guarantors contribute less than 80% of Adjusted Net
Operating Income (as further described in Section 7.11) as of the end of any
fiscal quarter of Borrower, or (ii) that has become a guarantor under any
existing or future unsecured Indebtedness of Borrower (as further described in
Section 7.11), such notice to be delivered to the Administrative Agent
concurrently with the delivery of the Compliance Certificate with respect to
such quarter;

 

(k)           Changes in Name or Fiscal Year.  Prompt written notice of (i) any
change in the Borrower’s name, with copies of all filings with respect to such
name change attached thereto, and (ii) any change in its fiscal year from that
in effect on the Effective Date.

 

(l)            Defaults or Events of Default.  Prompt written notice if there
shall occur and be continuing a Default or an Event of Default; and

 

(m)          Other Information.  Such other information as the Administrative
Agent or any Lender shall reasonably request from time to time.

 

47

--------------------------------------------------------------------------------


 

7.3           Legal Existence.

 

(a)           Borrower’s Legal Existence.  Maintain its status as a Maryland
corporation in good standing in the State of Maryland and in each other
jurisdiction in which the failure so to do could reasonably be expected to have
a Material Adverse Effect.

 

(b)           Legal Existence of Subsidiaries.  Cause each Subsidiary of the
Borrower to maintain its status as a real estate investment trust, business
trust, corporation, limited liability company or partnership, as the case may
be, in good standing in its state of formation and in each other jurisdiction in
which the failure so to do could reasonably be expected to have a Material
Adverse Effect; provided, that Borrower may cause any Subsidiary (other than a
Subsidiary Guarantor, except as allowed by Section 8.2) to be liquidated or
dissolved.

 

7.4           Taxes.

 

Pay and discharge when due, and cause each Subsidiary of the Borrower so to do,
all Taxes, assessments and governmental charges, license fees and levies upon,
or with respect to, the Borrower or such Subsidiary and all Taxes upon the
income, profits and Property of the Borrower and its Subsidiaries, which if
unpaid, could reasonably be expected to have a Material Adverse Effect, unless
and to the extent only that such Taxes, assessments, governmental charges,
license fees and levies shall be contested in good faith and by appropriate
proceedings diligently conducted by the Borrower or such Subsidiary and such
contest has the effect of staying the collection of any Lien from any Property
of the Borrower or its Subsidiaries arising from such non–payment, and provided
that the Borrower shall give the Administrative Agent prompt notice of such
contest and that such reserve or other appropriate provision as shall be
required in accordance with GAAP (as determined by the Accountants) shall have
been made therefor.

 

7.5           Insurance.

 

Maintain, and cause each Subsidiary of the Borrower to maintain, insurance on
its Property against such risks and in such amounts as is customarily maintained
by Persons engaged in similar businesses and owning similar Properties in the
same general areas in which the Borrower or the relevant Subsidiary operates,
and file with the Administrative Agent within 10 Business Days after request
therefor a detailed list of such insurance then in effect, stating the names of
the carriers thereof, the policy numbers, the insureds thereunder, the amounts
of insurance, dates of expiration thereof, and the Property and risks covered
thereby, together with a certificate of the Chief Financial Officer certifying
that in the opinion of such officer such insurance complies with the obligations
of the Borrower under this Section, and is in full force and effect.

 

7.6           Payment of Indebtedness and Performance of Obligations.

 

Pay and discharge when due, and cause each Subsidiary of the Borrower to pay and
discharge, all lawful Indebtedness, obligations and claims for labor, materials
and supplies or otherwise which, if unpaid, could reasonably be expected to have
a Material Adverse Effect, unless such Indebtedness shall be contested in good
faith and by appropriate proceedings diligently conducted by the Borrower or
such Subsidiary and such contest has the effect of

 

48

--------------------------------------------------------------------------------


 

staying the collection of any Lien from any Property of the Borrower or its
Subsidiaries arising from such non–payment, and provided that the Borrower shall
give the Administrative Agent prompt notice of such contest and that such
reserve or other appropriate provision as shall be required in accordance with
GAAP (as determined by the Accountants) shall have been made therefor.

 

7.7           Maintenance of Property; Environmental Investigations.

 

(a)           In all material respects, at all times, maintain, protect and keep
in good repair, working order and condition (ordinary wear and tear excepted),
and cause each Subsidiary of the Borrower so to do, all Property necessary to
the operation of the Borrower’s or such Subsidiary’s business.

 

(b)           In the event that the Administrative Agent shall have a reasonable
basis for believing that Hazardous Substances may be on, at, under or around any
Real Property in violation of any applicable Environmental Law which,
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect, promptly conduct and complete (at the Borrower’s expense) all
investigations, studies, samplings and testings relative to such Hazardous
Substances as the Administrative Agent may reasonably request.

 

7.8           Observance of Legal Requirements.

 

(a)           Observe and comply in all respects, and cause each Subsidiary of
the Borrower so to do, with all laws, ordinances, orders, judgments, rules,
regulations, certifications, franchises, permits, licenses, directions and
requirements of all Governmental Authorities, which now or at any time hereafter
may be applicable to it, except (i) where noncompliance with any of the
foregoing (individually or in the aggregate) could not reasonably be expected to
have a Material Adverse Effect, or (ii) such thereof as shall be contested in
good faith and by appropriate proceedings diligently conducted by it and such
contest has the effect of staying the collection of any Lien from any Property
of the Borrower or its Subsidiaries arising from such noncompliance, and
provided that the Borrower shall give the Administrative Agent prompt notice of
any contest with respect to clause (ii) to the extent that noncompliance could
reasonably be expected to have a Material Adverse Effect and that such reserve
or other appropriate provision as shall be required in accordance with GAAP (as
determined by the Accountants) shall have been made therefor.

 

(b)           Use and operate all of its facilities and property in compliance
with all Environmental Laws and cause each of its Subsidiaries so to do, and
keep all necessary permits, approvals, certificates, licenses and other
authorizations relating to environmental matters in effect and remain in
compliance therewith and cause each of its Subsidiaries so to do, and handle all
Hazardous Materials in compliance with all applicable Environmental Laws and
cause each of its Subsidiaries so to do, except where noncompliance with any of
the foregoing (individually or in the aggregate) could not reasonably be
expected to have a Material Adverse Effect.

 

7.9           Inspection of Property; Books and Records; Discussions.

 

Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all requirements of law shall be made of all
dealings and

 

49

--------------------------------------------------------------------------------


 

transactions in relation to its business and activities and permit
representatives of the Administrative Agent and any Lender during normal
business hours and on reasonable prior notice to visit its offices, to inspect
any of its Property and to examine and make copies or abstracts from any of its
books and records as often as may reasonably be required under the
circumstances, and to discuss the business, operations, prospects, licenses,
Property and financial condition of the Borrower or and its Subsidiaries with
the officers thereof and the Accountants.  Borrower may have a representative
accompany Administrative Agent or any Lender on any such visit, inspection or
discussion.

 

7.10         Licenses, Intellectual Property.

 

Maintain, and cause each Subsidiary of the Borrower to maintain, in full force
and effect, all licenses, franchises, Intellectual Property, permits,
authorizations and other rights as are necessary for the conduct of its
business, the loss of which could reasonably be expected to have a Material
Adverse Effect.

 

7.11         Additional Guarantors.

 

At any time after the date hereof, in the event that, during any fiscal quarter
of Borrower, Borrower and the Subsidiary Guarantors do not own Unencumbered
Assets which contribute at least eighty percent (80%) of the Adjusted Net
Operating Income for all Unencumbered Assets of the Borrower and its
Subsidiaries on a Consolidated basis, then, at the time that Borrower is to
provide the Compliance Certificate with respect to such quarter to
Administrative Agent, Borrower shall cause such Subsidiaries of Borrower, as
designated by the Borrower and approved by Administrative Agent (such approval
not to be unreasonably withheld), to execute and deliver a Guaranty to the
Administrative Agent, for the benefit of the Lenders, duly executed by such
Subsidiaries (together with certificates and attachments of a nature similar to
those described in Section 5.1(b) and (c) with respect to such Subsidiaries and
an opinion of counsel of a nature similar to those in the form required pursuant
to Section 5.6 (iii)) so that Borrower and the Subsidiary Guarantors will again
own Unencumbered Assets which contribute at least 80% of the Adjusted Net
Operating Income for all Unencumbered Assets of the Borrower and its
Subsidiaries on a Consolidated basis.  Additionally, in the event that any
Subsidiary of the Borrower, whether presently existing or hereafter formed or
acquired, which is not a Subsidiary Guarantor at such time, shall after the date
hereof become a guarantor under any existing or future unsecured Indebtedness of
Borrower, then promptly after the Administrative Agent’s request therefor,
Borrower shall cause such Subsidiary to execute and deliver a Guaranty to the
Administrative Agent, for the benefit of the Lenders, duly executed by such
Subsidiaries (together with certificates and attachments of a nature similar to
those described in Section 5.1(b) and (c) with respect to such Subsidiaries and
an opinion of counsel of a nature similar to those in the form required pursuant
to Section 5.6 (iii)).  Notwithstanding the foregoing, the foregoing Adjusted
Net Operating Income for all Unencumbered Assets threshold of this Section shall
not be applicable from and after the occurrence of, and during the continuance
of, (i) an Event of Default, or (ii) a reduction by S&P of its Senior Debt
Rating below BBB- or a reduction by Moody’s of its Senior Debt Rating below Baa3
(it being understood that at such time, the Administrative Agent can require any
Subsidiary of the Borrower (other than an Excluded Subsidiary) which has not
executed a Guaranty to immediately comply with requirements of this Section).

 

50

--------------------------------------------------------------------------------


 

7.12         REIT Status; Operation of Business.

 

(a)           Maintain its status under §§856 et seq. of the Code as a REIT.

 

(b)           Carry on all business operations of the Borrower as a
self–advised, self–managed REIT.

 

(c)           Manage, or cause one or more of its Subsidiaries at all times to
manage, at least 90% of all Properties of the Borrower and its Subsidiaries.

 

(d)           Cause the common stock of Borrower at all times to be listed for
trading and to be traded on the New York Stock Exchange, the American Stock
Exchange or another nationally recognized stock exchange.

 

7.13         More Restrictive Agreements.

 

Should Borrower or any Subsidiary Guarantor after the date hereof enter into any
agreement or modify any existing agreement (a “More Restrictive Agreement”)
relating to any unsecured Indebtedness of Borrower or any Subsidiary Guarantor
that includes negative covenants or default provisions (or any other provision
which may have the same practical effect) which are more restrictive against
Borrower or any Subsidiary Guarantor than those set forth in Section 8, Section
9.1(g) or Section 9.1(j) of this Agreement (the “Original Provisions”), the
Borrower shall promptly notify the Administrative Agent and, if requested by the
Required Lenders, the Borrower, the Administrative Agent, and the Required
Lenders shall (and if applicable, the Borrower shall cause any Subsidiary
Guarantor to) promptly amend this Agreement and the other Loan Documents to
include some or all of such more restrictive provisions as determined by the
Required Lenders in their sole discretion.  The Borrower and each Subsidiary
Guarantor agree to deliver to the Administrative Agent copies of any agreements
or documents (or modifications thereof) pertaining to any such Indebtedness as
the Administrative Agent from time to time may request.  Notwithstanding the
foregoing, any amendments to provisions contained in this Agreement and the
other Loan Documents made pursuant to this Section 7.13 shall only be effective
for such period of time as the applicable More Restrictive Agreement is in full
force and effect (or continues to be more restrictive), and upon the termination
of the effectiveness of such More Restrictive Agreement (or upon such More
Restrictive Agreement becoming less restrictive than the corresponding Original
Provision), the provisions affected by such amendment shall return to the
applicable Original Provisions.

 

8.             NEGATIVE COVENANTS.

 

The Borrower agrees that, so long as any Loan remains outstanding and unpaid or
any other amount is owing under any Loan Document to any Lender or the
Administrative Agent the Borrower shall not, directly or indirectly:

 

8.1           Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, or permit any Subsidiary of the
Borrower so to do, except the

 

51

--------------------------------------------------------------------------------


 

following “Permitted Liens”:  (i) Liens for Taxes, assessments or similar
charges incurred in the ordinary course of business which are not delinquent or
the existence of which do not otherwise violate the covenants in Section 7.4,
(ii) Liens in connection with workers’ compensation, unemployment insurance or
other social security obligations (but not ERISA and other types of statutory
obligation incurred in the ordinary course of business), (iii) Liens, deposits
or pledges to secure bids, tenders, contracts (other than contracts for the
payment of money), leases, statutory obligations, surety or appeal bonds,
performance bonds, completion bonds or other obligations of like nature arising
in the ordinary course of business, (iv) zoning ordinances, easements, rights of
way, use restrictions, exclusive use limitations in any lease of Real Property,
reciprocal easement agreements, minor defects, irregularities, and other
restrictions, charges or encumbrances affecting Real Property (whether or not
recorded), which do not materially adversely affect the value of such Real
Property or materially impair its use for the operation of the business of the
Borrower or such Subsidiary, (v) statutory Liens arising by operation of law
such as mechanics’, materialmen’s, carriers’, warehousemen’s liens incurred in
the ordinary course of business which are not delinquent or the existence of
which do not otherwise violate the covenants in Section 7.6, (vi) Liens arising
out of judgments or decrees which are being contested in accordance with Section
7.8 or the existence of which do not otherwise violate the covenants in Section
7.8 or result in a default pursuant to Section 9.1(j), (vii) mortgages and
related financing statements and security agreements on Real Property, provided
that the existence of such mortgages, and the indebtedness secured thereby, does
not cause the Borrower to be in violation of Section 8.15 or 8.16, (viii) Liens
in favor of the Borrower or any Subsidiary Guarantor, provided that the
Indebtedness secured by any such Lien is held by the Borrower or such Subsidiary
Guarantor, (ix) the interests of lessees and lessors under leases of real or
personal property made in the ordinary course of business which could not
reasonably be expected (individually or in the aggregate) to have a Material
Adverse Effect, (x) Liens on the interests of Borrower or any Subsidiary of
Borrower in a Joint Venture, provided that the existence of such Liens, and the
indebtedness secured thereby, does not cause the Borrower to be in violation of
Section 8.15, (xi) Liens under Capital Leases, provided that the existence of
such Capital Lease, and the indebtedness secured thereby, does not cause the
Borrower to be in violation of Section 8.15, and (xii) Liens not otherwise
permitted by clauses (i) through (xi) of this Section which do not in the
aggregate exceed, in principal amount, $15,000,000.

 

8.2           Merger, Consolidation and Certain Dispositions of Property.

 

(a)           Consolidate with, be acquired by, or merge into or with any
Person, or sell, lease or otherwise dispose of all or substantially all of its
Property (in one transaction or a series of transactions), or permit any
Subsidiary Guarantor so to do, or liquidate or dissolve, except (i) the merger
or consolidation of any Subsidiary Guarantor of the Borrower into or with the
Borrower, (ii) the merger or consolidation of any two or more Subsidiary
Guarantors (including any Subsidiaries that become Subsidiary Guarantors upon
the consummation of such a transaction with a Subsidiary Guarantor), (iii) the
merger or consolidation of the Borrower or a Subsidiary Guarantor with any other
Person, provided that (A) the Borrower or such Subsidiary Guarantor is the
surviving entity in such merger or consolidation, or contemporaneously with the
consummation of such transaction the surviving entity becomes a Subsidiary
Guarantor, (B) the total book value of the assets of the entity which is merged
into or consolidated with the Borrower or such Subsidiary Guarantor is less than
35% of the total book value of the assets of the Borrower and its Subsidiaries
on a Consolidated basis immediately following such merger or

 

52

--------------------------------------------------------------------------------


 

consolidation, (C) immediately prior to such merger or consolidation the
Borrower shall have provided to the Administrative Agent a Compliance
Certificate prepared on a pro–forma basis (and adjusted in the best good faith
estimate of the Borrower, based on the advice of the Accountants, to give effect
to such merger or consolidation) demonstrating that after giving effect to such
merger or consolidation, no Default shall exist with respect to any of the
covenants set forth in Sections 8.12, 8.13, 8.14, 8.15, 8.16, 8.17 and 8.18 and
(D) after giving effect to such merger or consolidation, no Event of Default
shall then exist, or (iv)  the merger or consolidation of a Subsidiary Guarantor
with any other Person in which such other Person shall be the surviving entity,
the liquidation or dissolution of a Subsidiary Guarantor, or the sale, lease or
other disposition by a Subsidiary Guarantor of all or substantially all of its
Property, so long as, after giving effect to such transaction, (x) no Default or
Event of Default shall then exist, (y) such transaction does not violate Section
8.2(b) and (z) Borrower and/or the Subsidiary Guarantors (including any new
Subsidiary Guarantors provided by the Borrower pursuant to Section 7.11 in
connection with such transaction) own Unencumbered Assets which contribute at
least 80% of the Adjusted Net Operating Income for all Unencumbered Assets of
the Borrower and its Subsidiaries on a Consolidated basis.  In the event that a
Subsidiary Guarantor shall engage in a transaction permitted by Section
8.2(a)(iv) (other than a lease of all or substantially all of its assets), then
such Subsidiary Guarantor shall be released by Administrative Agent from
liability under the Subsidiary Guaranty, provided that the Borrower shall
deliver to Administrative Agent evidence satisfactory to Administrative Agent
that (X) the Borrower will be in compliance with all covenants of this Agreement
after giving effect to such transaction, (Y) if such transaction involves the
sale or disposition by a Subsidiary Guarantor of all or substantially all of its
Property, such Subsidiary Guarantor shall be legally dissolved after its release
from the Subsidiary Guaranty (provided further that a Subsidiary Guarantor that
has transferred substantially all of its assets may be released from its
liability under the Subsidiary Guaranty without dissolving upon the approval of
the Administrative Agent, which approval may be withheld in its sole discretion)
and (Z) the net cash proceeds from such sale or disposition are being
distributed to Borrower as part of such dissolution.  Nothing in this Section
8.2(a) shall in any way restrict the activities of a Subsidiary that is not a
Subsidiary Guarantor.

 

(b)           Except as expressly permitted by Section 8.2(a), sell, transfer,
contribute, master lease or dispose of any of its Property, either directly or
indirectly, or permit any Subsidiary Guarantor so to do, except that if at the
time thereof and immediately after giving effect thereto, no Default shall have
occurred and be continuing, (i) any Subsidiary Guarantor may sell, transfer,
contribute, master lease or otherwise dispose of its assets to the Borrower or
to any other Subsidiary Guarantor, (ii) the Borrower may sell, transfer,
contribute, master lease or otherwise dispose of its assets to any Subsidiary
Guarantor, (iii) in connection with any transaction pursuant to which a Real
Property asset of Borrower or any Subsidiary Guarantor is or will be encumbered
with a mortgage (as permitted under Section 8.1(vii)), the Borrower or any
Subsidiary Guarantor may transfer such asset to any Subsidiary, (iv) Borrower or
any Subsidiary Guarantor of Borrower may sell, transfer, contribute or dispose
of worn-out or obsolete Property, (v) Borrower or any Subsidiary Guarantor may
sell, transfer, contribute, master lease or otherwise dispose of any of its
assets to any Subsidiary, so long as, after giving effect to such transaction,
Borrower and/or the Subsidiary Guarantors (including any new Subsidiary
Guarantors provided by the Borrower pursuant to Section 7.11 in connection with
such transaction) own Unencumbered Assets which contribute at least 80% of the
Adjusted Net Operating Income for all Unencumbered Assets of the Borrower and
its Subsidiaries on a

 

53

--------------------------------------------------------------------------------


 

Consolidated basis, and (vi) the Borrower or any Subsidiary of the Borrower may
sell, transfer, contribute, master lease or otherwise dispose of Property in an
arm’s length transaction (or, if the transaction involves an Affiliate of the
Borrower, if the transaction complies with Section 8.8), including, without
limitation, a disposition of Property pursuant to a merger or consolidation (so
long as such merger or consolidation is not prohibited by Section 8.2(a)),
provided, however, that for any fiscal year of the Borrower, any sale, transfer,
master lease, contribution or other disposition of Property in reliance on this
clause (vi) which when combined with all other sales, transfers, master leases,
contributions or dispositions of Property in reliance on this clause (vi) made
in such fiscal year shall not exceed 25% of the total book value of all Property
of the Borrower and its Subsidiaries determined as of the date of each such
transaction.  Nothing in this Section 8.2(b) (other than clause (vi)) shall in
any way restrict the activities of a Subsidiary that is not a Subsidiary
Guarantor.

 

8.3           Investments, Loans, Etc.

 

At any time, purchase or otherwise acquire, hold or invest in the Stock of, or
any other interest in, any Person, or make any loan or advance to, or enter into
any arrangement for the purpose of acquiring, holding or investing in or loaning
or advancing to, or make any other investment, whether by way of capital
contribution, time deposit or otherwise, in or with any Person, or permit any
Subsidiary of the Borrower so to do, (all of which are sometimes referred to
herein as “Investments”, it being understood, without limitation, that the
provision by Borrower or any Subsidiary of guarantees and/or letters of credit
to other Persons shall not constitute Investments but shall instead constitute
Indebtedness) except the following (to the extent that maintaining any thereof
would not at any time violate the requirements of Section 856(c) of the Code):

 

(a)           demand deposits, certificates of deposit, bankers acceptances and
domestic and eurodollar time deposits with any Lender, or any other commercial
bank, trust company or national banking association incorporated under the laws
of the United States or any State thereof and having undivided capital, surplus
and undivided profits exceeding $500,000,000 and a long term debt rating of A or
A2, as determined, respectively, by S&P and Moody’s;

 

(b)           short–term direct obligations of the United States of America or
agencies thereof whose obligations are guaranteed by the United States of
America;

 

(c)           securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States or any
State thereof which at the time of purchase are rated by S&P or Moody’s at not
less than “A1” or “P1,” respectively;

 

(d)           mortgage–backed securities guaranteed by the Governmental National
Mortgage Association, the Federal National Mortgage Association or the Federal
Home Loan Mortgage Corporation and other mortgage–backed bonds which at the time
of purchase are rated by S&P or Moody’s at not less than “Aa” or “AA,”
respectively;

 

(e)           repurchase agreements having a term not greater than 90 days and
fully secured by securities described in the foregoing paragraph (b) or (d) with
banks described in the

 

54

--------------------------------------------------------------------------------


 

foregoing paragraph (a) or with financial institutions or other corporations
having total assets in excess of $50,000,000;

 

(f)            shares of “money market funds” registered with the SEC under the
Investment Company Act of 1940 which maintain a level per-share value, invest
principally in the investments described in one or more of the foregoing
paragraphs (a) through (e) and have total assets of in excess of $50,000,000;

 

(g)           Real Property;

 

(h)           Subject to Section 8.17, equity investments in any Person (other
than Subsidiaries) and Notes Receivable investments;

 

(i)            Investments (debt or equity) in Subsidiaries of the Borrower;

 

(j)            investments in respect of (1) equipment, inventory and other
tangible personal property or intangible property acquired in the ordinary
course of business, (2) current trade and customer accounts receivable for
services rendered in the ordinary course of business, (3) advances to employees
for travel expenses other company–related expenses, and (4) prepaid expenses
made in the ordinary course of business;

 

(k)           Hedging Agreements made in connection with any Indebtedness;

 

(l)            repurchases of any common or preferred stock or other equity
interests (or securities convertible into such interests) in the Borrower that
have been previously issued by the Borrower which do not exceed, in any calendar
year, (1) 10% of the aggregate outstanding shares of common and preferred stock
and other equity interests in Borrower as of the date hereof, in any
combination, plus (2) 10% of the aggregate of any additional shares of common
and preferred stock and other equity interests in Borrower issued after the date
hereof, in any combination;

 

(m)          redemptions of preferred stock of the Borrower in accordance with
the terms thereof;

 

(n)           redemptions for cash or common Stock of the Borrower of units of
limited partner interests or limited liability company interests in a DownREIT
Partnership;

 

(o)           loans or advances to employees of the Borrower, provided that all
such loans in the aggregate do not at any time exceed $25,000,000 in the
aggregate;

 

(p)           Capital Leases; and

 

(q)           subject to Section 8.17, any other Investments not included in
paragraphs (a) through (p) deemed appropriate by the Borrower (provided that in
no event shall Investments made in reliance upon the exception set forth in this
paragraph (q) exceed $75,000,000 in any fiscal year of Borrower).

 

55

--------------------------------------------------------------------------------


 

8.4           Business Changes.

 

Change in any material respect the nature of the business of the Borrower or its
Subsidiaries as conducted on the Effective Date.

 

8.5           Amendments to Organizational Documents.

 

Amend or otherwise modify its corporate charter or by–laws in any way (other
than in connection with the issuance or classification of preferred stock of the
Borrower) which would adversely affect the interests of the Administrative Agent
and the Lenders under any of the Loan Documents, or permit any Subsidiary of the
Borrower to amend its organizational documents in a manner which could have the
same result.

 

8.6           [Intentionally Omitted.]

 

8.7           Sale and Leaseback.

 

Enter into any arrangement with any Person providing for the leasing by it of
Property which has been or is to be sold or transferred by it to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such Property or its rental obligations, or permit any
Subsidiary of the Borrower so to do, except for sale and leasing transactions
described herein for which the combined selling price of all Property subject to
all such transactions does not exceed $100,000,000 in any fiscal year of
Borrower.

 

8.8           Transactions with Affiliates.

 

Become a party to any transaction in an amount that exceeds $100,000 with an
Affiliate unless the terms and conditions relating thereto (i) have been
approved by a majority of the disinterested directors of the Borrower, (ii) have
been approved by a majority of votes cast by the stockholders of the Borrower,
or (iii) are upon fair and reasonable terms, no less favorable to the Borrower
or its Subsidiaries than would be obtained in a comparable arm’s–length
transaction with a Person not an Affiliate of the Borrower or its Subsidiary, or
permit any Subsidiary of the Borrower so to do.

 

8.9           Issuance of Additional Capital Stock by Subsidiary Guarantors.

 

Permit any Subsidiary Guarantor to issue any additional Stock or other equity
interest of such Subsidiary Guarantor, other than the issuance of partnership or
limited liability company units in a DownREIT Partnership which is a Subsidiary
Guarantor, provided that such units are issued in consideration of the
contribution to the DownREIT Partnership of assets qualifying as “real estate
assets” under Section 856(c) of the Code.

 

8.10         Hedging Agreements.

 

Enter into, or permit any of its Subsidiaries to enter into, any Hedging
Agreement, other than Hedging Agreements entered into in the ordinary course of
business to hedge or mitigate interest rate risks to which the Borrower or any
Subsidiary of the Borrower is exposed in the conduct of its business or the
management of its liabilities.

 

56

--------------------------------------------------------------------------------


 

8.11         Restricted Payments.

 

Permit the Borrower to make Restricted Payments, except that:

 

(i)            except as set forth in clause (ii) below, the Borrower may
declare and pay dividends payable with respect to its equity securities in any
fiscal quarter of the Borrower if after giving effect to such dividend, such
dividend, when added to the amount of all other such dividends paid in the same
fiscal quarter and the preceding three (3) fiscal quarters, would not exceed the
greater of (A) ninety-five percent (95%) of its Funds from Operations for the
four fiscal quarters ending prior to the quarter in which such dividend is paid
or (B) the minimum amount of such dividends required under the Code to enable
the Borrower to continue to maintain its status under the Code as a REIT, as
evidenced (in the case of clause (B)) by a certification of Chief Financial
Officer containing calculations in reasonable detail satisfactory in form and
substance to Administrative Agent;

 

(ii)           if an Event of Default under Section 9.1(a) or (b) has occurred
and is continuing, the Borrower may declare and pay dividends with respect to
its equity securities which shall not exceed the minimum amount of such
dividends required under the Code to enable the Borrower to continue to maintain
its status under the Code as a REIT, as evidenced by a certification of Chief
Financial Officer containing calculations in reasonable detail reasonably
satisfactory in form and substance to Administrative Agent;

 

(iii)          the Borrower may effect Stock repurchases to the extent permitted
by Sections 8.3(l) or 8.3(m);

 

(iv)          the Borrower may effect “cashless exercises” of options granted
under the Borrower’s stock option plans;

 

(v)           the Borrower may distribute rights or equity securities under any
rights plan adopted by the Borrower; and

 

(vi)          the Borrower may declare and pay dividends (or effect Stock splits
or reverse Stock splits) with respect to its equity securities payable solely in
additional shares of its equity securities.

 

8.12         Unencumbered Assets Coverage Ratio.

 

Permit the Unencumbered Assets Coverage Ratio to be less than 2.0:1.0 at any
time.

 

8.13         Fixed Charge Coverage Ratio.

 

Permit the Fixed Charge Coverage Ratio to be less than 1.75:1.0 at any time.

 

8.14         Minimum Tangible Net Worth.

 

Permit the Tangible Net Worth of the Borrower and its Subsidiaries on a
Consolidated basis at any time to be less than the sum of (i) $1,250,000,000,
plus (ii) 80% of the aggregate net

 

57

--------------------------------------------------------------------------------


 

proceeds received by the Borrower from and after the Effective Date in
connection with the issuance of any capital stock of the Borrower.

 

8.15         Maximum Total Indebtedness.

 

(a)           Permit at any time Consolidated Total Indebtedness (i) to be more
than 55% of Adjusted Consolidated Total Assets at any time prior to the EIG
Acquisition Date, (ii) to be more than 57.5% of Adjusted Consolidated Total
Assets at any time after the EIG Acquisition Date but prior to the occurrence of
a Capital Event, and (iii) to be more than 55% of Adjusted Consolidated Total
Assets at any time thereafter; or

 

(b)           Permit at any time the Consolidated Total Indebtedness secured by
mortgages on Real Property owned by the Borrower and its Subsidiaries at such
time to exceed 40% of Adjusted Consolidated Total Assets at such time.

 

8.16         Indebtedness to Unencumbered Assets Ratio.

 

Permit at any time the portion of the Consolidated Total Indebtedness (which
shall exclude Indebtedness of Joint Ventures that are not Subsidiaries)
consisting of Consolidated unsecured Indebtedness of the Borrower and its
Subsidiaries at such time (i) to be more than 55% of Unencumbered Asset Value at
any time prior to the EIG Acquisition Date, (ii) to be more than 57.5% of
Unencumbered Asset Value at any time after the EIG Acquisition Date but prior to
the occurrence of a Capital Event, and (iii) to be more than 55% of Unencumbered
Asset Value at any time thereafter.

 

8.17         Maximum Book Value of Ancillary Assets.

 

Permit the book value of the Ancillary Assets at any time to be more than 25% of
the Adjusted Consolidated Total Assets of the Borrower and its Subsidiaries on a
Consolidated basis at such time.  For purposes of this Section 8.17 the book
value of any Ancillary Asset not owned 100%, directly or indirectly, by the
Borrower or any of its Subsidiaries shall be adjusted by multiplying the same by
the Borrower’s Interest in such Ancillary Asset during the fiscal quarter of the
Borrower ending as of any date of determination of such book value.

 

8.18         Development Activity.

 

Engage, directly or indirectly, or permit any Subsidiary or Joint Venture to
engage, in the ground-up development of Real Property except for the ground-up
development of New Construction Assets to be used principally as a retail
shopping center, provided that the book value of New Construction Assets by
Borrower and its Subsidiaries and Joint Ventures shall not at any time exceed
fifteen percent (15%) of the Borrower’s Adjusted Consolidated Total Assets.  For
purposes of this Section 8.18 the book value of any New Construction Assets not
owned 100%, directly or indirectly, by the Borrower or any of its Subsidiaries
shall be adjusted by multiplying the same by the Borrower’s Interest in such New
Construction Asset during the fiscal quarter of the Borrower ending as of any
date of determination of such book value.

 

58

--------------------------------------------------------------------------------


 

9.             DEFAULT.

 

9.1           Events of Default.

 

The following shall each constitute an “Event of Default” hereunder:

 

(a)           The failure of the Borrower to pay any installment of principal on
any Note on the date when due and payable; or

 

(b)           The failure of the Borrower to pay any installment of interest or
any other fees, expenses or other charges payable under any Loan Document within
five Business Days of the date when due and payable; or

 

(c)           The use of the proceeds of any Loan in a manner inconsistent with
or in violation of Section 2.15; or

 

(d)           The failure of the Borrower to observe or perform any covenant or
agreement contained in Section 7.12(a), 7.12(b), or 8 (other than Sections 8.1,
8.3, 8.5, 8.7, 8.8 and 8.10 as to which the provisions of paragraph (e) below
shall apply); or

 

(e)           The failure to observe or perform any other term, covenant, or
agreement contained in any Loan Document and such failure shall have continued
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower, provided that if Borrower shall have exercised reasonable
diligence to cure such failure and such failure cannot be cured within such 30
day period despite such reasonable diligence, Borrower shall have the right to
cure such failure within 90 days after the date of such notice from
Administrative Agent provided Borrower diligently and continuously pursues the
completion of such cure; or

 

(f)            Any representation or warranty of the Borrower (or of any officer
of the Borrower on its behalf) made in any Loan Document to which it is a party
or in any certificate, report, opinion (other than an opinion of counsel) or
other document delivered or to be delivered pursuant thereto, shall prove to
have been incorrect or misleading (whether because of misstatement or omission)
in any material respect when made; or

 

(g)           Any obligation of the Borrower (other than its obligations under
the Notes) or any Subsidiary of the Borrower, whether as principal, guarantor,
surety or other obligor, for the payment of any Indebtedness shall (i) become or
shall be declared to be due and payable prior to the expressed maturity thereof,
or (ii) shall not be paid when due or within any grace period for the payment
thereof, or (iii) shall be subject, by the holder of the obligation evidencing
such Indebtedness, to acceleration (after the expiration of any applicable
notice and cure periods) prior to the expressed maturity thereof, and the sum of
all such Indebtedness which is the subject of paragraphs (i) - (iii) inclusive
exceeds (A) at any time, in the case of Indebtedness other than Non–Recourse
Indebtedness, $15,000,000, and (B) in any calendar year, in the case of
Non–Recourse Indebtedness, $50,000,000 in the aggregate during such year;  or

 

(h)           The Borrower or any Subsidiary of the Borrower shall (i) suspend
or discontinue its business (except as permitted by Section 7.3 or 8.2), (ii)
make an assignment for the benefit of creditors, (iii) generally not be paying
its debts as such debts become due,

 

59

--------------------------------------------------------------------------------


 

(iv) admit in writing its inability to pay its debts as they become due, (v)
file a voluntary petition in bankruptcy, (vi) become insolvent (however such
insolvency shall be evidenced), (vii) file any petition or answer seeking for
itself any reorganization, arrangement, composition, readjustment of debt,
liquidation or dissolution or similar relief under any present or future
statute, law or regulation of any jurisdiction, (viii) petition or apply to any
tribunal for any receiver, custodian or any trustee for any substantial part of
its Property, (ix) be the subject of any such proceeding filed against it which
remains undismissed for a period of 60 days, (x) file any answer admitting or
not contesting the material allegations of any such petition filed against it or
any order, judgment or decree approving such petition in any such proceeding,
(xi) seek, approve, consent to, or acquiesce in any such proceeding, or in the
appointment of any trustee, receiver, custodian, liquidator, or fiscal agent for
it, or any substantial part of its Property, or an order is entered appointing
any such trustee, receiver, custodian, liquidator or fiscal agent and such order
remains in effect for 60 days, or (xii) take any formal action for the purpose
of effecting any of the foregoing; provided that the events described in this
Section 9.1(h) as to any Subsidiary of the Borrower that is not a Subsidiary
Guarantor shall not constitute an Event of Default unless the aggregate book
value of Borrower’s direct or indirect equity Investment in all such
Subsidiaries exceeds $50,000,000; or

 

(i)            An order for relief is entered under the United States bankruptcy
laws or any other decree or order is entered by a court having jurisdiction (i)
adjudging the Borrower or any Subsidiary bankrupt or insolvent, (ii) approving
as properly filed a petition seeking reorganization, liquidation, arrangement,
adjustment or composition of or in respect of the Borrower or any Subsidiary
under the United States bankruptcy laws or any other applicable Federal or state
law, (iii) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of the Borrower or any Subsidiary or of
any substantial part of the Property thereof, or (iv) ordering the winding up or
liquidation of the affairs of the Borrower or any Subsidiary, and any such
decree or order continues unstayed and in effect for a period of 60 days;
provided that the events described in this Section 9.1(i) as to any Subsidiary
of the Borrower that is not a Subsidiary Guarantor shall not constitute an Event
of Default unless the aggregate book value of Borrower’s direct or indirect
equity Investment in all such Subsidiaries exceeds $50,000,000; or

 

(j)            Judgments or decrees against the Borrower or any Subsidiary of
the Borrower not covered by insurance aggregating in excess of $15,000,000 shall
not be paid, stayed on appeal, discharged, bonded or dismissed for a period of
45 days; or

 

(k)           Any Loan Document shall cease, for any reason, to be in full force
and effect, or the Borrower shall so assert in writing or shall disavow any of
its obligations thereunder; or

 

(l)            An event or condition specified in Section 7.2(d) shall occur or
exist with respect to any Plan or Multiemployer Plan and, as a result of such
event or condition, together with all other such events or conditions, the
Borrower shall be reasonably likely to incur a liability to a Plan, a
Multiemployer Plan, the PBGC, or any combination thereof, equal to or in excess
of $15,000,000 individually or in the aggregate; or

 

(m)          There shall occur a Change of Control; or

 

60

--------------------------------------------------------------------------------


 

(n)           If any Loan Document (i) is determined by any court or
Governmental Authority to be illegal, invalid or unenforceable in accordance
with its terms, or (ii) shall be canceled, terminated, revoked or rescinded
other than in accordance with its terms or with the written consent or approval
of the Lenders; or

 

(o)           (i) Any Subsidiary Guarantor shall fail to comply in any material
respect with any covenant made by it in the Guaranty or if at any time any
representation or warranty made by any Subsidiary Guarantor in the Guaranty or
in any other document, statement or writing made to the Administrative Agent,
the Lead Arranger or the Lenders shall prove to have been incorrect or
misleading in any material respect when made, or (ii) if a default by any
Subsidiary Guarantor shall occur under the Guaranty after the expiration of any
applicable notice and grace period; or (iii) if any Subsidiary Guarantor shall
revoke or attempt to revoke, contest, commence any action or raise any defense
(other than the defense of payment) against its obligations under the Guaranty;
or

 

(p)           There shall occur and be continuing an Event of Default under and
as defined in the Existing Credit Agreement.

 

Upon the occurrence of an Event of Default or at any time thereafter during the
continuance thereof, (a) if such event is an Event of Default specified in
clause (h) or (i) above, the Loans, all accrued and unpaid interest thereon, and
all other amounts owing under the Loan Documents shall immediately become due
and payable, and the Administrative Agent may, and upon the direction of the
Required Lenders shall, exercise any and all remedies and other rights provided
in the Loan Documents, and (b) if such event is any other Event of Default with
the consent of the Required Lenders, the Administrative Agent may, and upon the
direction of the Required Lenders shall, by notice of default to the Borrower,
declare the Loans, all accrued and unpaid interest thereon and all other amounts
owing under the Loan Documents to be due and payable forthwith, whereupon the
same shall immediately become due and payable, and the Administrative Agent may,
and upon the direction of the Required Lenders shall, exercise any and all
remedies and other rights provided pursuant to the Loan Documents.  Except as
otherwise provided in this Section, presentment, demand, protest and all other
notices of any kind are hereby expressly waived.  The Borrower hereby further
expressly waives and covenants not to assert any appraisement, valuation, stay,
extension, redemption or similar laws, now or at any time hereafter in force
which might delay, prevent or otherwise impede the performance or enforcement of
any Loan Document.

 

In the event that the Notes shall have been declared due and payable pursuant to
the provisions of this Section, any funds received by the Administrative Agent
and the Lenders from or on behalf of the Borrower shall be applied by the
Administrative Agent and the Lenders in liquidation of the Loans and the
obligations of the Borrower under the Loan Documents in the following manner and
order:  (i) first, to the payment of interest on and then the principal portion
of any Loans which the Administrative Agent may have advanced on behalf of any
Lender for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower; (ii) second, to reimburse the Administrative Agent and
the Lenders for any expenses due from the Borrower pursuant to the provisions of
Section 11.5; (iii) third, to the payment of all other fees, expenses and
amounts due under the Loan Documents (other than principal and interest on the
Notes); provided, however, that distributions in respect of such fees and
expenses due to the

 

61

--------------------------------------------------------------------------------


 

Administrative Agent from the Borrower shall be made pari passu with respect to
the payment of any other fees, expenses or amounts due the Lenders from the
Borrower; (iv) fourth, to the payment of interest due on the Notes; (v) fifth,
to the payment of principal outstanding on the Notes; and (vi) sixth, to the
payment of any other amounts owing to the Administrative Agent, the Lead
Arranger and the Lenders under any Loan Document or other document or agreement
entered into in connection with the transactions contemplated thereby.

 

10.           THE AGENT.

 

10.1         Appointment.

 

Each Lender hereby irrevocably designates and appoints FNB as the Administrative
Agent of such Lender under the Loan Documents and each such Lender hereby
irrevocably authorizes FNB, as the Administrative Agent for such Lender, to take
such action on its behalf under the provisions of the Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
other powers as are reasonably incidental thereto.  Notwithstanding any
provision to the contrary elsewhere in any Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth therein, or any fiduciary or trustee relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into the Loan Documents or otherwise exist against the
Administrative Agent.

 

10.2         Delegation of Duties.

 

The Administrative Agent may execute any of its duties under the Loan Documents
by or through agents or attorneys–in–fact and shall be entitled to rely upon the
advice of counsel concerning all matters pertaining to such duties.

 

10.3         Exculpatory Provisions.

 

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys–in–fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with the Loan Documents (except for its own gross negligence or
willful misconduct), or (ii) responsible in any manner to any of the Credit
Parties for any recitals, statements, representations or warranties made by the
Borrower or any officer thereof contained in the Loan Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, the Loan
Documents or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any of the Loan Documents or for any failure of the Borrower
or any other Person to perform its obligations thereunder.  The Administrative
Agent shall not be under any obligation to any Credit Party to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, the Loan Documents, or to inspect the properties, books or
records of the Borrower or any of its Subsidiaries.  The Administrative Agent
shall not be under any liability or responsibility whatsoever, as Administrative
Agent, to the Borrower or any other Person as a consequence of any failure or

 

62

--------------------------------------------------------------------------------


 

delay in performance, or any breach, by any Credit Party of any of its
obligations under any of the Loan Documents.

 

10.4         Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, consent, certificate,
affidavit, opinion, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation reasonably believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may treat each Lender, or the Person designated in the last
notice filed with it under this Section, as the holder of all of the interests
of such Lender in its Loans and in its Note until written notice of transfer,
signed by such Lender (or the Person designated in the last notice filed with
the Administrative Agent) and by the Person designated in such written notice of
transfer, in form and substance satisfactory to the Administrative Agent, shall
have been filed with the Administrative Agent.  The Administrative Agent shall
not be under any duty to examine or pass upon the validity, effectiveness or
genuineness of the Loan Documents or any instrument, document or communication
furnished pursuant thereto or in connection therewith, and the Administrative
Agent shall be entitled to assume that the same are valid, effective and
genuine, have been signed or sent by the proper parties and are what they
purport to be.  The Administrative Agent shall be fully justified in failing or
refusing to take any action under the Loan Documents unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or as set forth herein.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under the Loan
Documents in accordance with a request or direction of the Required Lenders, and
such request or direction and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Notes.

 

10.5         Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent has received written notice thereof from a Lender or the Borrower.  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall promptly give notice thereof to the Lenders.  The Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required Lenders, provided, however, that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem to be in the best interests of the Lenders.

 

10.6         Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations

 

63

--------------------------------------------------------------------------------


 

or warranties to it and that no act by the Administrative Agent hereinafter,
including any review of the affairs of the Borrower or any of its Subsidiaries,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own evaluation of and
investigation into the business, operations, Property, financial and other
condition and creditworthiness of the Borrower and its Subsidiaries and made its
own decision to enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, evaluations
and decisions in taking or not taking action under any Loan Document, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, Property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, Property, financial and other
condition or creditworthiness of the Borrower and its Subsidiaries which may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

 

10.7         Indemnification.

 

Each Lender agrees to indemnify and reimburse the Administrative Agent in its
capacity as such (to the extent not promptly reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), pro rata according to
its Commitment, from and against any and all liabilities, obligations, claims,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever including, without limitation, any amounts
paid to the Lenders (through the Administrative Agent) by the Borrower, any
Subsidiary Guarantor pursuant to the terms of the Loan Documents, that are
subsequently rescinded or avoided, or must otherwise be restored or returned)
which may at any time (including, without limitation, at any time following the
payment of the Notes) be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other documents contemplated by or referred to therein or the
transactions contemplated thereby or any action taken or omitted to be taken by
the Administrative Agent under or in connection with any of the foregoing;
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, claims, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting
solely from the gross negligence or willful misconduct of the Administrative
Agent.  The agreements in this Section shall survive the payment of all amounts
payable under the Loan Documents.

 

10.8         Administrative Agent in Its Individual Capacity.

 

FNB and its affiliates may make loans to, accept deposits from, issue letters of
credit for the account of, and generally engage in any kind of business with,
the Borrower and its Subsidiaries as though FNB was not Administrative Agent
hereunder.  With respect to the

 

64

--------------------------------------------------------------------------------


 

Commitment made or renewed by FNB and the Note issued to FNB, FNB shall have the
same rights and powers under the Loan Documents as any Lender and may exercise
the same as though it was not the Administrative Agent, and the terms “Lender”
and “Lenders” shall in each case include FNB.

 

10.9         Successor Administrative Agent.

 

If at any time the Administrative Agent deems it advisable, in its sole
discretion, it may submit to each of the Lenders a written notice of its
resignation as Administrative Agent under this Agreement, such resignation to be
effective upon the earlier of (i) the written acceptance of the duties of the
Administrative Agent under the Loan Documents by a successor Administrative
Agent and (ii) on the 60th day after the date of such notice.  Upon any such
notice of resignation, the Required Lenders shall have the right to appoint from
among the Lenders a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
accepted such appointment in writing within 45 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent shall, in consultation with the Borrower, appoint a
successor Administrative Agent on behalf of the Lenders prior to the end of the
60th day from such notice from among any of the Lenders who shall have at such
time agreed to act as the successor Administrative Agent and shall have at such
time a Commitment of at least $10,000,000 (an “Approved Successor”).  If no
Lender has a Commitment of at least $10,000,000 (or no Lender whose Commitment
is at least $10,000,000 shall agree to accept such appointment), then the
retiring Administrative Agent shall, in consultation with the Borrower (unless
an Event of Default has occurred and is continuing), appoint any other Lender or
any other commercial bank organized under the laws of the United States of
America or any State thereof and having a combined capital and surplus of at
least $100,000,000 as a successor Administrative Agent. Any appointment of a
successor Administrative Agent shall be subject to the approval of the Borrower,
which approval shall not be unreasonably withheld or delayed, and shall be given
in any event prior to the end of the 60th day from the date of the retiring
Administrative Agent’s notice of resignation, provided that during any period in
which there exists and is continuing an Event of Default, no approval from the
Borrower to the appointment of an Approved Successor shall be required. Upon the
acceptance of an appointment as Administrative Agent hereunder by a successor
Administrative Agent and any required approval of such successor Administrative
Agent by the Borrower in accordance with the terms of this Section, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent’s rights, powers, privileges and
duties as Administrative Agent under the Loan Documents shall be terminated. 
The Borrower and the Lenders shall execute such documents as shall be necessary
to effect such appointment.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of the Loan
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under the Loan Documents.  The
Supermajority Lenders may remove the Administrative Agent from its capacity as
administrative agent in the event of the Administrative Agent’s willful
misconduct or gross negligence.  The Commitment of the Lender then acting as
Administrative Agent, if the Administrative Agent is being removed due to
willful misconduct or gross negligence pursuant to this Section 10.9, shall be
disregarded in determining the Supermajority Lenders.  Such removal shall be in
accordance with the Intercreditor Agreement of even date herewith among the
Administrative Agent and the Lenders

 

65

--------------------------------------------------------------------------------


 

which provides, among other things, that any successor Administrative Agent must
satisfy the conditions for a successor Administrative Agent contained above in
this Section 10.9.

 

11.           OTHER PROVISIONS.

 

11.1         Amendments and Waivers.

 

With the written consent of the Required Lenders, the Administrative Agent and
the Borrower may, from time to time, enter into written amendments, supplements
or modifications of the Loan Documents and, with the consent of the Required
Lenders, the Administrative Agent on behalf of the Lenders may execute and
deliver to any such parties a written instrument waiving or a consent to a
departure from, on such terms and conditions as the Administrative Agent may
specify in such instrument, any of the requirements of the Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such amendment, supplement, modification, waiver or consent shall, without the
consent of all of the Lenders:  (i) increase the Commitment of any Lender or the
Total Commitment Amount; (ii) extend the Maturity Date; (iii) decrease the rate,
or extend the time of payment, of interest of, or change or forgive the
principal amount of, or change the requirement that payments and prepayments of
principal on, and payments of interest on, the Notes be made pro rata to the
Lenders on the basis of the outstanding principal amount of the Loans, (iv)
amend the definitions of “Required Lender” or “Supermajority Lenders”, (v) amend
the definition of “Applicable Margin”, (vi) release any Subsidiary Guarantor
from its obligations under a Guaranty except as provided in Section 8.2, or
(vii) change the provisions of Section 2.9, 2.10, 2.11, 2.12, 2.13, 2.14, 2.15,
2.16, 3.1 or 11.1; and provided further that no such amendment, supplement,
modification, waiver or consent shall amend, modify, waive or consent to a
departure from any provision of Section 10 or otherwise change any of the rights
or obligations of the Administrative Agent under the Loan Documents without the
written consent of the Administrative Agent.  The Administrative Agent shall
cause a copy of each written request for such an amendment, supplement or
modification delivered by the Borrower to it to be delivered to each Lender. 
Any such amendment, supplement, modification, waiver or consent shall apply
equally to each of the Lenders and shall be binding upon the parties to the
applicable agreement, the Lenders, the Administrative Agent and all future
holders of the Notes.  In the case of any waiver, the parties to the applicable
agreement, the Lenders and the Administrative Agent shall be restored to their
former position and rights under the Loan Documents, and any Default or Event of
Default waived shall not extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon.  The Administrative Agent and
the Lenders acknowledge and agree that certain rights among the Administrative
Agent and the Lenders, including, without limitation, deemed approval rights
with respect to waivers and amendments, are governed by and set forth in that
certain Intercreditor Agreement dated as of March 1, 2002 among the Lenders and
the Administrative Agent.

 

11.2         Notices.

 

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered by hand, or if
sent by certified mail (return receipt requested), when the return receipt is
signed on behalf of the party to whom such notice is given,

 

66

--------------------------------------------------------------------------------


 

or in the case of telecopier notice, when sent with a confirmation received, or
if sent by overnight nationwide commercial courier, the Business Day following
the date such notice is deposited with said courier, and in any case addressed
as follows in the case of the Borrower or the Administrative Agent, and at the
Domestic Lending Office in the case of each Lender, or to such other addresses
as to which the Administrative Agent may be hereafter notified by the respective
parties hereto or any future holders of the Notes:

 

The Borrower:

 

New Plan Excel Realty Trust, Inc.
1120 Avenue of the Americas; 12th Floor
New York, New York 10036
Attention:              John B. Roche,
Chief Financial Officer
Telephone:            (212) 869–3000
Telecopy:              (212) 869–3989

 

with a copy to:

 

New Plan Excel Realty Trust, Inc.
1120 Avenue of the Americas
New York, New York 10036
Attention:              Steven F. Siegel, Esq., General Counsel
Telephone:            (212) 869–3000
Telecopy:              (212) 869-7460

 

The Administrative Agent:

 

Fleet National Bank
100 Federal Street
Boston, Massachusetts 02110
Attention:              Real Estate Division

 

with a copy to:

 

Fleet National Bank

115 Perimeter Center Place, N.E.
Suite 500
Atlanta, Georgia 30346
Attention:              William Lamb, Vice President
Telephone:            (770) 390-6547
Telecopy:              (770) 390-8434

 

except that any notice, request or demand by the Borrower to or upon the
Administrative Agent or the Lenders pursuant to Section 2.8 shall not be
effective until received.  Any party to a Loan Document may rely on signatures
of the parties thereto which are transmitted by telecopier or other electronic
means as fully as if originally signed.

 

67

--------------------------------------------------------------------------------


 

11.3         No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising any right, remedy, power or
privilege under any Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege under
any Loan Document preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege.  The rights, remedies, powers
and privileges under the Loan Documents are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

11.4         Survival of Representations and Warranties.

 

All representations and warranties made under the Loan Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
therewith shall survive the execution and delivery of the Loan Documents.  After
the termination of this Agreement in accordance with its terms, without any
extension thereof, the payment in full of all obligations of the Borrower under
the Loan Documents and the expiration of any obligations of the Borrower
hereunder which survive the termination of this Agreement, the Borrower shall
have no liability to the Lenders under such representations and warranties,
except that the foregoing shall not apply with respect to any claim, action or
proceeding made or brought under any such representations or warranties prior to
such termination or payment.

 

11.5         Payment of Expenses and Taxes.

 

The Borrower agrees, promptly upon presentation of a statement or invoice
therefor, and whether any Loan is made (i) to pay or reimburse FNB,
Administrative Agent and Lead Arranger for all of their reasonable out–of–pocket
costs and expenses reasonably incurred in connection with the development,
preparation, negotiation and execution of, the Loan Documents, the syndication
of the loan transaction evidenced by this Agreement (whether or not such
syndication is completed) and any amendment, supplement or modification hereto
(whether or not executed), any documents prepared in connection therewith and
the consummation of the transactions contemplated thereby, including, without
limitation, the reasonable fees and disbursements of Special Counsel, (ii) to
pay or reimburse each Credit Party for all of its respective reasonable costs
and expenses, including, without limitation, reasonable fees and disbursements
of counsel, reasonably incurred in connection with (x) any Default or Event of
Default and any enforcement or collection proceedings resulting therefrom
(including, without limitation, any reasonable costs incurred after the entry of
judgment in an attempt to collect money due in the judgment) or in connection
with the negotiation of any restructuring or “work–out” (whether consummated or
not) of the obligations of the Borrower under any of the Loan Documents and (y)
the enforcement of this Section, (iii) to pay, indemnify, and hold each Credit
Party harmless from and against, any and all recording and filing fees and any
and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
the Loan Documents and any such other documents, and (iv) to pay, indemnify and
hold each Credit Party and each of their respective officers, directors,
employees, affiliates, agents, controlling persons and attorneys (as used in
this Section, each an “indemnified person”) harmless from and

 

68

--------------------------------------------------------------------------------


 

against any and all other liabilities, obligations, claims, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including, without limitation, reasonable counsel
fees and disbursements) with respect to any claim, investigation or proceeding
from any third party relating to this Agreement or the Loan Documents, including
the enforcement and performance of the Loan Documents and the use of the
proceeds of the Loans (all the foregoing, collectively, the “indemnified
liabilities”), whether or not any such indemnified person is a party to this
Agreement or the Loan Documents, and to reimburse each indemnified person for
all reasonable legal and other expenses incurred in connection with
investigating or defending any indemnified liabilities, and, if and to the
extent that the foregoing indemnity may be unenforceable for any reason, the
Borrower agrees to make the maximum payment permitted or not prohibited under
applicable law; provided, however, that the Borrower shall have no obligation
hereunder to pay indemnified liabilities to any Credit Party arising from (A)
the gross negligence or willful misconduct of such Credit Party or (B) disputes
solely between the Credit Parties and which are not related to any act or
failure to act on the part of the Borrower or the failure of the Borrower to
perform any of its obligations under this Agreement or the Loan Documents.

 

Notwithstanding the foregoing, the fees and expenses referred to in clause (iv)
of the preceding paragraph shall not be payable by the Borrower if (x) any such
enforcement action brought by such Credit Party is dismissed, with prejudice, on
the pleadings or pursuant to a motion made by the Borrower for summary judgment,
and (y) if such Credit Party appeals such dismissal, such dismissal is affirmed
and the time for any further appeals has expired.  The obligations of the
Borrower under this Section shall survive the termination of this Agreement and
the Commitments and the payment of the Notes and all other amounts payable under
the Loan Documents.

 

11.6         Lending Offices.

 

Each Lender shall have the right at any time and from time to time to transfer
its Loans to a different office, provided that such Lender shall promptly notify
the Administrative Agent and the Borrower of any such change of office.  Such
office shall thereupon become such Lender’s Domestic Lending Office or LIBOR
Lending Office, as the case may be; provided, however, that no such Lender shall
be entitled to receive any greater amount under Section 2.13, 2.14 or 2.16 as a
result of a transfer of any such Loans to a different office of such Lender than
it would be entitled to immediately prior thereto unless such claim would have
arisen even if such transfer had not occurred.

 

11.7         Successors and Assigns.

 

(a)           The Loan Documents shall be binding upon and inure to the benefit
of the Borrower, the Lenders, the Administrative Agent, all future holders of
the Notes and their respective successors and assigns, except that the Borrower
may not assign, delegate or transfer any of its rights or obligations under the
Loan Documents without the prior written consent of the Administrative Agent and
all of the Lenders.

 

(b)           Each Lender shall have the right at any time, upon written notice
to the Administrative Agent of its intent to do so, to sell, assign, transfer or
negotiate all or any part of

 

69

--------------------------------------------------------------------------------


 

such Lender’s rights and/or obligations under the Loan Documents to one or more
of its Affiliates, to one or more of the other Lenders (or to Affiliates of such
other Lenders) or, with the prior written consent of the Borrower, and the
Administrative Agent (which consent, from each of them, shall not be
unreasonably withheld or delayed and shall not be required from the Borrower
upon the occurrence and during the continuance of an Event of Default), to sell,
assign, transfer or negotiate all or any part of such Lender’s rights and
obligations under the Loan Documents to any other bank, insurance company,
pension fund, mutual fund or other financial institution, provided that (a) any
such bank, insurance company, pension fund, mutual fund or other financial
institution shall have a net worth as of the date of such sale, assignment,
transfer or negotiation of not less than $500,000,000, unless otherwise approved
by the Administrative Agent, (b) unless otherwise approved by the Administrative
Agent and the Borrower (which consent from Borrower shall not be unreasonably
withheld or delayed and shall not be required from Borrower upon the occurrence
and during the continuance of an Event of Default), such assignee shall acquire
an interest in the Loans of not less than $5,000,000 unless such assignee is
acquiring all of the assigning Lender’s Commitment, (c) such sale, assignment,
transfer or registration is subject to the terms of the intercreditor agreement
dated of even date herewith among the Lenders and the Administrative Agent,
(d) in no event shall any voting, consent or approval rights of a Lender be
assigned to any Person controlling, controlled by or under common control with,
or which is not otherwise free from influence or control by, the Borrower or any
Subsidiary Guarantor or any Affiliate thereof, which rights shall instead be
allocated pro rata among the other remaining Lenders, and (e) there shall be
paid to the Administrative Agent by the assigning Lender a fee (the “Assignment
Fee”) of $3,500.  For each assignment, the parties to such assignment shall
execute and deliver to the Administrative Agent for its acceptance and recording
an Assignment and Assumption Agreement.  Upon such execution, delivery,
acceptance and recording by the Administrative Agent, from and after the
effective date specified in such Assignment and Assumption Agreement, the
assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Assumption Agreement, the assignor Lender thereunder shall be
released from its obligations under the Loan Documents.  The Borrower agrees
upon written request of the Administrative Agent and at the Borrower’s expense
to execute and deliver (1) to such assignee, a Note, dated the effective date of
such Assignment and Assumption Agreement, in an aggregate principal amount equal
to the Loans assigned to, and Commitments assumed by, such assignee and (2) to
such assignor Lender, a Note, dated the effective date of such Assignment and
Assumption Agreement, in an aggregate principal amount equal to the balance of
such assignor Lender’s Loans and Commitment, if any, and each assignor Lender
shall cancel and return to the Borrower its existing Note.  Upon any such sale,
assignment or other transfer, the Commitment Amounts set forth in Exhibit B
shall be adjusted accordingly by the Administrative Agent and a new Exhibit B
shall be distributed by the Administrative Agent to the Borrower and each
Lender.

 

(c)           Each Lender may grant participations in all or any part of its
Loans, its Note and its Commitment to one or more banks, insurance companies,
financial institutions, pension funds or mutual funds, provided that (i) such
Lender’s obligations under the Loan Documents shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties to the Loan
Documents for the performance of such obligations, (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents, (iv) no sub–participations shall be
permitted and (v) the voting rights of any holder of any

 

70

--------------------------------------------------------------------------------


 

participation shall be limited to decisions that only do any of the following: 
(A) subject the participant to any additional obligation, (B) reduce the
principal of, or interest on the Notes or any fees or other amounts payable
hereunder, and (C) postpone any date fixed for the payment of principal of, or
interest on the Notes or any fees or other amounts payable hereunder.  The
Borrower acknowledges and agrees that any such participant shall for purposes of
Sections 2.10, 2.11, 2.12, 2.13, 2.14, 2.15 and 2.16 be deemed to be a “Lender”;
provided, however, the Borrower shall not, at any time, be obligated to pay any
participant in any interest of any Lender hereunder any sum in excess of the sum
which the Borrower would have been obligated to pay to such Lender in respect of
such interest had such Lender not sold such participation.

 

(d)           If any (i) assignment made pursuant to paragraph (b) above or (ii)
any participation granted pursuant to paragraph (c) above shall be made to any
Person that is organized under the laws of any jurisdiction other than the
United States of America or any State thereof, such Person shall furnish such
certificates, documents or other evidence to the Borrower and the Administrative
Agent, in the case of clause (i) and to the Borrower and the Lender which sold
such participation in the case of clause (ii), as shall be required by Section
2.11(b) to evidence such Person’s exemption from U.S. withholding taxes with
respect to any payments under or pursuant to the Loan Documents because such
Person is eligible for the benefits of a tax treaty which provides for a zero
percent rate of tax on any payments under the Loan Documents or because any such
payments to such Person are effectively connected with the conduct by such
Person of a trade or business in the United States.

 

(e)           No Lender shall, as between and among the Borrower, the
Administrative Agent and such Lender, be relieved of any of its obligations
under the Loan Documents as a result of any sale, assignment, transfer or
negotiation of, or granting of participations in, all or any part of its Loans,
its Commitment or its Note, except that a Lender shall be relieved of its
obligations to the extent of any such sale, assignment, transfer, or negotiation
of all or any part of its Loans, its Commitment or its Note pursuant to
paragraph (b) above.

 

(f)            Notwithstanding anything to the contrary contained in this
Section, any Lender may at any time or from time to time assign all or any
portion of its rights under the Loan Documents to a Federal Reserve Bank,
provided that any such assignment shall not release such assignor from its
obligations thereunder.

 

11.8         [Intentionally Omitted].

 

11.9         Counterparts.

 

Each Loan Document (other than the Notes) may be executed by one or more of the
parties thereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
document.  It shall not be necessary in making proof of any Loan Document to
produce or account for more than one counterpart signed by the party to be
charged.  A telecopied counterpart of any Loan Document or to any document
evidencing, and of any an amendment, modification, consent or waiver to or of
any Loan Document shall be deemed to be an originally executed counterpart.  A
set of the copies of the Loan Documents signed by all the parties thereto shall
be deposited with each of the Borrower and the Administrative Agent.  Any party
to a Loan Document may rely upon the signatures of

 

71

--------------------------------------------------------------------------------


 

any other party thereto which are transmitted by telecopier or other electronic
means to the same extent as if originally signed.

 

11.10       Adjustments; Set–off.

 

(a)           If any Lender (a “Benefited Lender”), shall at any time receive
any payment of all or any part of its Loans or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set–off,
pursuant to events or proceedings of the nature referred to in Section 9.1(h) or
(i), or otherwise) in a greater proportion than any such payment to and
collateral received by any other Lender in respect of such other Lender’s Loans
or interest thereon, such Benefited Lender shall purchase for cash from each of
the other Lenders such portion of each such other Lender’s Loans and shall
provide each of such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders, provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.  The Borrower agrees that
each Lender so purchasing a portion of another Lender’s Loans may exercise all
rights of payment (including, without limitation, rights of set–off, to the
extent not prohibited by law) with respect to such portion as fully as if such
Lender were the direct holder of such portion.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence of an Event of Default and the acceleration of the
obligations owing in connection with the Loan Documents, or at any time upon the
occurrence and during the continuance of an Event of Default under Section
9.1(a) or (b), each Lender shall have the right, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
not prohibited by applicable law, to set–off and apply against any indebtedness,
whether matured or unmatured, of the Borrower to such Lender, any amount owing
from such Lender to the Borrower, at, or at any time after, the happening of any
of the above–mentioned events.  To the extent not prohibited by applicable law,
the aforesaid right of set–off may be exercised by such Lender against the
Borrower or against any trustee in bankruptcy, custodian, debtor in possession,
assignee for the benefit of creditors, receiver, or execution, judgment or
attachment creditor of the Borrower, or against anyone else claiming through or
against the Borrower or such trustee in bankruptcy, custodian, debtor in
possession, assignee for the benefit of creditors, receivers, or execution,
judgment or attachment creditor, notwithstanding the fact that such right of
set–off shall not have been exercised by such Lender prior to the making, filing
or issuance, or service upon such Lender of, or of notice of, any such petition,
assignment for the benefit of creditors, appointment or application for the
appointment of a receiver, or issuance of execution, subpoena, order or
warrant.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set–off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such set–off and application.

 

11.11       Lenders’ Representations.

 

Each Lender represents to the Administrative Agent that, in acquiring its Note,
it is acquiring the same for its own account for the purpose of investment and
not with a view to

 

72

--------------------------------------------------------------------------------


 

selling the same in connection with any distribution thereof, provided that the
disposition of each Lender’s own Property shall at all times be and remain
within its control.

 

11.12       Indemnity.

 

The Borrower agrees to indemnify and hold harmless each Credit Party and its
affiliates, directors, officers, employees, affiliates, agents, controlling
persons and attorneys (each an “Indemnified Person”) from and against any loss,
reasonable cost, liability, damage or reasonable expense (including the
reasonable fees and disbursements of counsel of such Indemnified Person,
including all local counsel hired by any such counsel) incurred by such
Indemnified Person in investigating, preparing for, defending against, or
providing evidence, producing documents or taking any other action in respect
of, any commenced or threatened litigation, administrative proceeding or
investigation under any federal securities or tax laws or any other statute of
any jurisdiction, or any regulation, or at common law or otherwise, which is
alleged to arise out of or is based upon:  (i) any untrue statement of any
material fact by the Borrower in any document or schedule executed or filed with
any Governmental Authority by or on behalf of the Borrower; (ii) any omission to
state any material fact required to be stated in such document or schedule, or
necessary to make the statements made therein, in light of the circumstances
under which made, not misleading; (iii) any acts, practices or omissions of the
Borrower or its agents relating to the use of the proceeds of any or all
borrowings made by the Borrower which are alleged to be in violation of Section
2.15, or in violation of any federal securities or tax laws or of any other
statute, regulation or other law of any jurisdiction applicable thereto, whether
or not such Indemnified Person is a party thereto; or (iv) the Acquisitions. The
indemnity set forth herein shall be in addition to any other obligations,
liabilities or other indemnifications of the Borrower to each Indemnified Person
under the Loan Documents or at common law or otherwise, and shall survive any
termination of the Loan Documents, the expiration of the Commitments and the
payment of all indebtedness of the Borrower under the Loan Documents, provided
that the Borrower shall have no obligation under this Section to an Indemnified
Person with respect to any of the foregoing to the extent found in a final
judgment of a court having jurisdiction to have resulted primarily out of the
gross negligence or willful misconduct of such Indemnified Person or arising
solely from claims between one such Indemnified Person and another such
Indemnified Person.

 

11.13       Governing Law.

 

The Loan Documents and the rights and obligations of the parties thereunder
shall be governed by, and construed and interpreted in accordance with, the
internal laws of the State of New York, without regard to principles of conflict
of laws.

 

11.14       Headings Descriptive.

 

Section headings have been inserted in the Loan Documents for convenience only
and shall not be construed to be a part thereof.

 

11.15       Severability.

 

Every provision of the Loan Documents is intended to be severable, and if any
term or provision thereof shall be invalid, illegal or unenforceable for any
reason, the validity, legality

 

73

--------------------------------------------------------------------------------


 

and enforceability of the remaining provisions thereof shall not be affected or
impaired thereby, and any invalidity, illegality or unenforceability in any
jurisdiction shall not affect the validity, legality or enforceability of any
such term or provision in any other jurisdiction.

 

11.16       Integration.

 

All exhibits to a Loan Document shall be deemed to be a part thereof and shall
be deemed a proper disclosure in all relevant provisions of the Loan Documents. 
The Loan Documents embody the entire agreement and understanding among the
Borrower, the Administrative Agent and the Lenders with respect to the subject
matter thereof and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent and the Lenders with respect to the subject
matter thereof.

 

11.17       Consent to Jurisdiction.

 

The Borrower and each of the Credit Parties hereby irrevocably submit to the
jurisdiction of any New York State or Federal court sitting in the City of New
York over any suit, action or proceeding arising out of or relating to the Loan
Documents.  The Borrower and each of the Credit Parties hereby irrevocably
waive, to the fullest extent permitted or not prohibited by law, any objection
which any of them may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in such a court and any claim that any
such suit, action or proceeding brought in such a court has been brought in an
inconvenient forum.  The parties intend that Section 5-1402 of the New York
General Obligations Law shall apply to this Section 11.17.

 

11.18       Service of Process.

 

The Borrower hereby agrees that process may be served against it in any suit,
action or proceeding referred to in Section 11.17 by sending the same by first
class mail, return receipt requested or by overnight courier service, to the
address of the Borrower set forth in Section 11.2 or in the applicable Loan
Document executed by the Borrower.  The Borrower hereby agrees that any such
service (i) shall be deemed in every respect effective service of process upon
it in any such suit, action, or proceeding, and (ii) shall to the fullest extent
enforceable by law, be taken and held to be valid personal service upon and
personal delivery to it.

 

11.19       No Limitation on Service or Suit.

 

Nothing in the Loan Documents or any modification, waiver, consent or amendment
thereto shall affect the right of the Administrative Agent or any Lender to
serve process in any manner permitted by law or limit the right of the
Administrative Agent or any Lender to bring proceedings against the Borrower in
the courts of any jurisdiction or jurisdictions in which the Borrower may be
served.

 

11.20       WAIVER OF TRIAL BY JURY.

 

THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION

 

74

--------------------------------------------------------------------------------


 

ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREIN.  FURTHER, THE BORROWER HEREBY CERTIFIES THAT
NO REPRESENTATIVE OR AGENT OF THE ADMINISTRATIVE AGENT, THE LENDERS, OR COUNSEL
TO THE ADMINISTRATIVE AGENT OR THE LENDERS, HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE ADMINISTRATIVE AGENT OR THE LENDERS WOULD NOT, IN THE EVENT
OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL
PROVISION.  THE BORROWER ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT AND THE
LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, INTER ALIA, THE
PROVISIONS OF THIS SECTION.

 

11.21       TERMINATION.

 

After the termination of this Agreement in accordance with its terms, without
any extension thereof, and the payment in full of all obligations of the
Borrower under the Loan Documents (including without limitation, all principal,
interest, Facility Fees and other amounts payable hereunder and under the
Notes), the obligations of the Borrower hereunder (other than those which are
stated herein to survive any termination of this Agreement) shall terminate,
except that the foregoing shall not apply with respect to any claim, action or
proceeding made or brought under any other provision of the Loan Documents prior
to such termination or payment.  At the request of the Borrower, each Lender
whose obligations under the Notes have been fully paid shall promptly return to
the Borrower its Note marked “paid” or shall deliver other evidence that such
Lender has received full payment of such obligations.

 

11.22       REPLACEMENT NOTES.

 

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery by the relevant Lender of an indemnity
agreement reasonably satisfactory to the Borrower or, in the case of any such
mutilation, upon surrender and cancellation of the applicable Note, the Borrower
will execute and deliver, in lieu thereof, a replacement Note, identical in form
and substance to the applicable Note and dated as of the date of the applicable
Note and upon such execution and delivery all references in the Loan Documents
to such Note shall be deemed to refer to such replacement Note.

 

11.23       INTERCREDITOR AGREEMENT.

 

The Lenders and Administrative Agent hereby acknowledge and agree that all
references to the “Credit Agreement” and the “Loan” set forth in that certain
Intercreditor Agreement dated as of March 1, 2002, among the Lenders executed in
connection with the Original Loan Agreement shall be deemed references to the
Agreement and the Loan (as such terms are defined herein), respectively.

 

 

[SIGNATURES COMMENCE ON FOLLOWING PAGE]

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

NEW PLAN EXCEL REALTY TRUST, INC.

 

 

 

 

 

By:

   /s/ John B. Roche

 

 

 

   John B. Roche,

 

 

   Chief Financial Officer

 

76

--------------------------------------------------------------------------------


 

 

FLEET NATIONAL BANK, a national banking
association, individually and as Administrative
Agent

 

 

 

 

 

By:

   /s/ Bill Lamb

 

 

 

   William Lamb

 

 

   Vice President

 

 

Fleet National Bank
115 Perimeter Center Place, N.E.
Suite 500
Atlanta, Georgia  30346
Attn:  William Lamb
Facsimile:  770/390-8434

 

and

 

Fleet National Bank
100 Federal Street
Boston, Massachusetts  02110
Attn:  Real Estate Division
Facsimile:  617/434-7108

 

77

--------------------------------------------------------------------------------


 

 

 

CITICORP NORTH AMERICA, INC.

 

 

 

 

 

By:

   /s/ Michael Chlopak

 

 

 

   Michael Chlopak

 

 

   Vice President

 

 

Citicorp North America, Inc.
390 Greenwich Street
1st Floor
New York, New York 10022
Attn:  Mr. Michael Chlopak
Facsimile:  (212) 723-8380

 

and

 

Citicorp North America, Inc.
2 Penns Way
Suite 200
New Castle, Delaware 19720
Attn:  Ms. Lizanne Bradley
Facsimile:  (302) 894-6120

 

78

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

   /s/ Michael Edwards

 

 

 

   Michael Edwards

 

 

   Managing Director

 

 

Bank of America, N.A.
231 South LaSalle St., 12th Floor
Chicago, Illinois 60697
Attn:  Mr. Jeffrey Kahl
Facsimile:  (312) 974-4970

 

79

--------------------------------------------------------------------------------


 

 

BANK ONE, NA

 

 

 

 

 

By:

   /s/ Patricia Leung

 

 

 

   Patricia Leung

 

 

   Director, Capital Markets, Inc.

 

 

Bank One, NA
Mail Code IL1-0315
1 Bank One Plaza
14th Floor
Chicago, Illinois 60670
Attn:  Ms. Patricia Leung
Facsimile:  (312) 732-5939

 

80

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, a
national banking association

 

 

 

 

 

By:

   /s/ John C. Scott

 

 

 

   John C. Scott

 

 

   Assistant Vice-President

 

 

KeyBank National Association
1146 19th Street, NW
Fourth Floor
Washington, DC 20036
Attn:  Mr. John C. Scott
Facsimile:  (202) 452-4925

 

and

 

KeyBank National Association
1146 19th Street, NW
Fourth Floor
Washington, DC 20036
Attn:  Douglas Frazer
Facsimile:  (202) 452-4925

 

81

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK

 

 

 

 

 

By:

   /s/ Rick Laudisi

 

 

 

   Rick Laudisi

 

 

   Vice President

 

 

The Bank of New York
One Wall Street
New York, New York 10286
Attn:  Mr. Rick Laudisi
Facsimile:  (212) 809-9526

 

82

--------------------------------------------------------------------------------


 

1.

DEFINITIONS

 

1.1

Defined Terms

 

1.2

Other Definitional Provisions

2.

AMOUNT AND TERMS OF LOANS

 

2.1

Loans

 

2.2

Notes

 

2.3

Procedure for Loan Borrowings

 

2.4

[Intentionally Omitted]

 

2.5

[Intentionally Omitted]

 

2.6

Repayment of Loans; Evidence of Debt

 

2.7

Prepayments of the Loans

 

2.8

Conversions

 

2.9

Interest Rate and Payment Dates

 

2.10

Substituted Interest Rate

 

2.11

Taxes; Net Payments

 

2.12

Illegality

 

2.13

Increased Costs

 

2.14

Indemnification for Break Funding Losses

 

2.15

Use of Proceeds

 

2.16

Capital Adequacy

 

2.17

Administrative Agent’s Records

3.

FEES; PAYMENTS

 

3.1

Facility Fee

 

3.2

Payments; Application of Payments

4.

REPRESENTATIONS AND WARRANTIES

 

4.1

Existence and Power

 

4.2

Authority

 

4.3

Binding Agreement

 

4.4

Subsidiaries; DownREIT Partnerships

 

4.5

Litigation

 

4.6

Required Consents

 

4.7

No Conflicting Agreements

 

i

--------------------------------------------------------------------------------


 

 

4.8

Compliance with Applicable Laws

 

4.9

Taxes

 

4.10

Governmental Regulations

 

4.11

Federal Reserve Regulations; Use of Loan Proceeds

 

4.12

Plans; Multiemployer Plans

 

4.13

Financial Statements

 

4.14

Property

 

4.15

Franchises, Intellectual Property, Etc

 

4.16

Environmental Matters

 

4.17

Labor Relations

 

4.18

[Intentionally Omitted.]

 

4.19

Solvency

 

4.20

REIT Status

 

4.21

List of Unencumbered Assets

 

4.22

[Intentionally Omitted]

 

4.23

Operation of Business

 

4.24

No Misrepresentation

5.

CONDITIONS TO LOANS

 

5.1

Evidence of Action

 

5.2

This Agreement

 

5.3

Notes

 

5.4

Guaranty

 

5.5

Litigation

 

5.6

Opinion of Counsel to the Borrower

 

5.7

Fees

 

5.8

Fees and Expenses of Special Counsel

 

5.9

Compliance

 

5.10

Loan Closing

 

5.11

Documentation and Proceedings

 

5.12

Required Acts and Conditions

 

5.13

Approval of Special Counsel

 

5.14

Other Documents

 

ii

--------------------------------------------------------------------------------


 

 

5.15

[INTENTIONALLY OMITTED]

6.

[INTENTIONALLY OMITTED]

7.

AFFIRMATIVE COVENANTS

 

7.1

Financial Statements

 

7.2

Certificates; Other Information

 

7.3

Legal Existence

 

7.4

Taxes

 

7.5

Insurance

 

7.6

Payment of Indebtedness and Performance of Obligations

 

7.7

Maintenance of Property; Environmental Investigations

 

7.8

Observance of Legal Requirements

 

7.9

Inspection of Property; Books and Records; Discussions

 

7.10

Licenses, Intellectual Property

 

7.11

Additional Guarantors

 

7.12

REIT Status; Operation of Business

 

7.13

More Restrictive Agreements

8.

NEGATIVE COVENANTS

 

8.1

Liens

 

8.2

Merger, Consolidation and Certain Dispositions of Property

 

8.3

Investments, Loans, Etc

 

8.4

Business Changes

 

8.5

Amendments to Organizational Documents

 

8.6

[Intentionally Omitted.]

 

8.7

Sale and Leaseback

 

8.8

Transactions with Affiliates

 

8.9

Issuance of Additional Capital Stock by Subsidiary Guarantors

 

8.10

Hedging Agreements

 

8.11

Restricted Payments

 

8.12

Unencumbered Assets Coverage Ratio

 

8.13

Fixed Charge Coverage Ratio

 

8.14

Minimum Tangible Net Worth

 

8.15

Maximum Total Indebtedness

 

iii

--------------------------------------------------------------------------------


 

 

8.16

Indebtedness to Unencumbered Assets Ratio

 

8.17

Maximum Book Value of Ancillary Assets

 

8.18

Development Activity

9.

DEFAULT

 

9.1

Events of Default

10.

THE AGENT

 

10.1

Appointment

 

10.2

Delegation of Duties

 

10.3

Exculpatory Provisions

 

10.4

Reliance by Administrative Agent

 

10.5

Notice of Default

 

10.6

Non–Reliance on Administrative Agent and Other Lenders

 

10.7

Indemnification

 

10.8

Administrative Agent in Its Individual Capacity

 

10.9

Successor Administrative Agent

11.

OTHER PROVISIONS

 

11.1

Amendments and Waivers

 

11.2

Notices

 

11.3

No Waiver; Cumulative Remedies

 

11.4

Survival of Representations and Warranties

 

11.5

Payment of Expenses and Taxes

 

11.6

Lending Offices

 

11.7

Successors and Assigns

 

11.8

[Intentionally Omitted]

 

11.9

Counterparts

 

11.10

Adjustments; Set–off

 

11.11

Lenders’ Representations

 

11.12

Indemnity

 

11.13

Governing Law

 

11.14

Headings Descriptive

 

11.15

Severability

 

11.16

Integration

 

iv

--------------------------------------------------------------------------------


 

 

11.17

Consent to Jurisdiction

 

11.18

Service of Process

 

11.19

No Limitation on Service or Suit

 

11.20

WAIVER OF TRIAL BY JURY

 

11.21

TERMINATION

 

11.22

REPLACEMENT NOTES

 

v

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBITS:

 

 

 

Exhibit A

-

Assignment and Assumption

 

 

 

Exhibit B

-

Commitments and Domestic LIBOR Lending Offices

 

 

 

Exhibit C

-

[Intentionally Omitted]

 

 

 

Exhibit D

-

Compliance Certificate

 

 

 

Exhibit E

-

[Intentionally Omitted]

 

 

 

Exhibit F

-

Guaranty

 

 

 

Exhibit G

-

[Intentionally Omitted]

 

 

 

Exhibit H

-

Note

 

 

 

Exhibit I

-

Secretary’s Certificate Borrower

 

 

 

Exhibit J

-

Secretary’s Certificate Guarantor

 

 

 

Exhibit K

-

[Intentionally Omitted]

 

 

 

Exhibit L

-

[Intentionally Omitted]

 

 

 

Exhibit M

-

Form of Notice of Conversion

 

 

 

Exhibit N

-

[Intentionally Omitted]

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 4.4

-

Subsidiaries (including Subsidiary Guarantors)

 

 

 

Schedule 4.5

-

Litigation

 

 

 

Schedule 4.12

-

Plans

 

 

 

Schedule 4.21

-

List of Unencumbered Assets

 

vi

--------------------------------------------------------------------------------